ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_10_FR.txt.                                                                                  556




   OPINION DISSIDENTE DE M. LE JUGE AD HOC KREC
                                              uA

[Traduction]

                              TABLE DES MATIÈRES

                                                                                Pages

I. QUESTIONS GÉNÉRALES                                                           557
   1. La cohérence en tant que principe censé fonder le raisonnement
      majoritaire                                                                557
   2. Comment expliquer l’incohérence des décisions de la Cour ?                 566
   3. Nature de la question de la compétence                                     574
II. QUESTIONS SPÉCIFIQUES EN L’ESPÈCE                                            579
   1. Le jus standi du défendeur                                                 579
      a) Conception générale de la majorité de la condition relative au
          jus standi                                                             579
      b) Nature et caractéristiques de la condition de jus standi                581
      c) Cadre dans lequel la majorité a pris sa décision                        583
      d) La règle Mavrommatis en tant que prétendu fondement juri-
          dique de la conciliation                                               585
      e) L’incapacité substantielle de la règle Mavrommatis à produire
          les effets souhaités en l’espèce                                       586
      f) La bonne administration de la justice comme fondement de
          l’établissement de l’exception souhaitée à la règle générale           589
      g) La compétence de la compétence en tant que modus operandi
          inapproprié                                                            592
      h) Effets de la saisine de la Cour                                         593
      i) Si elle était valide, pourquoi la prétendue exception appliquée
          dans les affaires relatives à la Licéité de l’emploi de la force ne
          l’a-t-elle pas été en l’espèce ?                                       595
   2. Compétence ratione materiae                                                599
      a) Conception générale de la majorité                                      599
      b) La déclaration de 1992 peut-elle être considérée comme un
         acte juridique unilatéral au regard du droit international ?            602
      c) La question de l’intention                                              604
      d) L’« intention de la RFY » est-elle séparable de la condition de
         continuité ?                                                            606
      e) Les effets de la déclaration de 1992                                    608
      f) La déclaration de 1992 peut-elle être considérée comme une
         notification de succession ?                                            608
      g) Le défendeur pourrait-il être considéré comme partie à la
         convention sur le génocide sur la base de la déclaration de 1992
         et de son comportement ?                                                619
      h) Effets juridiques de l’admission de la RFY/Serbie à l’Organi-
         sation des Nations Unies en tant que nouvel Etat                        622

                                                                                 148

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             557

      i) Pertinence de l’action du Secrétaire général/Secrétariat dans
          l’exercice de la fonction de dépositaire                        624
   3. Exception préliminaire à la compétence de la Cour et à la receva-
      bilité ratione temporis                                             632
   4. Exception préliminaire à la recevabilité des demandes relatives à
      la traduction de certaines personnes en justice, la communication
      de renseignements sur les citoyens croates portés disparus et la
      restitution de biens culturels                                      635

                                      *

                         I. QUESTIONS GÉNÉRALES

            1. La cohérence en tant que principe censé fonder
                      le raisonnement majoritaire
   1. Il semble que le principe de la cohérence judiciaire entendu comme
« la cohérence de la solution retenue [par la Cour] avec sa propre
jurisprudence ... spécialement ... dans les différentes phases de la procé-
dure d’une même affaire ou s’agissant d’affaires connexes » (Licéité de
l’emploi de la force (Serbie-et-Monténégro c. Belgique), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 2004 (I), p. 330, par. 3 ; déclaration com-
mune de M. le juge Ranjeva, vice-président, et de M. le juge Guillaume,
de Mme le juge Higgins, et de MM. les juges Kooijmans, Al-Khasawneh,
Buergenthal et Elaraby) aurait dû constituer l’essence du raisonnement
majoritaire dans la présente affaire. Même au regard des normes de la
Cour elle-même, dont la jurisprudence accorde au principe de la cohé-
rence une place de premier plan, force est de relever que l’arrêt indique
que la Cour « ne s’écarte toutefois pas de sa jurisprudence, notamment
lorsque des questions comparables à celles qui se posent à elle, comme
en l’espèce, ont été examinées dans des décisions antérieures » (arrêt,
par. 104), ou exprime la même idée en des termes comparables (par
exemple ibid., par. 53, 54, 71, 76 et 141).
   2. Ainsi entendue, la cohérence peut être évaluée in concreto à trois
niveaux :
a) la cohérence in casu (cohérence horizontale) ;
b) la cohérence verticale limitée, c’est-à-dire la cohérence dans les affaires
    auxquelles la République fédérale de Yougoslavie (RFY)/Serbie était
    partie ; et
c) la cohérence verticale générale, c’est-à-dire la cohérence des décisions
    prises par la Cour dans des affaires auxquelles la RFY/Serbie était
    partie, à la lumière de la jurisprudence générale de la Cour sur les
    questions en cause.
   3. Il semble que l’application du principe de la cohérence était en
l’espèce une tâche difficile, voire une mission impossible, en ce qui
concerne le jus standi de la RFY/Serbie, en raison de l’hétérogénéité des

                                                                          149

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              558

décisions prises par la Cour dans les affaires antérieures à cet égard ainsi
qu’en ce qui concerne le statut de la RFY/Serbie vis-à-vis de l’Organisa-
tion des Nations Unies en tant que facteur déterminant.
   4. A cet égard, les décisions de la Cour dans les affaires antérieures
peuvent être regroupées en trois catégories :
a) les décisions dans lesquelles la Cour a éludé ou négligé la question du
   jus standi de la RFY/Serbie ;
b) les décisions comportant certains éléments ou indices concernant le
   jus standi de la RFY/Serbie ; et
c) les décisions reposant sur une évaluation quant au fond, positive ou
   négative, du jus standi de la RFY/Serbie.
   5. La Cour a expressément éludé la question dans ses ordonnances du
8 avril 1993 dans l’affaire de la Bosnie et du 2 juin 1999 dans les affaires de
la Licéité de l’emploi de la force. Dans son ordonnance du 8 avril 1993,
la Cour a notamment jugé que, dans la résolution 47/1, « la solution adop-
tée ne laisse pas de susciter des difficultés juridiques » (Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures conserva-
toires, ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18),
mais elle a décidé que c’était là une question sur laquelle elle « n’a[vait]
pas à statuer définitivement au stade actuel de la procédure » (ibid.).
   Comme la RFY/Serbie n’aurait pu avoir le statut de partie devant la
Cour que sur la base de sa qualité de Membre de l’Organisation des
Nations Unies, la signification de cette décision en ce qui concerne le jus
standi de la RFY « ne laisse pas de susciter des difficultés juridiques ». La
Cour a légèrement modifié sa position dans son ordonnance du 2 juin
1999 en déclarant qu’elle « n’a[vait] pas à examiner cette question à l’effet
de décider si elle p[ouvait] ou non indiquer des mesures conservatoires
dans le cas d’espèce » (Licéité de l’emploi de la force (Yougoslavie c. Bel-
gique), mesures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil
1999 (I), p. 136, par. 33).
   6. Dans son arrêt sur les exceptions préliminaires dans l’affaire de la
Bosnie, où il aurait été judicieux de rendre une décision sur le point de
savoir si la condition fondamentale de jus standi (Licéité de l’emploi de la
force (Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 298-299, par. 46) avait été satisfaite, la Cour a
escamoté la question du jus standi de la RFY. Elle s’est contentée de
constater que « la Yougoslavie était liée par les dispositions de la Conven-
tion à la date du dépôt de la requête » (Application de la convention pour
la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 610, par. 17) et que, comme la Bosnie-Herzégovine « [était] devenue
Membre de l’Organisation des Nations Unies ... le 22 mai 1992 » (ibid.,
p. 611, par. 19), elle « pouvait devenir partie à la Convention par l’effet
du mécanisme de la succession d’Etats » (ibid., p. 611, par. 20), et elle a
abouti à la conclusion que « toutes les conditions [étaient] à présent réu-

                                                                           150

           APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                            uA)                         559

nies pour fonder la compétence de la Cour ratione personae » (Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 613, par. 26). Cette démarche pourrait être
appelée la position d’évitement implicite ou, peut-être plus exactement, la
position consistant à laisser de côté le jus standi de la RFY. (La position
d’évitement implicite est pour l’essentiel celle que consacre la déclaration
commune des sept juges dans les affaires de la Licéité de l’emploi de la
force ((Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 330-334). Car, si la Cour s’était considérée
comme incompétente sur la base de considérations ratione temporis et
ratione materiae, comme l’affirmait la déclaration commune, la question
du jus standi de la RFY serait alors écartée, et ne constituerait plus une
condition préalable de fond de la compétence de la Cour.)
   7. Parmi les décisions de la Cour comportant certains éléments ou in-
dices d’une évaluation quant au fond du jus standi de la RFY, on peut faire
figurer l’ordonnance rendue le 8 avril 1993 dans l’affaire concernant l’Appli-
cation de la convention pour la prévention et la répression du crime de géno-
cide et l’arrêt rendu en 2003 dans l’affaire de la Demande en revision.
   Dans l’ordonnance du 8 avril 1993, la Cour observe que la solution
adoptée par l’Assemblée générale dans sa résolution 47/1 « ne laisse pas
de susciter des difficultés juridiques », et fait en outre valoir une autre
considération, à savoir
     « qu’une instance peut être valablement introduite par un Etat contre
     un autre Etat qui ... est partie à une telle disposition particulière d’un
     traité en vigueur, et ce indépendamment des conditions réglées par le
     Conseil de sécurité dans sa résolution 9 (1946) (voir Vapeur Wim-
     bledon, 1923, C.P.J.I. série A no 1, p. 6) » (ordonnance, par. 19) 1.

   Dans l’arrêt qu’elle a rendu dans l’affaire de la Demande en revision de
l’arrêt du 11 juillet 1996 en l’affaire relative à l’Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires (Yougoslavie c.
Bosnie-Herzégovine) (arrêt, C.I.J. Recueil 2003, p. 7), la Cour a procédé à
une évaluation à la fois du jus standi de la RFY et du facteur le déterminant
— le statut de la RFY vis-à-vis de l’Organisation des Nations Unies. En ce
qui concerne le statut de la RFY vis-à-vis de l’Organisation des Nations
Unies, une notion sui generis de la qualité de membre a été élaborée.
   8. La Cour, examinant la résolution 55/12 de l’Assemblée générale en
date du 1er novembre 2000 par laquelle la RFY/Serbie a été admise à
l’Organisation des Nations Unies en tant que nouveau Membre, fait
observer notamment qu’elle

  1 Cette considération s’est révélée erronée à la lumière des huit arrêts rendus par la Cour

dans les affaires de la Licéité de l’emploi de la force ((Serbie-et-Monténégro c. Belgique),
C.I.J. Recueil 2004 (I), p. 323-324, par. 113-114).

                                                                                        151

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            560

    « ne peut avoir rétroactivement modifié la situation sui generis dans
    laquelle se trouvait la RFY vis-à-vis de l’Organisation des Nations
    Unies pendant la période 1992-2000, ni sa situation à l’égard du Sta-
    tut de la Cour et de la convention sur le génocide. En outre, la lettre
    du conseiller juridique de l’Organisation des Nations Unies en date
    du 8 décembre 2000 ne peut avoir modifié le statut de la RFY à
    l’égard des traités. » (Demande en revision de l’arrêt du 11 juillet
    1996 en l’affaire relative à l’Application de la convention pour la
    prévention et la répression du crime de génocide (Bosnie-
    Herzégovine c. Yougoslavie), exceptions préliminaires (Yougoslavie
    c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31, par. 71.)

   (La validité quant au fond de la position ainsi prise mise à part, deux
observations semblent être intéressantes. Premièrement, cette évaluation
du statut de la RFY a eu lieu presque une décennie après que la Bosnie-
Herzégovine eut introduit sa requête devant la Cour, et plus de quatre
ans après l’admission de la RFY à l’Organisation des Nations Unies en
tant que nouveau Membre. Deuxièmement, cette évaluation est, de par sa
nature, un obiter dictum outrepassant la compétence de la Cour dans le
cadre de la procédure de revision car, aux termes de l’article 61 du Statut,
la Cour aurait dû se limiter à la question de savoir si l’admission de la
RFY à l’Organisation des Nations Unies constituait en tant que telle un
« fait nouveau ».)
   S’agissant du jus standi de la RFY, la Cour a noté : « La résolution 47/1
ne portait notamment pas atteinte au droit de la RFY d’ester devant la
Cour ... dans les conditions fixées par le Statut. Elle ne touchait pas
davantage à la situation de la RFY au regard de la convention sur le
génocide. » (Ibid., p. 31, par. 70.)
   9. La Cour a procédé à une évaluation quant au fond du jus standi
dans deux affaires : dans les affaires de la Licéité de l’emploi de la force,
la Cour a jugé que la RFY était privée du droit d’ester devant elle parce
que de 1992 à 2000 la Serbie et le Monténégro n’étaient pas un Membre
de l’Organisation des Nations Unies et, en conséquence, n’avait « qualité
pour ester devant la Cour, ni en vertu du paragraphe 1, ni en vertu du
paragraphe 2 de l’article 35 du Statut » (Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 327, par. 127) ; et, dans son arrêt rendu en
2007 dans l’affaire concernant l’Application de la convention sur la pré-
vention et la répression du crime de génocide, elle a jugé que sa conclusion
antérieure devait « nécessairement » s’interpréter comme signifiant que la
Serbie avait qualité pour ester devant la Cour (C.I.J. Recueil 2007 (I),
p. 98-99, par. 132).
   10. Dans la jurisprudence de la Cour, prise comme un tout, les affaires
dans lesquelles la question de l’accès à la Cour était status versiae et
controversiae sont rares en raison du caractère pratiquement universel de
l’Organisation des Nations Unies et parce que la qualité de Membre
de l’Organisation égale jus standi devant la Cour. Outre les affaires aux-

                                                                         152

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            561

quelles la RFY/Serbie était partie, la liste des affaires pertinentes
comprend l’affaire de l’Or monétaire et celle des Pêcheries. Dans toutes
ces affaires, la Cour a suivi le même raisonnement. Par exemple, dans
l’affaire de la Compétence en matière de pêcheries (République fédérale
d’Allemagne c. Islande), la Cour a notamment déclaré :
    « le ministre des Affaires étrangères d’Islande paraît laisser entendre
    que le moment auquel a été faite la déclaration de la République
    fédérale d’Allemagne du 29 octobre 1971, déposée au Greffe le
    22 novembre 1971, n’est peut-être pas sans effet sur la force obliga-
    toire de l’accord constitué par l’échange de notes du 19 juillet 1961
    ou sur le droit de la République fédérale d’Allemagne d’ester devant
    la Cour. En ce qui concerne le premier point, il est clair que la force
    obligatoire de l’accord conclu entre les deux gouvernements, qui sera
    examinée dans le présent arrêt, n’a aucun rapport avec la date à
    laquelle la déclaration requise par la résolution du Conseil de sécurité
    du 15 octobre 1946 a été déposée au Greffe : l’accord a pour but
    d’établir la compétence de la Cour à l’égard d’une catégorie particu-
    lière de différends ; la déclaration concerne l’accès à la Cour d’Etats
    qui ne sont pas parties au Statut. Pour ce qui est du second point, à
    savoir la question du droit de la République fédérale d’ester devant la
    Cour, on doit noter qu’en application de la résolution du Conseil de
    sécurité tout Etat qui n’est pas partie au Statut doit déposer une
    déclaration, laquelle peut avoir soit un caractère particulier soit un
    caractère général, avant d’ester devant la Cour. Cela a été fait. »
    (Arrêt, C.I.J. Recueil 1973, p. 53, par. 11 ; les italiques sont de moi.)
   11. Il apparaît que, dans la série de décisions prises par la Cour en ce
qui concerne le jus standi de la RFY/Serbie, les arrêts rendus dans les
affaires de la Licéité de l’emploi de la force sont les seuls qui soient
conformes à la jurisprudence générale de la Cour en la matière. Dans les
motifs de ces arrêts, la Cour établit les éléments fondamentaux du jus
standi, tels que définis à l’article 35 du Statut, en tant que condition pro-
cédurale autonome de caractère préalable et obligatoire distincte de la
compétence de la Cour stricto sensu. La Cour a notamment jugé que
    « la question de savoir si la Serbie-et-Monténégro était ou non partie
    au Statut de la Cour à l’époque de l’introduction des présentes ins-
    tances est une question fondamentale ; en effet, si elle n’avait pas été
    partie au Statut, la Cour ne lui aurait pas été ouverte en vertu du
    paragraphe 1 de l’article 35 du Statut. En pareille situation, et sous
    réserve d’une possible application du paragraphe 2 dudit article, la
    Serbie-et-Monténégro n’aurait pu saisir la Cour de manière valable,
    quel que soit le titre de compétence qu’elle puisse invoquer, pour la
    simple raison qu’elle n’avait pas le droit d’ester devant la Cour.
       La Cour ne peut exercer sa fonction judiciaire qu’à l’égard des
    seuls Etats auxquels elle est ouverte en vertu de l’article 35 du Statut.
    Et seuls les Etats auxquels la Cour est ouverte peuvent lui conférer

                                                                         153

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)               562

      compétence. » (Licéité de l’emploi de la force (Serbie-et-Monténégro
      c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I),
      p. 298-299, par. 46 ; voir également p. 292-293, par. 29.)
   12. De plus, la conclusion selon laquelle « au moment où il a déposé sa
requête pour introduire la présente instance devant la Cour le 29 avril
1999, le demandeur en l’espèce ... n’était pas membre de l’Organisation
des Nations Unies » (ibid., p. 314, par. 91) était, comme cela est apparu
depuis, lourde de conséquences. La Cour l’a acceptée dans l’arrêt qu’elle a
rendu en 2007 dans l’affaire concernant l’Application de la convention
pour la prévention et la répression du crime de génocide et dans le présent
arrêt après avoir erré entre le Scylla de la position d’évitement et le Cha-
rybde de la position sui generis, une sorte de tertium quid entre l’appar-
tenance et la non-appartenance de la RFY à l’Organisation des Nations
Unies en tant que membre.
   13. Toutefois, il convient de noter que, stricti juris, même l’arrêt de
2004 n’est pas dénué d’incohérence. Celle-ci apparaît dans l’écart entre
le dispositif de l’arrêt et sa ratio decidendi. Si cette dernière est stric-
tement formulée du point de vue du droit de la RFY d’ester devant
la Cour en vertu des paragraphes 1 et 2 de l’article 35 du Statut
(ibid., p. 298, par. 46 ; p. 310-311, par. 79 ; p. 314-315, par. 91 ; et p. 327,
par. 126), le dispositif de l’arrêt concerne exclusivement la « compétence
pour connaître des demandes formulées (ibid., p. 328, par. 129 ; les
italiques sont de moi). L’incohérence entre le dispositif et la ratio deci-
dendi est encore plus grande, parce que la Cour n’a pas examiné la ques-
tion de la compétence stricto sensu, s’en tenant à l’hypothèse de base
selon laquelle elle devait décider si la RFY remplissait les conditions
énoncées à l’article 35 du Statut avant d’examiner celles qui sont
énoncées aux articles 36 et 37 du même texte. Elle a donc conclu que,
du fait que
      « la Serbie-et-Monténégro n’avait, au moment de l’introduction de
      l’instance, [pas] qualité pour ester devant la Cour..., il n’est pas
      nécessaire qu’elle examine les autres exceptions préliminaires à sa
      compétence soulevées par les défendeurs » (ibid., p. 327-328, par. 127 ;
      les italiques sont de moi).
   14. Il apparaît que la compétence de la Cour, dans les affaires aux-
quelles la RFY/Serbie était partie, est loin d’être cohérente aux trois
niveaux d’évaluation susmentionnés. Le fait même que la Cour, traitant
de la même question aux différentes phases de la même affaire, ou dans
des affaires étroitement liées, ait appliqué les trois modus faciendi fonda-
mentaux qui s’excluent mutuellement constitue, sinon en lui-même une
réponse à la question de savoir si la Cour a été ou non cohérente, à tout
le moins un indice solide à cet égard.
   Il est difficile d’examiner du point de vue de la cohérence quant au
fond les décisions de la Cour reposant sur la position d’évitement. En
effet, les décisions concernant le jus standi de la RFY/Serbie prises
sub silentio, soit en acceptant les présomptions de fait (praesumptio facti

                                                                            154

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              563

vel homine) relatives à la continuité et à l’identité juridiques (arrêt de 1996
rendu dans l’affaire concernant l’Application de la convention pour la pré-
vention et la répression du crime de génocide), soit au moyen de raisonne-
ments qui les maintiennent indirectement en vigueur (arrêt de 2007 dans la
même affaire), ne répondent pas véritablement à la question qui est capi-
tale pour la licéité de l’activité judiciaire de la Cour. Les décisions repo-
sant sur une évaluation quant au fond du jus standi, bien qu’elles diffèrent
de celles reposant sur la position d’évitement, sont l’expression d’une acti-
vité judiciaire légitime et sont diamétralement opposées à la détermination
du jus standi de la RFY/Serbie. Les indices ou éléments de l’évaluation
quant au fond du jus standi n’étant pas, en eux-mêmes, des décisions et, de
plus, n’étant pas un élément des décisions appropriées sur la question, ils
démontrent l’étendue de l’incohérence du raisonnement juridique.
   15. Force est donc de conclure que la seule cohérence dans les déci-
sions de la Cour concernant le jus standi de la RFY/Serbie réside dans
l’incohérence entre les décisions per se et leur ratio decidendi. Et, si le but
de la cohérence est, entre autres, « de garantir la sécurité juridique »
(déclaration commune de M. le juge Ranjeva, vice-président, et de M. le
juge Guillaume, de Mme le juge Higgins et de MM. les juges Kooijmans,
Al-Khasawneh, Buergenthal et Elaraby, Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 330, par. 3) « dans les différentes phases de la
procédure d’une même affaire ou s’agissant d’affaires connexes » (ibid.),
on voit mal en quoi peut consister cette sécurité dans les affaires aux-
quelles la RFY/Serbie est partie, excepté, peut-être, le fait que la RFY/
Serbie a la capacité d’ester en tant que défendeur mais non en tant que
demandeur.
   16. La position de la Cour en ce qui concerne sa compétence quant au
statut de la RFY/Serbie en tant que partie à la convention sur le génocide
est apparemment cohérente. Dans les différentes phases de l’affaire
concernant l’Application de la convention pour la prévention et la répres-
sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie) ainsi que
dans la phase des mesures conservatoires des affaires relatives à la Licéité
de l’emploi de la force, la Cour a pour l’essentiel adopté la conclusion
selon laquelle la RFY/Serbie peut être considérée comme liée par la
convention sur le génocide sur la base de son intention, exprimée dans la
déclaration adoptée le 27 avril 1992,

     « de demeurer liée par les traités internationaux auxquels était partie
     l’ex-Yougoslavie ... confirmée dans une note officielle du 27 avril
     1992 adressée au Secrétaire général par la mission permanente de la
     Yougoslavie auprès des Nations Unies » (Application de la conven-
     tion pour la prévention et la répression du crime de génocide (Bosnie-
     Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
     Recueil 1996 (II), p. 610, par. 17 ; voir également Licéité de l’emploi
     de la force (Yougoslavie c. Royaume-Uni), mesures conservatoires,
     ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 838, par. 32).

                                                                           155

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              564

Cette conclusion a acquis, dans la phase du fond de l’affaire concernant
l’Application de la convention pour la prévention et la répression du crime
de génocide, le statut de res indicata et est en partie reprise dans le présent
arrêt (par. 11). Ainsi, du point de vue de la cohérence horizontale comme
de celui de la cohérence verticale limitée, il semble que la Cour réagit
presque semper idem. L’autorité jurisprudentielle de cette conclusion est
toutefois douteuse du point de vue de la cohérence quant au fond.
   Premièrement, qualifier la déclaration de 1992 d’acte unilatéral capable
de produire per se les effets appropriés semble incompatible avec les
règles pertinentes du droit international telles qu’exprimées dans la juris-
prudence de la Cour (par. 121-128 ci-dessous).
   Même si par hypothèse la déclaration de 1992 peut être considérée
comme un acte unilatéral, l’application des règles relatives à l’interpréta-
tion des actes unilatéraux bien établies dans la jurisprudence de la Cour
ne permet guère d’aboutir à la conclusion à laquelle la Cour a abouti
(par. 132 ci-dessous).
   17. Deux autres considérations sont également intéressantes.
   Bien que la majorité réaffirme, dans le présent arrêt également, le dis-
positif des décisions adoptées par la Cour dans les affaires antérieures
relatives à la convention sur le génocide, son raisonnement juridique n’est
pas cohérent à cet égard. Si, dans les affaires antérieures ou dans les
phases pertinentes de ces affaires, la majorité a donné clairement et sans
équivoque un caractère constitutif à la déclaration de 1992, dans le pré-
sent arrêt elle considère la Serbie comme une Partie par l’effet combiné de
la déclaration et de considérations additionnelles, expresses ou implicites
(par. 160-167 ci-dessous). Ainsi, la perception qu’a la majorité de la
déclaration est confuse, car on voit mal si elle la considère comme un acte
constitutif ou un acte déclaratif, ou encore comme un mélange des deux.
   18. La manière dont la déclaration est traitée du point de vue de la
compétence est également différente. Dans les affaires antérieures, la
déclaration de 1992 était considérée comme une base de compétence
ratione personae appropriée (C.I.J. Recueil 1996 (II), p. 610-613, par. 17-
26), alors que dans la présente espèce la déclaration de 1992 est envisagée
comme une question relevant de la compétence ratione materiae (arrêt,
par. 93-119).
   La position de la Cour dans l’arrêt de 1996 était claire et conforme à sa
pratique habituelle. Pour déterminer sa compétence ratione personae, la
Cour s’est demandé si la Bosnie-Herzégovine et la RFY pouvaient être
considérées comme parties à la convention sur le génocide. Consta-
tant que les Parties au différend étaient parties à la convention sur le
génocide — la RFY sur la base de la déclaration de 1992 (C.I.J. Recueil
1996 (II), p. 610, par. 17) et la Bosnie-Herzégovine par l’effet du
mécanisme de la succession d’Etats (ibid., p. 611, par. 20) —, la Cour
a conclu :

       « Aux fins de se prononcer sur sa compétence en l’espèce, la Cour
     n’a pas à trancher la question de savoir quels peuvent être les effets

                                                                           156

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)               565

    d’une situation de non-reconnaissance sur les liens contractuels entre
    parties à un traité multilatéral. Il lui suffira de constater qu’à supposer
    même que la convention sur le génocide ne soit entrée en vigueur entre
    les Parties qu’à la signature des accords de Dayton-Paris, toutes les
    conditions sont à présent réunies pour fonder la compétence de la Cour
    ratione personae. » (C.I.J. Recueil 1996 (II), p. 613, par. 26 ; les ita-
    liques sont de moi.)
La Cour a apprécié sa compétence ratione materiae dans les termes
suivants :
    « s’il existe entre les Parties un différend entrant dans les prévisions
    de cette disposition [art. IX de la Convention].
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    C’est sur la compétence ratione materiae ainsi définie que porte la
    cinquième exception de la Yougoslavie. » (Ibid., p. 614, par. 27 ; les
    italiques sont de moi.)
   19. Dans le présent arrêt, la majorité envisage la compétence ratione
materiae de la Cour comme exclusivement déterminée par la réponse
à la question de savoir si la Serbie pouvait être considérée comme partie à
la convention sur le génocide durant la période pertinente (arrêt, par. 93-
119). Dans sa conclusion, la majorité déclare :
       « En résumé, la Cour considère que, dans la présente affaire,
    compte tenu de la teneur de la déclaration et de la note du 27 avril
    1992 ainsi que du comportement concordant de la RFY tant au
    moment de leur rédaction que tout au long des années 1992 à 2001,
    il convient d’attribuer précisément à ces documents l’effet qu’ils
    étaient, selon elle, censés avoir d’après leur libellé, à savoir que, à
    compter de cette date, la RFY serait liée, en tant que partie, par les
    obligations découlant de toutes les conventions multilatérales aux-
    quelles la RSFY était partie au moment de sa dissolution... » (Ibid.,
    par. 117.)
   20. Le revirement du raisonnement majoritaire qui s’est produit dans
l’arrêt de 2007 en ce qui concerne le traitement de la déclaration de 1992
du point de vue de la compétence s’explique par les besoins spécifiques de
l’élaboration de la décision sur la base d’une interprétation par « impli-
cation logique » de la position prise par la Cour sur le jus standi dans
l’arrêt de 1996. Le dictum se lit comme suit :
      « De l’avis de la Cour, examinée dans son contexte, la conclusion
    expresse énoncée dans l’arrêt de 1996 selon laquelle elle avait com-
    pétence ratione materiae en l’espèce sur la base de l’article IX de la
    convention sur le génocide n’est conciliable, en droit et en toute lo-
    gique, qu’avec l’idée que, à l’égard des deux Parties, elle avait com-
    pétence ratione personae au sens large — c’est-à-dire que la situation
    de l’une et de l’autre était de nature à satisfaire aux conditions du
    Statut concernant la capacité des Etats à se présenter devant

                                                                           157

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             566

    la Cour. » (Application de la convention pour la prévention et la
    répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
    Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 99, par. 133.)

  21. Ses conséquences du point de vue de la cohérence judiciaire mises
à part, le traitement différent accordé à la déclaration de 1992, vu dans ce
contexte, est très important à trois égards au moins :
a) la manière dont la majorité lit les décisions antérieures pertinentes ;

b) la manière dont la majorité conçoit les effets de l’arrêt de 1996 du
    point de vue de l’autorité de la chose jugée ; et
c) la manière dont la majorité conçoit l’autorité jurisprudentielle de
    l’arrêt de 1996.
   22. La cohérence judiciaire est le résultat, l’image de la cohérence des
décisions et des motifs constituant un tout logique et juridique, reposant
sur l’application appropriée de règles juridiques qui devraient lier toute
juridiction dans le cadre de son activité judiciaire, et non une chose
importante pour elle-même ou par elle-même. Elle représente la qualité
organique intrinsèque du raisonnement judiciaire lors des différentes
phases d’une affaire, ou de différentes affaires, concernant des questions
identiques ou comparables. Dans ces conditions, elle ne peut être réalisée
par une harmonisation ex post de décisions hétérogènes sur des questions
identiques ou identiques en substance. Les décisions délibérées prises à
cet effet ne peuvent aboutir qu’à la cohérence formelle, qui s’épuise dans
le renforcement de l’autorité formelle de la juridiction concernée.
   Lorsqu’il existe deux décisions diamétralement opposées sur la ques-
tion du jus standi — l’affaire de la Bosnie-Herzégovine (2007) et celles de
la Licéité de l’emploi de la force (2004) —, il semble impossible qu’il existe
une cohérence quant au fond, du point de vue juridique ou logique.
Même par le biais d’artifices judiciaires.

     2. Comment expliquer l’incohérence des décisions de la Cour ?
   23. Il est difficile d’expliquer les décisions hétérogènes de la Cour
quant au jus standi de la RFY/Serbie par des différences raisonnables
dans le raisonnement juridique, inévitables dans toute formation judi-
ciaire comptant de nombreux juges. Elles sont davantage l’expression
d’opinions différentes quant à ce que doit être la politique judiciaire à cet
égard, car les divergences dans les raisonnements juridiques eux-mêmes
ont leurs limites, et celles-ci ont été largement dépassées dans les affaires
auxquelles la RFY/Serbie était partie.
   Il semblerait que, dans son opinion individuelle jointe à l’arrêt de la
Cour dans les affaires de la Licéité de l’emploi de la force, Mme Higgins
ait donné de manière succincte la véritable explication lorsqu’elle a
déclaré :
       « La Cour, en prétendant éclaircir à posteriori la situation qui exis-

                                                                          158

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                567

     tait entre 1992 et 2000, alors même que l’Assemblée générale et le
     Conseil de sécurité avaient estimé, lors de toutes les délibérations,
     que les objectifs des Nations Unies étaient mieux servis par le flou
     juridique, semble avoir fait fi de cette sage parole. » ((Serbie-et-
     Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
     Recueil 2004 (I), p. 342, par. 20 ; les italiques sont de moi.)
  24. L’explication donnée par Mme Higgins dans son opinion indivi-
duelle a été confirmée en plusieurs occasions par la Cour.
  Dans les affaires de la Licéité de l’emploi de la force (2004), la Cour a
déclaré expressément que
     « dans l’arrêt qu’elle rendit le 11 juillet 1996 ... [l]a question du statut
     de la République fédérale de Yougoslavie au regard de l’article 35 du
     Statut ne fut pas soulevée et la Cour ne vit aucune raison de procéder
     à son examen » (ibid., p. 311, par. 82 ; les italiques sont de moi).
De plus, elle fit l’aveu suivant :
        « La Cour n’adopta aucune position définitive sur la question du
     statut juridique de la République fédérale de Yougoslavie au regard
     de la Charte et du Statut lorsque, dans les affaires [dont la présente
     affaire fait partie] qui lui furent soumises au cours de cette période
     singulière [1992-2000], la question se posa et qu’elle se prononça
     dans le cadre de procédures incidentes. » (Ibid., p. 309, par. 74.)
   25. Cela semble être une conception de l’activité judiciaire de la Cour
dont on ne peut dire qu’elle s’accorde parfaitement avec le parallélisme
fonctionnel en tant que principe directeur des relations entre les princi-
paux organes politiques de l’Organisation des Nations Unies, l’Assem-
blée générale et le Conseil de sécurité, d’une part, et la Cour internatio-
nale de Justice en tant que principal organe judiciaire de l’Organisation,
de l’autre, ni avec l’indépendance judiciaire et l’impartialité. Il semble plu-
tôt que la Cour agisse de concert avec les principaux organes politiques,
ce qui implique qu’elle demeure dans une ambiguïté juridique « extrê-
mement anormale » (R. Higgins, « The new United Nations and former
Yugoslavia », International Affairs, vol. 69, no 3, juillet 1993, p. 479).
   26. Ce qu’a dit la Cour dans l’affaire concernant l’Application de la
convention pour la prévention et la répression du crime de génocide, et qui
plus est dans la phase du fond, à savoir que, « s’il lui a paru clair en 2004
que le défendeur n’était pas membre de l’Organisation des Nations Unies
à l’époque pertinente, la situation n’était absolument pas aussi claire en
1999 — et encore moins en 1996 » (arrêt, C.I.J. Recueil 2007 (I), p. 98,
par. 131 ; les italiques sont de moi), est tout particulièrement pertinent à
cet égard.
   (Ce dictum soulève, quant à l’activité de la Cour sur une période rela-
tivement longue, une question très déplaisante au regard du principe de la
bonne foi, qui, en tant que règle impérative, s’impose au moins autant à
la Cour qu’aux Etats. Si, pendant plus de dix ans, il était si clair que le
défendeur n’était pas membre de l’Organisation des Nations Unies, et

                                                                             159

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             568

que la qualité de Membre de l’Organisation des Nations Unies était la
seule base sur laquelle le défendeur aurait pu être considéré comme partie
au Statut de la Cour, force est de conclure que la Cour a délibérément
évité de reconnaître le fait juridictionnel qui compromet la légalité même
de toutes ses décisions dans les affaires auxquelles la RFY/Serbie était
partie. Cette attitude de la Cour peut être qualifiée d’arbitraire judiciaire,
proche ou relevant de l’abus du pouvoir judiciaire, et non de prudence
judiciaire aboutissant à l’indécision judiciaire. L’aveu exprès de la Cour,
à savoir qu’il n’était absolument pas aussi clair en 1999 — et encore
moins en 1996 — que la RFY n’était pas membre de l’Organisation des
Nations Unies à l’époque pertinente, peut être considéré comme un aveu
que la Cour a agi sine vires, et constitue une base suffisante et solide pour
la revision de l’arrêt de 1996 proprio motu. C’est ainsi que la Cour devrait
agir dans de telles circonstances pour préserver son intégrité judiciaire.
Car, au regard du droit international, le fait que la Cour a agi sine vires
prive automatiquement l’arrêt de 1996 de sa validité, tant du point de vue
formel que quant au fond. La position confortable de la Cour dans le
système judiciaire de la communauté internationale, qui ne connaît ni
procédure ni juridiction d’appel, est le seul obstacle à l’application du
droit à cet égard.)
   27. Une action concertée avec les organes politiques de l’Organisation
était conforme ou même inhérente à l’esprit qui prévalait lors de la confé-
rence de la paix de La Haye, à savoir que le règlement judiciaire en tant
que tel peut jouer le rôle d’instrument propre à réduire le danger du
recours à la force armée, voire se substituer à celui-ci. La situation est
fort différente aujourd’hui. L’idée selon laquelle
    « une cour internationale devrait jouer un rôle important dans la
    nouvelle Organisation des Nations pour la paix et la sécurité est illu-
    soire. De fait, on trouve des preuves, dans les archives des divers
    organes de l’Organisation des Nations Unies, que la Cour est consi-
    dérée comme différente des autres organes de l’Organisation, et que
    ses procédures sont d’une certaine manière autonomes par rapport
    aux procédures habituelles des Nations Unies. » (S. Rosenne,
    The Law and Practice of the International Court, 1920-2005, vol. I,
    The Court and the United Nations, p. 189-190 ; note omise.)
  28. Dans le cadre de l’Organisation des Nations Unies, « la Cour inter-
nationale de Justice constituait l’apex, tandis que le Conseil de sécurité
était la nouvelle garde prétorienne au service du consensus politique et de
sa mise en œuvre » (M. Cohen, « Impartiality, Realism and International
Process », International Law at a Time of Perplexity : Essays in Honour
of Shabtai Rosenne, p. 96).
  Ainsi,
       « La fonction essentielle du règlement judiciaire est bien davantage
    le développement du droit international que l’établissement de la
    paix ... l’élaboration progressive du droit par l’accumulation d’un

                                                                          160

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             569

    corpus de décisions homogènes est une condition de l’ordre et de la
    stabilité. » (C. De Visscher, Theory and Reality in Public Internatio-
    nal Law, édition révisée 1968, p. 390 ; les italiques sont de moi.)
   29. Le principe du parallélisme fonctionnel donne à la CIJ une lati-
tude importante, nettement plus large, dans son activité judiciaire pour
ce qui est de trancher impartialement les différends sur la base du droit.
Par sa nature même, ce principe va à l’encontre des décisions crypto-
politiques revêtues de l’habit juridique, qui risquent de rapprocher
dangereusement toute juridiction des célèbres « chambres de réunion ».
Il donne à chaque organe intéressé la possibilité d’agir dans son propre
espace, de remplir son rôle original, et, en ce qui concerne la Cour, ce
rôle est de dire le droit.
   30. Agir délibérément de concert avec des organes politiques a de
lourdes conséquences pour tout tribunal. Le raisonnement juridique et
le raisonnement reposant sur des considérations politiques et d’oppor-
tunité sont totalement inconciliables tant quant au fond que du point de
vue du temps. On en trouve la preuve manifeste, en ce qui concerne la
cohérence judiciaire, dans les affaires auxquelles la RFY/Serbie a été
partie devant la Cour.
   31. Il semble que, durant quelque quinze ans, la Cour, du point de vue
de la politique judiciaire, ait agi en plusieurs qualités dans les affaires
auxquelles la RFY/Serbie était partie.
   32. Depuis l’introduction de l’instance dans l’affaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de
génocide en 1993 jusqu’à l’admission de la RFY à l’Organisation des
Nations Unies en 2000, la Cour, en ce qui concerne les questions de com-
pétence qui se posaient, a pour l’essentiel agi en tant que gardienne de la
politique ambiguë des principaux organes politiques de l’Organisation
des Nations Unies à l’égard du statut de la RFY à l’Organisation. Dans
la procédure en indication de mesures conservatoires de 1993 et dans
l’arrêt sur les exceptions préliminaires de 1996, elle s’est tacitement fon-
dée sur la présomption factuelle (praesumptio facti vel homine) de l’iden-
tité et de la continuité juridiques de la RFY avec la RSFY, agissant de
concert avec l’Assemblée générale, l’auteur de la résolution 47/1, contro-
versée et juridiquement vague, qui autorisait une interprétation pro et
contra du statut de la RFY vis-à-vis de l’Organisation des Nations Unies.
   33. Ainsi, comme il apparut clairement tractu temporis, elle a choisi la
possibilité la plus faible au regard du principe selon lequel « [l]a Cour n’en
doit pas moins toujours s’assurer de sa compétence et elle doit, s’il y a
lieu, l’examiner d’office » (Appel concernant la compétence du Conseil de
l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 52, par. 13), en
particulier en ce qui concerne la condition de jus standi en tant que prin-
cipale condition de la licéité de l’activité judiciaire de la Cour in casu.
   La Cour disposait de deux possibilités, bien meilleures :
a) demander à l’Assemblée générale une interprétation faisant autorité
     de la résolution 47/1 ; ou

                                                                          161

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)               570

b) trancher elle-même la question à titre intérimaire dans une forme
   appropriée.
   34. Contrairement à la présomption juridique (praesumptio juris et de
jure), la présomption factuelle comporte une limitation temporelle inévi-
table. En l’occurrence, il était évident que la présomption factuelle de
continuité de la RFY ne pouvait être valide que jusqu’au moment où les
organes politiques compétents de l’Organisation des Nations Unies adop-
teraient une décision définitive quant au statut de la RFY/Serbie à
l’Organisation, une décision ne reposant pas sur l’hypothèse de la conti-
nuité. C’est ce qui s’est produit en novembre 2000 lorsque, par une déci-
sion des organes compétents de l’Organisation des Nations Unies, la
RFY a été admise comme nouveau membre à l’Organisation.
   35. Ce fait a démontré de manière frappante le caractère ontologique-
ment inconciliable du raisonnement juridique d’une part et du raisonne-
ment reposant sur des considérations pragmatiques et sur l’opportunité
de l’autre.
   Comme l’admission à l’Organisation des Nations Unies relève de la
compétence exclusive des deux principaux organes politiques — le Conseil
de sécurité et l’Assemblée générale — et que leur décision lie l’ensemble
du système des Nations Unies, on aurait pu s’attendre à ce que la Cour,
dans l’esprit du parallélisme fonctionnel, adapte sous une forme appro-
priée sa décision quant au jus standi de la RFY/Serbie à ce fait, lequel,
dans les circonstances de l’espèce, déterminait ce jus standi.

  Or, la Cour a choisi de traiter différemment la RFY/Serbie à cet égard,
en fonction des affaires dont elle était saisie, démontrant ainsi son inco-
hérence mais jetant aussi un doute sur l’application du principe fonda-
mental de l’égalité des Etats devant la Cour.
  36. Dans les affaires de la Licéité de l’emploi de la force, la Cour a
conçu sa décision quant au jus standi de la Serbie/Monténégro confor-
mément au principe du parallélisme fonctionnel, jugeant notamment que
     « au moment où [elle] a déposé sa requête pour introduire la présente
     instance devant la Cour, le 29 avril 1999, ... la Serbie-et-Monténégro
     n’était pas membre de l’Organisation des Nations Unies ni, dès
     lors, ... partie au Statut de la Cour internationale de Justice » ((Ser-
     bie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
     C.I.J. Recueil 2004 (I), p. 314, par. 91).
Ainsi, dans les huit affaires relatives à la Licéité de l’emploi de la force, la
Cour a en fait agi en tant que gardienne de la légalité, tant dans la forme
que quant au fond, respectant le partage des compétences entre les prin-
cipaux organes politiques de l’Organisation des Nations Unies et la Cour
internationale de Justice tel qu’exprimé dans le principe du parallélisme
fonctionnel.
   37. Dans l’arrêt rendu par la Cour dans l’affaire de la Bosnie (2007), la
majorité s’en est tenue de facto à la présomption de continuité en utilisant

                                                                            162

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             571

des explications de technique juridique sous la forme d’une interprétation
spécifique de la règle de la res indicata, considérant le pouvoir judiciaire
comme un pouvoir sans limite, ce qui implique que :
       « Sous la seule réserve de cette possibilité de revision, le principe
    applicable est celui de la res judicata pro veritate habetur, ce qui
    signifie que les conclusions d’un arrêt doivent, aux fins de l’affaire et
    entre les parties, être considérées comme exactes, et ne sauraient être
    remises en question au motif que des événements postérieurs feraient
    planer sur elles des doutes. » (C.I.J. Recueil 2007 (I), p. 93, par. 120 ;
    les italiques sont de moi.)
   38. Dans cet arrêt, la Cour a en fait agi en tant que gardienne de la
décision qu’elle avait prise antérieurement dans son arrêt de 1996. En
agissant ainsi, la Cour a persisté dans sa propre vérité judiciaire, totale-
ment dissociée de la réalité telle qu’établie à l’Organisation des Nations
Unies par la résolution 55/12, et en produisant un judicium illusorum.
   La position de la Cour a ainsi pris un virage extrêmement intéressant.
Si l’arrêt de 1996 dans l’affaire de la Bosnie a été adopté dans le but
d’agir en harmonie avec les principaux organes politiques de l’Organisa-
tion des Nations Unies, en insistant sur la validité des prémisses sur les-
quelles il reposait après l’adoption de la résolution 55/12 de l’Assemblée
générale, la Cour s’est trouvée en complète disharmonie avec l’ensemble
du système des Nations Unies, qui a appliqué strictement cette résolution.
   A titre d’illustration, le sens objectif de la présomption factuelle sur
laquelle reposait le jus standi de la RFY/Serbie dans l’arrêt de 1996, qui
avait été acceptée dans l’arrêt de 2007, est que, dans le contexte du dif-
férend dont la Cour était saisie, la RFY/Serbie était considérée au moins
tacitement comme ayant été Membre de l’Organisation de 1992 à 2000 en
ce qui concerne la Cour et les demandeurs, alors que pour l’Organisation
des Nations Unies elle-même, et même pour les demandeurs, elle n’en
était pas membre en ce qui concerne toute autre question que les affaires
dont la Cour était saisie. De plus, aux yeux de la Cour, la RFY/Serbie
était Membre de l’Organisation des Nations Unies dans l’affaire de
la Bosnie, comme elle l’est dans la présente affaire, mais n’en était pas
membre dans les huit affaires de la Licéité de l’emploi de la force.
   39. L’arrêt rendu dans l’affaire de la Demande en revision (C.I.J.
Recueil 2003, p. 7) est spécifique dans ce contexte particulier (par. 7 et 8
ci-dessus). Il a deux significations fondamentales. D’une part, par l’éla-
boration de la position sui generis de la RFY vis-à-vis de l’Organisation
des Nations Unies, il tend, dans son essence, à substituer à la présomp-
tion tacite de continuité une base de fond pour le jus standi. Car, du fait
de l’admission de la RFY à l’Organisation des Nations Unies, la pré-
somption de continuité s’était vidée de son sens. D’autre part, élaborée
bien après l’admission de la RFY à l’Organisation des Nations Unies, la
position sui generis équivalait à une revision de la décision prise par
l’Assemblée générale, laquelle, étant contraignante et concluante, ne peut
être inversée par la Cour (Cameroun septentrional (Cameroun c. Royaume-

                                                                          163

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)           572

Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 33). Cette
construction est une démonstration de la réaction tardive de la Cour,
en tant que terminus ad quem de l’interprétation par la Cour de la sub-
stance de la résolution 47/1 de l’Assemblée générale, qui relevait de sa
fonction judiciaire, en des termes autres que ceux énoncés dans la résolu-
tion 55/12 du 1er novembre 2000, caduque du fait de l’admission de la
RFY à l’Organisation des Nations Unies en tant que nouveau Membre.
   40. Dans le présent arrêt, la majorité s’efforce de concilier les pré-
misses fondamentales des arrêts de 2004 et de l’arrêt de 2007. A cette fin,
elle part de la conclusion figurant dans l’arrêt de 2004 selon laquelle la
RFY/Serbie, étant Membre de l’Organisation des Nations Unies à partir
du 1er novembre 2000, ne peut être considérée comme partie au Statut
avant cette date (Licéité de l’emploi de la force (Serbie-et-Monténégro c.
Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 310,
par. 76). En conséquence, à la date de l’introduction de la présente ins-
tance, elle n’avait pas le droit d’ester devant la Cour. Toutefois, la majo-
rité n’est pas prête à accepter les conséquences nécessaires du fait qu’elle
a pris comme point de départ de son raisonnement juridique, et préfère
recourir à une interprétation élargie de la règle dite Mavrommatis pour
essayer de prouver que, à un certain moment, toutes les conditions énon-
cées dans les articles 35 et 36 du Statut en ce qui concerne la compétence
de la Cour en l’espèce étaient remplies.
   Or il n’en est pas ainsi, ni en ce qui concerne la date de l’introduction
de l’instance, une date pertinente eu égard à la règle généralement accep-
tée, ni en ce qui concerne la date à laquelle l’arrêt a été rendu prétendu-
ment en tant qu’exception à la règle générale. Il s’agit plutôt d’une date
non précisée se situant entre la date de l’admission de la RFY à l’Orga-
nisation des Nations Unies — le 1er novembre 2000 — et la date à
laquelle la RFY a, en tant qu’Etat successeur, exprimé son consente-
ment à être liée par la convention sur le génocide en y accédant — le
6 mars 2001.
   41. A cet égard, l’incohérence est double.
   Premièrement, il est apparu que, durant la même période, la RFY/Ser-
bie, au moins en ce qui concerne son statut de partie à la convention sur
le génocide, était un Etat à la fois continuateur et successeur. Le présent
arrêt, implicitement, traite la RFY/Serbie comme un Etat continuateur
en ce qui concerne la convention sur le génocide jusqu’au 12 mars 2001,
parce qu’il la considère comme liée par les dispositions de la Convention
jusqu’à cette date sur la base de la déclaration faite en 1992 au nom de
l’Etat « assurant la continuité de l’Etat et de la personnalité juridique et
politique internationale de la République fédérative socialiste de Yougo-
slavie » (paragraphe 1 de la déclaration). A compter du 12 mars 2001
pro futuro, la RFY/Serbie est un Etat successeur qui, agissant sur le rap-
pel du Secrétaire général (par. 176-177 ci-dessous), a exprimé son consen-
tement à être lié par la convention sur le génocide.
   Deuxièmement, si, arguendo, on accepte l’interprétation majoritaire de
la règle Mavrommatis comme correcte, la date pertinente pour évaluer si

                                                                        164

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)               573

les conditions nécessaires pour que la Cour soit compétente sont réunies
devrait être la date du prononcé de l’arrêt. Cela semble ressortir claire-
ment de l’arrêt Mavrommatis :
         « Dans ces conditions, même si l’introduction avait été prématu-
      rée, parce que le Traité de Lausanne n’était pas encore ratifié, ce fait
      aurait été couvert par le dépôt ultérieur des ratifications requises. »
      (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.
      série A no 2, p. 34.)
   42. Dans son arrêt de 1996 dans l’affaire concernant l’Application de
la convention pour la prévention et la répression du crime de génocide, la
Cour a notamment déclaré :
      « à supposer même que la convention sur le génocide ne soit entrée
      en vigueur entre les Parties qu’à la signature des accords de Dayton-
      Paris, toutes les conditions sont à présent réunies pour fonder la
      compétence de la Cour » (C.I.J. Recueil 1996 (II), p. 613, par. 26 ;
      les italiques sont de moi).
Et il semble évident qu’à cette date la condition posée au paragraphe 1 de
l’article 36 du Statut n’était pas remplie en ce qui concerne la base de
compétence de la Cour, parce que la RFY, lorsqu’elle a accédé à la
convention sur le génocide, a formulé une réserve en ce qui concerne
l’article IX de la Convention.
   43. Il semble que l’idée qui sous-tend le parallélisme fonctionnel — à
chacun sa fonction — est la plus judicieuse et la plus productive, pour ce
qui est de la Cour, dans un cadre non institutionnalisé, éminemment poli-
tique. Comme la Cour l’a déclaré dans l’affaire du Nicaragua :
         « Le Conseil a des attributions politiques ; la Cour exerce des fonc-
      tions purement judiciaires. Les deux organes peuvent donc s’acquit-
      ter de leurs fonctions distinctes mais complémentaires à propos des
      mêmes événements. » (Activités militaires et paramilitaires au Nica-
      ragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), com-
      pétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 435, par. 95 ; les
      italiques sont de moi.)
Dans une telle société, l’assurance de l’autonomie de la Cour par rapport
aux organes politiques est l’élément crucial de son intégrité judiciaire. Les
affaires auxquelles la RFY/Serbie a été partie démontrent que la cohé-
rence judiciaire, et en particulier l’exercice régulier du pouvoir judiciaire
en tant qu’il en est la substance et la détermination, devrait être préservée
par des règles objectives pour orienter la détermination du droit appli-
cable. Ce principe, axiomatique, devrait être suivi en particulier par les
cours et tribunaux internationaux, qui exercent leurs activités dans un
système judiciaire dépourvu d’organe ou de procédure d’appel.
   44. En résumé, il apparaît que la jurisprudence de la Cour en ce qui
concerne la question du jus standi de la RFY/Serbie et celle de son statut
de partie à la convention sur le génocide non seulement n’est pas cohé-
rente, mais en outre s’écarte de décisions antérieures, souvent sub silentio,
                                                                            165

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                574

sans donner les raisons pour lesquelles elle s’en écarte ou, au moins, sans
donner de raisons claires et convaincantes.
   45. L’ambiguïté juridique que les organes politiques de l’Organisation
des Nations Unies ont acceptée du début jusqu’à la fin même de la crise
yougoslave peut s’expliquer par des considérations politiques pragma-
tiques et par un souci d’opportunité, mais n’est pas compatible avec
un examen judiciaire de l’affaire. (Par exemple, la reconnaissance de
l’identité juridique et de la continuité de la RFY avec la RSFY, qui
reposait sur des raisons juridiques solides, soulevait automatiquement la
question de la licéité, du point de vue tant de la forme que du fond,
des actions et omissions vis-à-vis de cet Etat depuis le tout début de la
crise yougoslave.)

                3. Nature de la question de la compétence
   46. Sur plusieurs points, la majorité justifie le fait que la Cour n’a pas,
dans ses décisions antérieures, traité comme il convenait des questions
spécifiques concernant tant sa compétence lato sensu que sa compétence
stricto sensu par l’absence de la partie ou des parties considérées. Par
exemple, l’arrêt stipule que « [m]algré l’opposition manifestée à l’époque
contre la thèse de la RFY selon laquelle celle-ci assurait la continuité de
la RSFY, l’idée que cette thèse n’émanait pas de l’organe représentatif
approprié de la RFY ... n’a pas été avancée » (arrêt, par. 107 ; les italiques
sont de moi). Ou que « la RFY, tout en émettant des doutes sur le fait de
savoir si l’Etat demandeur était partie à la convention sur le génocide aux
dates pertinentes, n’avait pas contesté la thèse qu’elle y était, quant à elle,
partie » (ibid., par. 114 ; les italiques sont de moi ; voir également par. 115).
Cela est surprenant compte tenu de l’importance de la question de la
compétence, en particulier de la compétence lato sensu, ainsi que de sa
nature juridique.
   47. Etant donné « qu’établir ou ne pas établir sa compétence n’est pas
une question qui relève des parties ; elle est du ressort de la Cour elle-
même », le différend entre les parties en ce qui concerne la compétence
durant la phase des exceptions préliminaires n’est pas une condition
nécessaire pour que la Cour examine la question de sa compétence.
(Compétence en matière de pêcheries (Espagne c. Canada), compétence
de la Cour, arrêt, C.I.J. Recueil 1998, p. 450, par. 37 ; voir également
l’opinion individuelle de sir Arnold McNair, président de la Cour, dans la
phase relative à la compétence de l’affaire concernant l’Anglo-Iranian Oil
Co., dans laquelle il déclarait : « Un tribunal international ne saurait
considérer une question de compétence comme une simple question
inter partes. » (Anglo-Iranian Oil Co. (Royaume-Uni c. Iran), exception
préliminaire, arrêt, C.I.J. Recueil 1952, p. 116.))
   48. Les exceptions préliminaires soulevées par une partie ne sont qu’un
instrument, une arme procédurale, aux fins de l’établissement de la com-
pétence de la Cour, suo nomine et suo vigore, car elle est tenue de l’établir
d’office. La signification juridique de la procédure concernant les excep-

                                                                             166

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             575

tions préliminaires a été définie par la Cour dans l’affaire concernant les
Droits de minorités en Haute-Silésie (écoles minoritaires) (ci-après
l’affaire des « Ecoles minoritaires ») comme suit :
    « l’exception de la Partie ne fait qu’attirer l’attention du tribunal sur
    une objection à la compétence qu’il doit examiner d’office, cet acte de
    la Partie peut être accompli à tout moment, au cours de la procé-
    dure » (Droits de minorités en Haute-Silésie (écoles minoritaires), arrêt
    no 12, 1928, C.P.J.I. série A no 15, p. 23 ; les italiques sont de moi).
Ou, comme l’a déclaré la Cour dans l’affaire concernant l’Application de
la convention pour la prévention et la répression du crime de génocide :
       « La Cour doit, dans chaque instance introduite devant elle, véri-
    fier si elle a compétence pour connaître de l’affaire ... les exceptions
    éventuellement soulevées par la partie défenderesse peuvent être
    utiles pour clarifier la situation juridique. » (Exceptions préliminaires,
    arrêt, C.I.J. Recueil 1996 (II), p. 622, par. 46 ; les italiques sont
    de moi.)
   C’est pourquoi la compétence établie par la Cour in casu n’est pas né-
cessairement liée au différend relatif à la compétence. Si la Cour est tenue
de vérifier qu’elle est compétente dans chaque affaire, que des exceptions
préliminaires aient ou non été soulevées, les arguments des parties durant
la procédure ne sont pas a fortiori d’une importance décisive en ce sens.
   49. Le dictum de la Cour dans l’affaire de l’Appel concernant la com-
pétence du Conseil de l’OACI (ci-après l’affaire du « Conseil de l’OACI »)
peut représenter une synthèse de cette pratique : « [l]a Cour n’en doit pas
moins toujours s’assurer de sa compétence et elle doit, s’il y a lieu, l’exa-
miner d’office » (arrêt, C.I.J. Recueil 1972, p. 52, par. 13). Cela est éga-
lement exprimé dans les opinions des juges. (Dans l’affaire des Conces-
sions Mavrommatis en Palestine, le juge Moore, dans son opinion
dissidente, déclara que, « même dans le silence des Parties, le tribunal est
tenu de se dessaisir d’office s’il estime qu’il y a défaut de compétence »
(arrêt no 2, 1924, C.P.J.I. série A no 2, p. 58) ; dans l’affaire des Ecoles
minoritaires, le juge Huber, dans son opinion dissidente, dit que la Cour
« recherchera d’office quelle sera sa base juridique pour se prononcer sur
les demandes des Parties » (arrêt no 12, 1928, C.P.J.I. série A no 15,
p. 54) ; et, dans l’affaire des Zones franches de la Haute-Savoie et du Pays
de Gex, le juge Kellogg a fait observer dans ses observations jointes à
l’ordonnance du 6 décembre 1930 qu’il n’était pas nécessaire que la ques-
tion de la compétence soit soulevée par l’une des parties, puisqu’« [e]lle
peut et devrait être soulevée par la Cour de sa propre initiative, ainsi
qu’elle l’a fait dans l’affaire de la Carélie orientale » (ordonnance du
6 décembre 1930, C.P.J.I. série A no 24, p. 43).)
   50. La question de la compétence de la Cour a deux traits domi-
nants : a) c’est une questio juris ; et b) elle relève de l’ordre public
international.


                                                                          167

           APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                            uA)                         576

   51. En tant que questio juris 2, la compétence de la Cour relève du
principe jura novit curia. Dans l’affaire de la Juridiction territoriale de la
Commission internationale de l’Oder (ci-après l’affaire de l’« Oder »), le
Gouvernement polonais n’a pas fait valoir que la convention de Barce-
lone n’avait été ratifiée par la Pologne que lors de la procédure orale. Les
six défendeurs ont demandé à la Cour que l’argument polonais soit rejeté
a limine pour avoir été invoqué à un stade aussi avancé de la procédure.
La Cour a rejeté cette exception comme infondée au motif que « [l]e fait
que la Pologne n’a pas ratifié la convention de Barcelone n’est pas
contesté, il est évident qu’il s’agit d’une pure question de droit que la
Cour ... devrait examiner même d’office » (arrêt no 16, 1929, C.P.J.I.
série A no 23, p. 19).
   52. Etant liée par le droit, la Cour ne l’est pas par les arguments
des parties. Cela découle clairement du principe jura novit curia exa-
miné par la Cour dans les arrêts qu’elle a rendus dans les affaires de la
Compétence en matière de pêcheries (Royaume-Uni c. Islande) et de la
Compétence en matière de pêcheries (République fédérale d’Allemagne
c. Islande):
        « La Cour, en tant qu’organe judiciaire international, n’en est pas
     moins censée constater le droit international et, dans une affaire rele-
     vant de l’article 53 du Statut comme dans toute autre, est donc tenue
     de prendre en considération de sa propre initiative toutes les règles
     de droit international qui seraient pertinentes pour le règlement du
     différend ... car le droit ressortit au domaine de la connaissance judi-
     ciaire de la Cour. » (Fond, arrêt, C.I.J. Recueil 1974, p. 9, par. 17 ;
     ibid., p. 181, par. 18 ; les italiques sont de moi.)
Ce principe a été aussi confirmé dans l’affaire du Nicaragua, dans le dic-
tum suivant :
     « [l]e principe jura novit curia signifie que, pour décider que les
     conclusions sont fondées en droit, la Cour ne doit pas s’appuyer uni-
     quement sur les exposés des parties relativement au droit applicable
     (voir l’affaire du Lotus, C.P.J.I. série A no 10, p. 31) » (Activités
     militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
     gua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986,
     p. 24, par. 29).
  53. En conséquence, la règle qui veut que c’est à la partie qui cherche

   2 « L’existence de la compétence de la Cour dans un cas particulier n’est pas une ques-

tion de fait, mais une question de droit qui doit être tranchée à la lumière des faits perti-
nents. » (Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), com-
pétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 76, par. 16.) La question de la
compétence de la Cour est « une question nécessairement préalable et indépendante, une
question de droit objective, qui ne saurait être régie par des considérations de forclusion
pouvant être formulées de façon à jouer contre l’une des Parties ou contre les deux »
(Appel concernant la compétence du Conseil de l’OACI, arrêt, C.I.J. Recueil 1972, p. 54,
par. 16, al. c)).

                                                                                        168

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            577

à établir un fait qu’incombe la charge de la preuve « est sans pertinence
aux fins d’établir la compétence de la Cour » (Compétence en matière de
pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J.
Recueil 1998, p. 450, par. 37).
   La volonté des parties, bien qu’elle soit le principe dominant des pro-
cédures devant la Cour, connaît des limites. Ces limites découlent des
règles objectives du Statut et du Règlement de la Cour définissant la
nature et les limites de l’activité judiciaire de la Cour. En tant que normes
constitutionnelles (R. Monaco, « Observations sur la hiérarchie des
sources du droit international », Festschrift für Hermann Mosler, 1983,
p. 607-608) ou que règles préceptives (intervention de M. Yovanovitch,
session préliminaire de la Cour, C.P.J.I. série D no 2, p. 59), ces règles
transcendent la volonté des parties et relèvent de l’ordre public inter-
national.
   54. En tant que question relevant de l’ordre public international,
lequel est supérieur à la volonté des parties, la question de la compé-
tence n’a pas nécessairement à être soulevée par les parties elles-mêmes
et la Cour peut et doit l’examiner d’office. (Voir Juridiction terri-
toriale de la Commission internationale de l’Oder, arrêt no 16, 1929,
C.P.J.I. série A no 23, p. 18-19 ; Compétence en matière de pêcheries
(Royaume-Uni c. Islande), compétence de la Cour, arrêt, C.I.J.
Recueil 1973, p. 7, par. 12 ; p. 54, par. 13 ; Administration du prince von
Pless, ordonnance du 4 février 1933, C.P.J.I. série A/B no 52, p. 15 ;
Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9,
p. 32.)
   55. Dans la pratique de la Cour, les expressions « d’office » et « proprio
motu » sont interchangeables bien qu’elles n’aient pas exactement le même
sens. L’expression proprio motu renvoie au pouvoir discrétionnaire de la
Cour d’agir de sa propre initiative. L’initiative prise d’office par la Cour
reflète l’obligation découlant pour celle-ci de sa fonction judiciaire.
L’exclusion du pouvoir discrétionnaire de la Cour concerne l’initiative
elle-même et non la liberté de la Cour en ce qui concerne sa décision.

  L’élément qui lie ces deux expressions est de caractère négatif et
concerne les initiatives que la Cour prend, ou peut prendre, quels que
soient la volonté des parties et leurs actes de procédure.

   La véritable différence existant dans la signification de ces deux expres-
sions est occultée dans certains dicta de la Cour par l’ajout du verbe
« doit » avant l’expression « proprio motu », comme, par exemple, dans
l’arrêt rendu par la Cour dans l’affaire du Conseil de l’OACI (C.I.J.
Recueil 1972, p. 52, par. 13). Ainsi, en fait, l’initiative propre de la Cour
est qualifiée d’obligation et l’action proprio motu la prive de son pouvoir
discrétionnaire et la transforme en action d’office.
   56. En tant que questio juris relevant de l’ordre public, la compétence
est déterminée par la décision formelle ou informelle que prend la Cour
sur la base du principe de la compétence de la compétence. Ce principe a

                                                                         169

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            578

deux significations à cet égard : une signification étroite et une significa-
tion large. En tant que tel, il est confirmé dans la jurisprudence de la
Cour. Dans l’affaire Nottebohm, la Cour a notamment déclaré :
      « Le paragraphe 6 de l’article 36 ne fait que reprendre pour la
    Cour une règle que le droit international commun a consacrée en
    matière d’arbitrage international.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       L’article 36, paragraphe 6, suffit à conférer à la Cour le pouvoir de
    statuer sur sa compétence dans le cas présent. Même si tel n’était pas
    le cas, la Cour, « dont la mission est de régler conformément au droit
    international les différends qui lui sont soumis » (article 38, para-
    graphe 1, du Statut), devrait suivre à cet égard ce que prescrit le droit
    international commun. Or le caractère judiciaire de la Cour et la
    règle de droit international commun qui a été précédemment rappelée
    suffisent à établir que la Cour est compétente pour statuer sur sa
    propre compétence en la présente affaire. » (Nottebohm (Liechtenstein
    c. Guatemala), exception préliminaire, arrêt, C.I.J. Recueil 1953,
    p. 119-120 ; les italiques sont de moi.)
   57. La Cour exerce son pouvoir inhérent de l’introduction de l’ins-
tance jusqu’à la fin de celle-ci en vue d’établir si elle est ou non compé-
tente en l’espèce. (En réalité, la Cour exerce son pouvoir inhérent de deux
manières : a) en s’assurant que les conditions procédurales de sa com-
pétence sont réunies dans le cadre d’une évaluation prima facie, ce qui
constitue en substance une présomption judiciaire de compétence ; ou
b) en adoptant une décision formelle sur sa compétence. En ce sens,
le pouvoir de la Cour de décider si elle a compétence dans une affaire
donnée semble absolu, car la Cour, même lorsqu’elle déclare qu’elle n’a
pas compétence en l’espèce, exerce ce pouvoir inhérent.)
   58. En l’absence du principe de la compétence de la compétence au
sens large en tant que principe du droit international général, il serait
impossible d’établir la compétence de la Cour pour indiquer des mesures
conservatoires, car les exceptions à la compétence de la Cour peuvent, en
vertu de l’article 79 du Règlement, être soulevées par le défendeur dans le
délai fixé pour le dépôt du contre-mémoire et par une partie autre que le
défendeur dans le délai fixé pour le dépôt de la première pièce de procé-
dure émanant de cette partie. L’application du principe en la présente
affaire aboutit à la présomption judiciaire de la compétence de la Cour
sous la forme de « compétence prima facie ».
   59. L’idée qu’un acte de la partie est une condition nécessaire pour que
la Cour se saisisse régulièrement de questions de compétence semble erro-
née. Elle revient à mettre la phase du fond et la phase de la compétence
sur un pied d’égalité. Or, cela amène à traiter la question de la compé-
tence comme une questio facti et une question inter partes, ce qui ne cor-
respond pas à sa véritable nature.


                                                                         170

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                579

   La règle selon laquelle « [l]’existence d’un différend est ... la condition
première de l’exercice [par la Cour] de sa fonction judiciaire » (Essais
nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974,
p. 476, par. 58) est valide lors de la phase du fond, mais n’est pas égale-
ment valide lors de la phase de l’instance relative à la compétence.
L’application de cette règle durant la phase relative à la compétence va à
l’encontre de la nature même de la question de la compétence, à l’encon-
tre du droit inhérent et du devoir de la Cour de décider de sa compétence.


                   II. QUESTIONS SPÉCIFIQUES EN L’ESPÈCE

                       1. Le jus standi du défendeur

a) Conception générale de la majorité de la condition relative au jus
   standi
   60. La conception générale qu’a la majorité de la condition relative au
jus standi ne semble ni claire ni précise, que ce soit quant au fond ou
quant à la terminologie utilisée. La majorité est ambivalente sur la ques-
tion préliminaire de savoir si la condition de jus standi est une condition
autonome.
   Dans l’arrêt, le jus standi est considéré :
a) « soit comme une question se rattachant à la compétence ratione per-
     sonae de la Cour, soit comme une question antérieure à l’examen de
     la compétence » (arrêt, par. 66) ;
b) « [soit comme] la question de l’accès [qui] se distingue ... de celles rela-
     tives à l’examen de la compétence au sens étroit » (ibid., par. 87) ;
   61. Ces définitions sont non seulement imprécises mais aussi contra-
dictoires. Car, si l’accès à la Cour est entendu comme compétence
ratione personae, on voit mal comment il peut constituer « une question
antérieure à l’examen de la compétence » ou « une question qui « se
distingue ... de celles relatives à ... la compétence au sens étroit » », si la
compétence ratione personae fait effectivement partie de la compétence.
Si, par contre, il s’agit d’une question antérieure à la compétence au sens
étroit, elle est, mutatis mutandi, tout aussi peu claire. Par ailleurs, les défi-
nitions données sont indirectes, formulées d’abord pour déterminer la
relation entre le jus standi et la compétence de la Cour.
   62. Il est vrai qu’en termes descriptifs toute compétence sur des perso-
nae, qu’elles soient physiques ou morales, est une compétence ratione per-
sonae. Mais la signification descriptive de l’expression est une chose et
son sens juridique en tant que technicus terminus en est une autre.
   La juridiction ratione personae concerne la question de savoir si la par-
tie au différend est liée par un instrument juridictionnel servant de base
de compétence au sens usuel. En tant que telle, elle ne relève pas de l’ar-
ticle 35 du Statut mais de l’article 36.
   L’identification de ces deux expressions — compétence ratione perso-

                                                                             171

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              580

nae et jus standi —, intervenue par exemple dans la phase du fond dans
l’affaire de l’Application de la convention pour la prévention et la répres-
sion du crime de génocide, doit être considérée comme un incident dicté
par la substance d’une interprétation ad hoc de la décision par implica-
tion logique (voir C.I.J. Recueil 2007 (I) ; opinion individuelle du juge
ad hoc Kreća, p. 485-489, par. 40-43).
   63. Si l’on juge nécessaire de trouver une solution appropriée aux
termes utilisés dans le cadre de la compétence ratione personae, et si l’on
vise également la condition relative au jus standi, il faudrait parler de
« compétence ratione personae lato sensu », en combinant les sens descrip-
tif et technique de l’expression. A défaut, une certaine confusion est iné-
vitable, car la compétence de la Cour est « une notion unitaire et que c’est
seulement aux fins d’une présentation systématique qu’on utilise, à la
Cour et ailleurs, des termes comme compétence ratione personae, ratione
materiae ou étendue de la compétence ratione temporis » (S. Rosenne,
The Law and Practice of the International Court, 1920-2005, vol. II,
Jurisdiction, p. 526).
   64. Il semble que la majorité n’avait pas l’intention d’examiner plus en
détail, quant au fond, la condition de jus standi, estimant qu’elle relève
d’un « débat » (arrêt, par. 66) et tendant à lui attribuer un caractère théo-
rique. Toutefois, toute question peut, et souvent doit, être considérée
comme une question théorique, relevant de la connaissance, comme, par
exemple, le montre le long passage de l’arrêt consacré à l’exception à la
recevabilité et à la compétence de la Cour (ibid., par. 120). Cela d’autant
plus que l’expérience, en ce qui concerne la Cour, au moins pour ce qui
est des affaires auxquelles la RFY/Serbie a été partie, ne peut guère être
considérée comme satisfaisante.
   Pour l’essentiel, l’examen de la condition de jus standi dans la présente
affaire, compte tenu de toutes les circonstances entourant son applica-
tion, est en fait un examen de la nature et de la portée de l’article 35 du
Statut.
   65. Sont aussi source de confusion les expressions utilisées pour déter-
miner la condition énoncée à l’article 35 du Statut. Les expressions
« accès à la Cour » (ibid., par. 64, 67, 87), « capacité nécessaire pour par-
ticiper à la procédure » (ibid., par. 69, 87), « capacité de participer à une
procédure devant la Cour » (ibid., table des matières, par. 57), « droit ...
d’accéder » (ibid., par. 67), « qualité pour se présenter devant la Cour »
(ibid., par. 68) sont utilisées de manière interchangeable.
   66. En multipliant les expressions, on multiplie la confusion. L’expres-
sion « accès à la Cour » correspond par sa signification à l’expression géné-
rale jus standi in indicio, à savoir le droit d’une personne de se présenter ou
d’être entendue dans telle ou telle procédure (Jowitt’s Dictionary of English
Law, 2e éd., vol. 2, p. 1115). On ne peut par contre dire cela de l’expression
utilisée dans l’arrêt — « capacité nécessaire pour participer à la procé-
dure » —, qui a un sens plus large. Elle désigne aussi, par exemple, la capa-
cité d’une partie ayant autrement accès à la Cour de participer à la procé-
dure en raison des intérêts juridiques qui sont les siens.

                                                                           172

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              581

   Par exemple, dans l’affaire de la Barcelona Traction, Light and Power
Company, Limited, la Cour l’a utilisée pour désigner le droit « d’un gou-
vernement [de] protéger les intérêts d’actionnaires en tant que tels », en
fait l’intérêt juridique, indépendant du droit de la Belgique d’ester devant
la Cour (exceptions préliminaires, arrêt, C.I.J. Recueil 1964, p. 45). Au
contraire, dans l’affaire du Sud-Ouest africain, la Cour a distingué clai-
rement entre « l’aptitude des demandeurs à se présenter devant la Cour »,
c’est-à-dire le locus standi, et « la qualité des demandeurs en la phase
actuelle de la procédure » (Sud-Ouest africain (Ethiopie c. Afrique du
Sud ; Libéria c. Afrique du Sud), deuxième phase, arrêt, C.I.J. Recueil
1966, p. 18, par. 4).
   67. Outre l’expression « accès à la Cour », semblent également appro-
priées les expressions « droit de se présenter », « jus standi devant la
Cour » ou « Etat habilité à se présenter devant la Cour », parce qu’elles
ont été formulées du point de vue du droit et de la faculté de l’Etat et, en
tant que telles, correspondent à la disposition générale de l’article 35, qui
prévoit que « la Cour est ouverte », impliquant un droit subjectif des Etats
parties au Statut. (De plus, d’autres expressions sont utilisées, comme,
par exemple, « locus standi in judicio ratione personae » (S. Rosenne,
op. cit., vol. II, Jurisdiction, p. 913). Il apparaît cependant que cette ex-
pression est moins appropriée. Elle est en partie pléonastique, parce que
locus standi in indicio concerne par définition les personae ; elle semble
aussi trop large parce que, en laissant penser qu’il existe aussi un locus
standi in indicio ratione materiae, elle peut viser aussi un intérêt juridique
de la partie au différend.)

b) Nature et caractéristiques de la condition de jus standi
  68. Toutes les conditions de la compétence de la Cour sont énoncées
aux articles 34, 35 et 36 du Statut. Ces conditions ne sont cependant pas
de même nature, étant donné qu’elles expriment deux traits dominants
mais distincts de la Cour internationale de Justice en tant que tribunal
— sa nature de tribunal partiellement ouvert et le fondement consensuel
de sa compétence.
  Comme la Cour l’a déclaré dans la phase relative aux mesures conser-
vatoires dans les dix affaires relatives à la Licéité de l’emploi de la force :
     « la Cour ne peut donc exercer sa compétence à l’égard d’Etats
     parties à un différend que si ces derniers ont non seulement accès à la
     Cour, mais ont en outre accepté sa compétence, soit d’une manière
     générale, soit pour le différend particulier dont il s’agit » ((Yougo-
     slavie c. Belgique), mesures conservatoires, ordonnance du 2 juin
     1999, C.I.J. Recueil 1999 (I), p. 132, par. 20).
   69. Alors que l’article 36 du Statut concerne la base consensuelle de la
compétence de la Cour et les instruments qui fondent celle-ci, les arti-
cles 34 et 35 traitent de l’accès à la Cour. Ces trois articles figurent dans
le Statut sous la rubrique « Compétence de la Cour ». Comme, dans la

                                                                           173

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             582

pratique de la Cour, les mots « juridiction » et « compétence » sont utilisés
de manière interchangeable, la différence entre « accès à la Cour » et
« compétence de la Cour » peut s’estomper, voire disparaître. Il semble
donc opportun de faire, également dans la présente section, les distinc-
tions terminologiques correspondantes entre les dispositions de l’ar-
ticle 36 du Statut et la juridiction/compétence lato sensu selon les prescrip-
tions des articles 34 et 35 du Statut, ou entre la juridiction/compétence
spéciale et la juridiction/compétence générale, respectivement.
   70. Le droit de se présenter devant la Cour internationale de Justice
est un droit limité, car la Cour n’est pas une juridiction pleinement
ouverte. Ce droit est limité à deux égards. Premièrement, il est réservé
aux Etats (Statut, art. 34, par. 1). En conséquence, les autres personnes
morales et les personnes physiques n’en jouissent pas. Deuxièmement, en
ce qui concerne les Etats, ceux qui sont parties au Statut de la Cour pos-
sèdent ce droit, soit en tant que Membres de l’Organisation des Nations
Unies ipso facto parties au Statut de la Cour, soit en acceptant les condi-
tions énoncées au paragraphe 2 de l’article 35 du Statut. Les Etats qui ne
sont pas parties au Statut peuvent acquérir ce droit à condition qu’ils
acceptent la compétence générale de la Cour conformément à la résolu-
tion 9 (1946) du Conseil de sécurité.
   71. L’élément commun qui sous-tend ces deux notions est qu’elles
représentent des conditions procédurales dont l’existence détermine la
validité des procédures devant la Cour, du point de vue tant des procé-
dures incidentes que du fond, s’agissant de porter le différend devant
la Cour pour décision dans le cadre de la procédure. Et c’est là que
prend fin l’élément commun aux deux notions et qu’apparaissent des
différences.
   72. Les deux notions, le jus standi et la compétence ratione personae,
partagent la caractéristique de relever du corpus des conditions procédu-
rales, nécessaires à la validité des procédures devant la Cour, qu’elles
soient incidentes ou au fond, s’agissant de porter les différends devant la
Cour pour décision. Elles partagent aussi l’attribut d’être des conditions
procédurales absolues qui doivent être satisfaites dans chaque cas, et elles
sont toutes deux des conditions positives en ce que, si elles ne sont pas
satisfaites, la Cour ne peut connaître des demandes.
   73. Les différences entre elles sont toutefois beaucoup plus impor-
tantes, et en font des conditions procédurales distinctes :
— Elles reflètent les différents aspects de la nature juridique de la Cour.
     Si la juridiction ratione personae, en tant qu’elle est l’un des aspects
     pertinents de la compétence, exprime le caractère consensuel de la
     compétence de la Cour, le jus standi découle du fait que la Cour inter-
     nationale de Justice, à la différence des tribunaux arbitraux, n’est pas
     une juridiction pleinement ouverte. L’accès à la Cour est limité à deux
     égards, par le paragraphe 1 de l’article 34 et par les paragraphes 1 et 2
     de l’article 35 de son Statut.
— Bien que la compétence ratione personae et le jus standi soient régis
     par des règles du Statut qui ont un caractère constitutionnel et objec-
                                                                          174

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)           583

    tif, il existe une différence fondamentale dans l’application de ces
    règles. Les règles du Statut concernant le jus standi sont appliquées
    par la Cour ex lege, alors que les règles correspondantes concernant
    la compétence ratione personae sont appliquées sur la base du consen-
    tement des Etats parties au différend. Dans ses arrêts sur la Licéité de
    l’emploi de la force, la Cour a notamment déclaré qu’il fallait distin-
    guer entre « une question de compétence liée au consentement d’une
    partie et celle du droit d’une partie à ester devant la Cour confor-
    mément aux prescriptions du Statut, qui n’implique pas un tel
    consentement » ((Serbie-et-Monténégro c. Belgique), exceptions
    préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 295, par. 36). On
    peut donc dire qu’en substance la compétence de la Cour est régie
    par le droit en vigueur entre les parties, alors que le jus standi est
    régi par les règles objectives du Statut lui-même.
— Les différences de nature entre le jus standi, d’une part, et la compé-
    tence ratione personae, de l’autre, génèrent des conséquences juridi-
    ques correspondantes dans la procédure. L’absence de jus standi a un
    effet automatique puisque, en tant que règle, il ne peut y être remédié
    dans la procédure devant la Cour, alors qu’il peut être remédié au
    défaut de compétence ratione personae puisque les parties peuvent
    soit conférer compétence à la Cour durant la procédure, soit parfaire
    cette compétence par un accord exprès ou en vertu du forum proro-
    gatum. En conséquence, à la différence de l’absence du jus standi,
    l’absence de compétence ratione personae n’exclut pas que la Cour
    soit validement saisie (par. 106 ci-dessous).
   74. La compétence ou la juridiction spéciale dans le cas particulier de
la Cour internationale de Justice, en tant que tribunal semi-ouvert dont la
compétence repose sur le consentement des parties au différend, implique
un double consentement des Etats :
a) le consentement à la compétence de la Cour en tant qu’« organe
    institué pour « dire le droit » » (Détroit de Corfou (Royaume-Uni
    c. Albanie), exception préliminaire, arrêt, 1948, C.I.J. Recueil 1947-
    1948 ; opinion dissidente du Dr Daxner, p. 39). Ce consentement est
    exprimé indirectement, par l’admission à l’Organisation des Nations
    Unies, ou directement, dans le cas d’un Etat non membre de l’Orga-
    nisation, soit par adhésion au Statut de la Cour, soit par acceptation
    de la compétence générale de la Cour conformément à la résolution 9
    (1946) du Conseil de sécurité, en tant que condition préliminaire ;
    et
b) le consentement à ce que la Cour soit compétente pour connaître du
    différend ou du type de différend particulier, qui est donné au moyen
    des bases de compétence pertinentes prévues à l’article 36 du Statut,
    en tant que condition de fond mais non absolue.

c) Cadre dans lequel la majorité a pris sa décision
  75. Le point de départ du raisonnement de la majorité consiste en

                                                                        175

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            584

deux constatations « qui ne font pas l’objet de controverses entre les
Parties » (arrêt, par. 74).
  Selon la première,
    « dans ses arrêts de 2004 rendus dans les affaires relatives à la Licéité
    de l’emploi de la force, [la Cour a] clairement déterminé le statut juri-
    dique qui était celui de la RFY devenue aujourd’hui la Serbie, au cours
    de la période allant de la dissolution de l’ancienne RSFY à l’admission
    de la RFY aux Nations Unies le 1er novembre 2000 » (ibid., par. 75),
à l’effet que le défendeur n’était pas membre de l’Organisation des
Nations Unies avant le 1er novembre 2000, et qu’il n’était pas non plus
partie au Statut de la Cour.
  La deuxième constatation est que
    « depuis le 1er novembre 2000 et de façon continue jusqu’à la date du
    présent arrêt, le défendeur est partie au Statut, en raison de sa qua-
    lité de Membre des Nations Unies, c’est-à-dire par l’effet de la dis-
    position de l’article 93, paragraphe 1, de la Charte, qui attribue
    automatiquement à tous les Membres de l’Organisation la qualité de
    parties au Statut de la Cour » (ibid., par. 77).
   Ces constatations, en fait des premissae minor du raisonnement de la
majorité, diffèrent par leur nature et par leurs effets dans le cadre de la
présente affaire.
   76. Le statut juridique de la RFY/Serbie à l’Organisation des Nations
Unies, qui dans les circonstances de la présente affaire détermine son jus
standi, est le fait juridictionnel en soi. Car la qualité de Membre
de l’Organisation est la seule base sur laquelle la Cour peut être ouverte
à la RFY/Serbie, puisque celle-ci n’a pas accepté les conditions
visées au paragraphe 1 de l’article 35 du Statut ni la compétence
générale de la Cour conformément à la résolution 9 (1946) du Conseil
de sécurité.
   Par ailleurs, le fait que depuis le 1er novembre 2000 la RFY/Serbie est
un nouveau Membre de l’Organisation des Nations Unies est, en lui-
même, dénué d’importance juridictionnelle en l’espèce, étant donné la
règle selon laquelle « la compétence de la Cour doit normalement s’appré-
cier à la date du dépôt de l’acte introductif d’instance » (Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), arrêt, C.I.J. Recueil 1996 (II),
p. 613, par. 26 ; les italiques sont de moi ; voir également C.I.J. Recueil
1998, p. 26, par. 44) d’une part, et le fait que la Croatie a déposé sa
requête le 2 juillet 1999, une date bien antérieure à celle de l’admission de
la RFY à l’Organisation des Nations Unies, d’autre part.
   77. La conciliation de ces deux constatations, qui sont des premissae
minor du raisonnement de la majorité en l’espèce, implique donc l’établis-
sement d’une exception à la règle générale. Une exception qui, dans le
cadre du syllogisme judiciaire, relève des premissae maior, et que la majo-
rité essaie de trouver dans la règle Mavrommatis.

                                                                         176

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             585

d) La règle Mavrommatis en tant que prétendu fondement juridique de
   la conciliation
  78. Dans l’arrêt qu’elle a rendu dans l’affaire Mavrommatis, la Cour
permanente de Justice internationale a notamment déclaré :
    « il faut encore examiner la question de savoir si la validité de l’intro-
    duction d’instance peut être mise en doute parce qu’elle est anté-
    rieure à l’époque où le Protocole XII est devenu applicable. Tel n’est
    pas le cas. Même si, avant cette époque, la juridiction de la Cour
    n’existait pas pour la raison que l’obligation internationale visée à
    l’article II n’était pas encore en vigueur, il aurait été toujours pos-
    sible, pour la partie demanderesse, de présenter à nouveau sa requête,
    dans les mêmes termes, après l’entrée en vigueur du Traité de Lau-
    sanne ; et alors on n’aurait pu lui opposer le fait en question. Même
    si la base de l’introduction d’instance était défectueuse pour la raison
    mentionnée, ce ne serait pas une raison suffisante pour débouter le
    demandeur de sa requête. La Cour, exerçant une juridiction interna-
    tionale, n’est pas tenue d’attacher à des considérations de forme la
    même importance qu’elles pourraient avoir dans le droit interne.
    Dans ces conditions, même si l’introduction avait été prématurée,
    parce que le Traité de Lausanne n’était pas encore ratifié, ce fait
    aurait été couvert par le dépôt ultérieur des ratifications requises. »
    (Arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34.)


  79. Le dictum de la Cour est interprété par le conseil de la Croatie
dans les termes suivants :
    « toutes les conditions de fond pour que la Cour ait compétence
    étaient réunies, au plus tard, lorsque le défendeur a été admis au sein
    de l’Organisation des Nations Unies, le 1er novembre 2000. Une ins-
    tance avait été dûment introduite devant la Cour par la Croatie, et il
    y avait donc saisine. Le défendeur était, aux époques pertinentes,
    partie à la convention sur le génocide, et il existait donc manifeste-
    ment un fondement juridique à la demande. Le défendeur était un
    Etat dont le consentement inconditionnel à la juridiction de la Cour
    en vertu de la convention sur le génocide était en vigueur, et il y avait
    donc consentement à la juridiction. Le défendeur était, au moins
    depuis le 1er novembre 2000, partie au Statut de la Cour, et il avait
    donc accès à la Cour. Premièrement : saisine ; deuxièmement : exis-
    tence d’un fondement juridique à la demande ; troisièmement :
    consentement à la juridiction ; quatrièmement : accès à la Cour. Qui
    pourrait prétendre qu’il existerait une cinquième condition pour que
    la Cour puisse connaître d’une affaire ? Le principe Mavrommatis est
    le principe selon lequel ces quatre éléments de fond doivent être réu-
    nis à un moment donné, l’ordre dans lequel cela se produit étant une
    pure question de forme et n’ayant aucune incidence sur la compé-
    tence de la Cour. » (CR 2008/11, p. 33-34, par. 8 (Crawford).)

                                                                          177

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)               586

e) L’incapacité substantielle de la règle Mavrommatis à produire les
   effets souhaités en l’espèce
   80. Il semble clair que la règle Mavrommatis constitue une exception à
la règle générale selon laquelle la compétence de la Cour s’apprécie à la
date du dépôt de l’acte introductif d’instance. Ce fait ne résout toutefois
pas le problème qui se pose en l’espèce. (Même la règle Mavrommatis en
elle-même, inspirée pour l’essentiel par des réserves formulées à de nom-
breux traités d’arbitrage, semble trop large à la lumière de la jurispru-
dence ultérieure de la Cour. La ratification d’un traité n’est pas considé-
rée aujourd’hui comme une question de forme mais comme une question
de fond. Dans l’affaire Ambatielos, la Cour a notamment jugé, en ce qui
concerne les effets rétroactifs du traité de 1926, que :
    « l’article 32 du même traité énonce que le traité, ce qui doit signifier
    toutes les dispositions du traité, entrera en vigueur dès sa ratifica-
    tion. Cette conclusion aurait pu être contredite s’il avait existé une
    clause ou une raison particulières appelant une interprétation rétro-
    active. Il n’existe pas dans le cas présent de telle clause ni de telle rai-
    son. Il est donc impossible d’admettre que l’une quelconque de ses
    dispositions doive être considérée comme ayant été en vigueur à une
    date antérieure. » (Ambatielos (Grèce c. Royaume-Uni), exception
    préliminaire, arrêt, C.I.J. Recueil 1952, p. 40.)
  Le mot « forme » utilisé dans le dictum Mavrommatis doit peut-être être
entendu comme « formalités », pour la simple raison que dans toute pro-
cédure judiciaire en tant que procédure formelle, y compris les procé-
dures devant la Cour, la forme en tant que telle joue un rôle important,
voire décisif en ce qui concerne certaines questions. A titre d’illustration,
une requête pourrait être introduite devant la Cour oralement.)
  A la lumière des circonstances pertinentes de la présente affaire, la véri-
table question est la suivante : quelle est la portée de l’exception établie
par l’arrêt Mavrommatis ? S’agit-il d’une exception générale applicable à
tout vice de compétence, ou d’une exception spéciale applicable à certains
types de vices de compétence ?
  81. La règle Mavrommatis repose sur certains éléments constitutifs :

  i) l’existence d’un vice procédural dans l’instrument servant de base de
     compétence à la date de l’introduction de l’instance ;
 ii) ce vice est tel que le requérant peut en général y remédier par un acte
     approprié (en principe, toutefois, la possibilité que ce soit le défen-
     deur, s’il est de son plein gré devant la Cour, qui y remédie ne peut
     être exclue a priori) ; et
iii) l’instrument qui a été parfait doit pouvoir produire un effet rétroac-
     tif, puisque, comme la Cour l’a relevé, il n’y aurait aucun sens à obli-
     ger un requérant à « entamer une nouvelle procédure ... ce qu’il aurait
     pleinement le droit de faire » (Activités militaires et paramilitaires au
     Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),

                                                                            178

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                        587

     compétence de la Cour et recevabilité de la requête, arrêt, C.I.J.
     Recueil 1984, p. 428-429, par. 83).
   82. Il semble que dans l’arrêt Mavrommatis, ainsi que dans d’autres
arrêts, comme les arrêts Certains intérêts allemands en Haute-Silésie
polonaise (compétence, arrêt no 6, 1925, C.P.J.I. série A no 6, p. 14) et
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nica-
ragua c. Etats-Unis d’Amérique) (compétence et recevabilité, arrêt, C.I.J.
Recueil 1984, p. 428-429, par. 83), du point de vue de l’autorité de la
chose jugée, la question véritable en cause était l’existence de vices pro-
céduraux entendus comme vices dans les instruments juridictionnels envi-
sagés à l’article 36 du Statut. En tant que tels, les instruments juridiction-
nels ont pour objet de définir la compétence de la Cour pour connaître
d’un différend ou type de différend particulier, non le droit à la protec-
tion judiciaire devant la Cour. Comme ces instruments reposent sur le
consentement des parties, il est normal qu’il puisse être remédié à leurs
vices par un acte approprié du demandeur ou même du défendeur s’il
plaide de son plein gré.
   83. Mais le « droit d’une partie à ester devant la Cour ... n’implique
pas un ... consentement » (Licéité de l’emploi de la force (Serbie-et-
Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil
2004 (I), p. 295, par. 36). Comme la condition de jus standi relève du
corpus juris cogentis 3, il ne peut être remédié à l’absence de jus standi lors
de l’introduction de l’instance.
   En conséquence, un vice dans le jus standi n’est pas une question de
forme (voir Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 34) ni « un simple vice de forme, dont l’élimina-
tion dépend seulement de la partie concernée » (Certains intérêts alle-
mands en Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I.
série A no 6, p. 14).
   84. La nature du jus standi détermine la date à laquelle son existence
s’apprécie. En tant que condition objective touchant les limites de l’acti-
vité judiciaire de la Cour, le jus standi doit être évalué le plus tôt possible,
c’est-à-dire à la date de l’introduction de l’instance. (A cet égard, stricte-
ment et sans exception, la Cour a traité la question dans les huit affaires
relatives à la Licéité de l’emploi de la force ((Serbie-et-Monténégro
c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 298-
299, par. 46 ; p. 310-311, par. 79 ; p. 314-315, par. 91 ; p. 327, par. 126).)
   Si une partie n’a pas qualité pour ester devant la Cour, la procédure
est, en droit, vidée de sa substance, comme l’ont démontré les affaires
relatives à la Licéité de l’emploi de la force :
        « La Cour ayant conclu que la Serbie-et-Monténégro n’avait pas,

  3 G. Schwarzenberger, « International Law as Applied by International Courts and Tri-

bunals », International Judicial Law, vol. IV, 1986, p. 434-435 ; Faclere, The Permanent
Court of International Justice, 1932, p. 63 ; R. Kolb, Théorie du ius cogens international,
Essai de relecture du concept, 2001, p. 344-348.

                                                                                      179

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            588

    au moment de l’introduction de l’instance, qualité pour ester devant
    la Cour, ... il n’est pas nécessaire qu’elle examine les autres excep-
    tions préliminaires à sa compétence soulevées par les défendeurs ... »
    ((Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
    C.I.J. Recueil 2004 (I), p. 327-328, par. 127 ; les italiques sont de
    moi.)

   85. La théorie selon laquelle toutes les conditions de la compétence de
la Cour doivent être réunies à un moment donné a certains mérites, mais
ceux-ci sont strictement limités.
   Elle est applicable, en principe, aux conditions relatives à la compé-
tence stricto sensu dans tous ses aspects — ratione materiae, personae et
temporis — mais non à la condition de jus standi. Celle-ci n’est pas seu-
lement une condition fondamentale, elle a également une nature préa-
lable et pré-préliminaire. « La Cour ne peut exercer sa fonction judiciaire
qu’à l’égard des seuls Etats auxquels elle est ouverte en vertu de l’arti-
cle 35 du Statut. Et seuls les Etats auxquels la Cour est ouverte peuvent lui
conférer compétence. » (Ibid., p. 299, par. 46 ; les italiques sont de moi.)
   86. Cette nature du jus standi influe sur l’ordre chronologique dans
lequel les conditions de la compétence lato sensu doivent être réunies. On
pourrait dire que la condition de jus standi est, du point de vue chrono-
logique, non seulement préalable mais, en ce sens, également inamovible,
car liée à la date de l’introduction de l’instance, et que les autres condi-
tions prévues s’accumulent sur elle comme sur une sorte de fondation.
Dans son arrêt dans l’affaire de la Compétence en matière de pêcheries, la
Cour a déclaré expressément : « tout Etat qui n’est pas partie au Statut
doit déposer une déclaration, laquelle peut avoir soit un caractère parti-
culier soit un caractère général, avant d’ester devant la Cour » (Compé-
tence en matière de pêcheries (République fédérale d’Allemagne c.
Islande), compétence de la Cour, arrêt, C.I.J. Recueil 1973, p. 53, par. 11 ;
les italiques sont de moi ; voir également les huit affaires relatives à la
Licéité de l’emploi de la force ((Serbie-et-Monténégro c. Belgique), excep-
tions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 298-299, par. 46)).
   A défaut, selon la logique sur laquelle repose l’interprétation que
donne la majorité du principe Mavrommatis, il serait possible d’imaginer
que la Cour se soit déclarée compétente dans l’affaire de l’Incident aérien,
après l’admission de la Bulgarie à l’Organisation des Nations Unies, puis-
que « le Statut de la présente Cour ne [peut] entraîner d’obligation pour la
Bulgarie qu’à partir de l’admission de celle-ci aux Nations Unies » (Inci-
dent aérien du 27 juillet 1955 (Israël c. Bulgarie), arrêt, C.I.J. Recueil
1959, p. 143).
   87. Une telle chronologie semble non seulement raisonnable mais aussi
inévitable. En tant que droit potentiel général de l’Etat, le jus standi
appartient à celui-ci même s’il n’est pas partie au différend ou n’est pas
partie à la procédure devant la Cour. Il est transformé en droit effectif et
actif à la condition supplémentaire de l’existence d’un instrument juridic-
tionnel en bonne et due forme.

                                                                         180

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            589

   Cela est confirmé par l’ordre des dispositions du Statut — l’article 35,
relatif au jus standi, précède l’article 36, relatif à la compétence
stricto sensu. L’ordre de l’énumération des conditions pertinentes peut en
lui-même indiquer une hiérarchie ou un ordre de priorité.

   88. Eu égard à la nature fondamentale de la condition de jus standi,
cette chronologie est plus une question de fond qu’une question de forme.
Dans de telles circonstances, la théorie de la réunion, dans un délai indé-
fini, des conditions de la compétence de la Cour semble, du point de vue
du droit, un « En attendant Godot » judiciaire.

f) La bonne administration de la justice comme fondement de l’éta-
   blissement de l’exception souhaitée à la règle générale
  89. Il semble que la majorité elle-même n’ait pas accepté la règle
Mavrommatis comme applicable à la condition de jus standi. Elle relève
honnêtement que la règle Mavrommatis ainsi que la jurisprudence de la
Cour reposant sur celle-ci ont trait « à la compétence ratione materiae ou
ratione personae dans le sens étroit, et non à la question de l’accès à la
Cour, qui touche à la capacité d’une partie à prendre part à une procé-
dure dans quelque affaire que ce soit » (arrêt, par. 86).
  En fait, la majorité tente d’introduire une exception à la règle selon
laquelle l’existence du jus standi d’une partie doit être appréciée à la date
de l’introduction de l’instance selon les principes qui sous-tendent la règle
Mavrommatis. Selon cette opinion :
       « Dans ces conditions, on n’aperçoit pas pourquoi les arguments
    tirés d’une bonne administration de la justice, qui sont à la base de la
    jurisprudence Mavrommatis, ne seraient pas pertinents aussi dans un
    cas tel que celui qui nous occupe. Il ne servirait pas l’intérêt de la
    justice de mettre le demandeur dans l’obligation, s’il souhaite persé-
    vérer dans ses prétentions, d’entamer une nouvelle procédure. A cet
    égard, peu importe la condition qui, à la date d’introduction de
    l’instance, faisait défaut, empêchant ainsi la Cour, à ce moment-là,
    d’exercer sa compétence, dès lors qu’elle a été remplie par la suite. »
    (Ibid., par. 87.)
   90. Est-il contestable que le principe d’une bonne administration de la
justice soit directement à la base de la jurisprudence Mavrommatis ? Si
l’on interprète les termes utilisés dans le passage pertinent de l’arrêt
Mavrommatis selon leur sens ordinaire et naturel, il semble que le prin-
cipe de l’économie judiciaire, et non le principe d’une bonne administra-
tion, sous-tend le raisonnement de la Cour. La ratio decidendi s’exprime
en effet dans les termes suivants :
      « Même si, avant cette époque, la juridiction de la Cour n’existait
    pas pour la raison que l’obligation internationale visée à l’article II
    n’était pas encore en vigueur, il aurait été toujours possible, pour la
    partie demanderesse, de présenter à nouveau sa requête, dans les mêmes

                                                                         181

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                       590

     termes, après l’entrée en vigueur du Traité de Lausanne ; et alors on
     n’aurait pu lui opposer le fait en question. » (Concessions Mavromma-
     tis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 34 ; les ita-
     liques sont de moi ; voir également l’affaire Certains intérêts allemands
     en Haute-Silésie polonaise, compétence, arrêt no 6, 1925, C.P.J.I.
     série A no 6, p. 14.)

Et on irait beaucoup trop loin si le principe de l’économie judiciaire pré-
valait sur les conditions qui sont au cœur de la licéité des instances devant
la Cour.
   91. Le principe d’une bonne administration de la justice n’est mani-
festement pas omnipotent, pas plus qu’il n’est un principe normatif.
Il s’agit plutôt d’une norme qui permet à la Cour, dans les limites
de la discretio legalis, d’atténuer l’application rigide de la règle de
procédure ou de régler une question de procédure qui n’est pas régie
par des dispositions du Statut et du Règlement de la Cour. C’est
dans ce sens qu’elle est conçue dans la jurisprudence de la Cour 4.
En tant que telle, elle ne saurait fonder l’établissement d’une exception
à la règle générale relative à la condition de jus standi pour un certain
nombre de raisons.
   Premièrement, la condition de jus standi est de caractère obligatoire et
constitutionnel. L’article 35 du Statut figure dans le chapitre II de celui-ci
(Compétence de la Cour) et non dans le chapitre III (Procédure), la
procédure étant l’espace dans lequel s’applique naturellement le
principe d’une bonne administration de la justice. Il n’y a donc pas de
lacune dans la disposition de l’article 35 du Statut. Celui-ci est clair
et complet, en tant qu’il concrétise les dispositions des paragraphes 1
et 2 de l’article 93 de la Charte des Nations Unies, qui a élevé une
limitation du droit à la protection judiciaire de la Cour internationale
de Justice au rang de règle d’ordre public de l’Organisation des Nations
Unies. En tant que telle, la condition de jus standi ne peut être
considérée comme une règle procédurale. Enfin, même si, arguendo,
cette condition devait être considérée comme procédurale, elle serait
à l’évidence une norme procédurale fondamentale, ne souffrant
aucune modification.
   92. Il semble que, contrairement à ce que pense la majorité, l’applica-
tion de la règle générale en l’espèce découle directement du principe d’une
bonne administration de la justice. Dans le syntagme « bonne administra-
tion de la justice », l’administration même de la justice est la substance du
principe. « La justice » en tant qu’objet d’une « bonne administration »
n’est pas une justice abstraite mais la justice selon les règles de droit régis-
sant l’activité judiciaire de la Cour.

   4 Barcelona Traction, C.I.J. Recueil 1964, p. 6, 42 ; Plates-formes pétrolières, C.I.J.

Recueil 1998, p. 190-203, par. 33 ; p. 205, par. 43 ; Application de la convention pour la
prévention et la répression du crime de génocide, C.I.J. Recueil 1997, p. 257, par. 30 ;
p. 257-258, par. 31.

                                                                                     182

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             591

   93. Du point de vue de son importance, l’introduction de l’instance
devant la Cour « ne cède le pas qu’à l’arrêt lui-même » (G. Schwarzenber-
ger, International Law, vol. I, 1945, p. 376). Elle imprègne, comme peu de
règles le font, tout le corpus du droit de la Cour, à commencer par les
dispositions de l’article 40 du Statut, en passant par celles des articles 26
(1 b)), 38, 39, 40 (2-3), 42, 46, 80 et 81, et jusqu’aux articles 87, 92 (1),
98 (1-3), 99 (1-2) et 104 du Règlement de la Cour.
   A la date de l’introduction de l’instance, une relation procédurale est
établie entre les parties au différend ainsi qu’entre les parties au différend
et la Cour — un fait qui en lui-même a d’importantes conséquences
juridiques pour les parties et pour la Cour elle-même. C’est à cette
date que commencent les effets conservatoires de la requête ainsi que la
litispendance.
   94. Dans l’ensemble, à partir de ce moment, la Cour entame son acti-
vité judiciaire stricto sensu, distincte de l’activité administrative de son
Greffe. La principale tâche de la Cour, dans cette phase de la procédure,
est d’établir l’existence des conditions nécessaires de sa compétence au
sens large, c’est-à-dire la condition de jus standi, car les conditions rela-
tives à sa compétence spéciale dans tous ses aspects pertinents — ratione
personae, materiae et temporis — peuvent être parfaites et même établies
durant la procédure.
   95. En l’espèce, l’application appropriée du principe d’une bonne admi-
nistration de la justice doit tenir compte de la différence entre la condi-
tion de jus standi, d’une part, et les conditions de la compétence de la
Cour stricto sensu, de l’autre.
   Une exception à la règle générale relative à la date à laquelle s’apprécie
la compétence de la Cour peut s’appliquer en ce qui concerne la condition
de la compétence fondée sur le consentement des parties, car elle n’a pas
d’incidence sur la licéité de l’activité judiciaire de la Cour en tant que
telle.
   S’agissant de la condition de jus standi, du point de vue de l’interpréta-
tion d’une règle du Statut, en tant que droit objectif, la situation juri-
dique semble différente, que l’on comprenne le principe sur lequel repose la
règle Mavrommatis comme un principe d’économie judiciaire ou comme
un principe d’administration de la justice.
   Le libellé impératif du paragraphe 1 de l’article 35 du Statut, lu
en même temps que l’article 93 de la Charte des Nations Unies, ne laisse
aucun doute à cet égard. Car « [l]a Cour ne peut exercer sa fonction
judiciaire qu’à l’égard des seuls Etats auxquels elle est ouverte en
vertu de l’article 35 du Statut. Et seuls les Etats auxquels la Cour est
ouverte peuvent lui conférer compétence. » (Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
Recueil 2004 (I), p. 299, par. 46 ; voir aussi les dix affaires dans
la phase des mesures conservatoires ((Yougoslavie c. Belgique), C.I.J.
Recueil 1999 (I), p. 132, par. 20) ; et l’affaire de la Compétence en
matière de pêcheries (République fédérale d’Allemagne c. Islande),
compétence de la Cour, arrêt, C.I.J. Recueil 1973, p. 53, par. 11.)

                                                                          183

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)           592

g) La compétence de la compétence en tant que modus operandi inap-
   proprié

   96. L’application des principes qui sous-tendent la règle Mavromma-
tis, telle que perçue par la majorité, implique un modus operandi, puisque
le principe d’une bonne administration de la justice n’opère pas automa-
tiquement. Ce modus operandi s’exprime dans le principe de la compé-
tence de la compétence, de telle manière qu’on peut dire que l’exception
à la règle générale selon laquelle la compétence lato sensu s’apprécie
à la date de l’introduction de l’instance est, selon l’approche majori-
taire, le résultat des effets combinés du principe de bonne administra-
tion de la justice et de la compétence de la compétence, respectivement.
   97. L’opinion majoritaire selon laquelle « [d]ans tous les cas, la Cour
possède la compétence de sa compétence » (arrêt, par. 86) est fonda-
mentalement correcte, à la différence de celle de la Serbie, qui avance
que, « lorsqu’elle est saisie par un Etat qui ne remplit pas les conditions
d’accès de l’article 35, ou à l’encontre d’un Etat qui ne remplit pas les
mêmes conditions, la Cour [est] même privée de la compétence de sa
compétence » (ibid.).
   98. La compétence de la compétence est un droit inhérent et une obli-
gation de la Cour, qui lui est nécessaire pour s’acquitter de ses fonctions
en ce qui concerne les questions de compétence lato sensu. Dans ces condi-
tions, elle s’applique durant toute l’instance, de son introduction à son
achèvement, ce qui implique que la Cour, soit sur l’exception d’une partie
à sa compétence, soit proprio motu, décide non seulement si elle est com-
pétente du point de vue de sa compétence incidente mais aussi demeure à
cet égard attentive durant toute l’instance. A défaut, la Cour serait privée
de son obligation essentielle d’établir sa compétence lato sensu.
   99. Toutefois, le pouvoir de la Cour de déterminer qu’elle est compé-
tente est une chose, et la substance de la décision prise sur la base du
principe de la compétence de la compétence en est une autre. En tant que
principe fonctionnel et structurel, ce principe n’a pas de substance propre
quant au fond du droit. Il s’agit seulement d’un instrument juridique qui
permet à la Cour de s’assurer que les conditions régissant sa compétence,
telles que définies dans son statut, sont remplies. La décision de la Cour
sur la base du principe de la compétence de la compétence a un caractère
déclaratoire et, en tant que tel, ne confère pas à la Cour elle-même une
compétence qui n’est pas étayée par les règles de droit applicables.

   100. En raison de sa nature, cela est particulièrement vrai de la condi-
tion relative au jus standi. Comme la majorité elle-même ne conteste pas
que, durant la période allant de la dissolution de l’ex-RSFY en avril 1992
à l’admission de la RFY à l’Organisation des Nations Unies le 1er no-
vembre 2000, la RFY/Serbie n’était pas membre de l’Organisation des
Nations Unies, et comme c’est la qualité de Membre de l’Organisation
qui détermine son jus standi, il semble inévitable de tenir un raisonne-
ment dans les termes suivants :

                                                                        184

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            593

      « Si, après avoir interprété d’une manière juridiquement exacte
    une situation donnée, on considère que certains droits allégués n’exis-
    tent pas, on doit en accepter les conséquences. Il n’appartient pas à
    la Cour de postuler l’existence de ces droits pour éviter de telles
    conséquences. » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
    Libéria c. Afrique du Sud), deuxième phase, arrêt, C.I.J. Recueil
    1966, p. 36, par. 57.)
Malheureusement, la majorité n’a pas suivi ce sage dictum mais est partie
à la recherche du jus standi de la Serbie.
   101. L’absence de jus standi de la partie au moment de l’introduction
de l’instance prive la Cour, en tant que juridiction semi-ouverte, du pou-
voir d’exercer sa fonction judiciaire. A cet égard, le principe de la com-
pétence de la compétence, comme tel, n’ajoute et ne change absolument
rien, et ne peut le faire. En effet,
       « Ce droit [le droit de la compétence] a gagné en complexité avec
    l’exercice continu par la Cour de la compétence de sa compétence,
    mais son principe fondamental demeure tel qu’il a été exprimé dans
    le large dictum de la Cour permanente, à savoir qu’« il n’est pas de
    différend que les Etats habilités à ester devant la Cour ne peuvent
    porter devant elle ». » (I. Shihata, The Power of the International
    Court to Determine its own Jurisdiction, compétence de la compé-
    tence, 1965, p. 304 ; les italiques sont de moi.)

h) Effets de la saisine de la Cour
  102. Il semble que la majorité a surestimé le rôle de la saisine de la
Cour en lui attribuant des effets du point de vue de la compétence.

   103. On dit souvent que la Cour a été saisie « dûment », « régulière-
ment » ou « de manière appropriée », y compris dans la présente phase de
l’instance, pour indiquer qu’un Etat a porté un différend devant la Cour
de manière appropriée. Cela, en fait, implique que l’Etat a introduit une
requête, ou que deux Etats ou plus ont signé un compromis, conformé-
ment aux dispositions pertinentes du Statut et du Règlement de la Cour.
En ce sens, des expressions comme « dûment saisie » ou « saisie de manière
appropriée » ont, avant tout, un sens formel et procédural.
   104. Bien qu’il s’agisse d’un acte procédural, la saisine n’en est pas
pour autant privée d’effets juridiques. Etant saisie, la Cour a acquis une
certaine compétence procédurale « pour déterminer sa compétence quant
au fond si celle-ci est en question ou autrement incertaine » (G. Fitzmau-
rice, « The Law and Procedure of the International Court of Justice,
1951-1954 : Questions of Jurisdiction, Competence and Procedure », Bri-
tish Year Book of International Law, 1958, p. 15) et pour exercer son
pouvoir inhérent de décider de sa compétence (compétence de la compé-
tence) soit sur une exception d’une partie, soit proprio motu.
   En effet, le droit de la Cour ne prévoit pas, l’activité administrative du

                                                                         185

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                 594

Greffe concernant les entités non étatiques mise à part, de procédure dis-
tincte conçue spécifiquement pour apprécier la validité de l’instance au
regard des conditions nécessaires posées aux articles 35 et 36 du Statut.
Ainsi, en fait, la Cour, bien qu’elle soit « régulièrement » ou « dûment »
saisie, ne décide qu’a posteriori si elle possède la compétence quant au
fond nécessaire pour connaître de l’affaire portée devant elle. Il semble
que ce soit précisément ce raisonnement qui a motivé le dictum de la
Cour dans l’affaire Qatar/Bahreïn, à savoir que « la question de savoir si
la Cour a été valablement saisie apparaît comme une question de com-
pétence » (Délimitation maritime et questions territoriales entre Qatar et
Bahreïn (Qatar c. Bahreïn), compétence et recevabilité, arrêt, C.I.J.
Recueil 1995, p. 23, par. 43).
   105. Stricti juris, la saisine de la Cour est valide uniquement si toutes
les conditions relatives à la compétence lato sensu prévues aux articles 35
et 36 du Statut sont remplies. A contrario, la saisine, que l’on utilise ou
non le terme « régulièrement » ou « dûment », n’est pour l’essentiel qu’une
saisine « effective », permettant à la Cour d’établir si elle est compétente
en l’espèce ou si, eu égard aux conditions pertinentes, elle est « validement
saisie ». (Les adjectifs, au moins dans le vocabulaire juridique, gênent la
compréhension plus qu’ils ne la facilitent. Ainsi, la saisine « (de manière)
appropriée » ou « due (dûment) » constituerait en réalité le fait même de
« saisir la Cour » (G. Fitzmaurice, op. cit.), et le mot « saisine » implique-
rait par définition une « saisine valide ».)
   Car, comme la Cour l’a souligné en des termes subtils — bien qu’en
utilisant le mot « saisine » pour signifier « saisine effective » — dans l’affaire
Nottebohm : « la saisine de la Cour par voie de requête, dans le système du
Statut, n’est pas ouverte de plein droit à tout Etat partie au Statut, elle
n’est ouverte que dans la mesure définie par les déclarations applicables »
(Nottebohm (Liechtenstein c. Guatemala), exception préliminaire, arrêt,
C.I.J. Recueil 1953, p. 122).
   106. La saisine de la Cour en tant qu’acte procédural s’effectue en pra-
tique de manière extrêmement détendue. Il semble que l’on postule que la
réunion des conditions procédurales prévues aux paragraphes 1, 2 et 3 de
l’article 38 et aux paragraphes 1 et 2 de l’article 39 du Règlement de la
Cour est suffisante à cet égard. C’est seulement « [l]orsque le demandeur
entend fonder la compétence de la Cour sur un consentement » de l’Etat
contre lequel la requête est formée que cette dernière « n’est pas inscrite
au rôle général de la Cour et [qu’]aucun acte de procédure n’est effectué »
(art. 38, par. 5, du Règlement de la Cour). Cela est compréhensible s’il
n’est pas sûr que les conditions prévues à l’article 36 du Statut soient rem-
plies, pour la simple raison qu’une fois la Cour saisie les parties peuvent
lui conférer compétence ou remédier à un défaut de compétence.
   107. En ce qui concerne les prescriptions de l’article 35 du Statut, la
question est différente. Eu égard à la nature de ces prescriptions et à ses
effets sur la licéité de l’activité judiciaire de la Cour, il semble essentiel,
notamment en cas de doute ou d’incertitude, de déterminer le plus tôt
possible si les conditions prévues à l’article 35 du Statut sont ou non rem-

                                                                              186

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              595

plies. A la différence des prescriptions de l’article 35, qui, reposant sur le
consentement des parties au différend, peuvent non seulement être par-
faites mais aussi créées à tout moment une fois la Cour saisie, les pres-
criptions de l’article 36 du Statut doivent être remplies à la date de
l’introduction de l’instance devant la Cour. A défaut, la saisine de la
Cour n’est pas valide, mais est simplement un acte procédural qui n’a
aucun effet sur la compétence de fond de la Cour pour connaître de
l’affaire.
   C’est précisément comme cela que j’entends le dictum de la Cour
dans les huit affaires relatives à la Licéité de l’emploi de la force, à savoir
que le demandeur « n’aurait pu saisir la Cour de manière valable »
((Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt,
C.I.J. Recueil 2004 (I), p. 299, par. 46), parce qu’il n’était pas
partie au Statut et en conséquence n’avait pas le droit d’ester devant la
Cour.

i) Si elle était valide, pourquoi la prétendue exception appliquée dans les
   affaires relatives à la Licéité de l’emploi de la force ne l’a-t-elle pas
   été en l’espèce ?
   108. On comprend mal pourquoi la Cour, si elle juge qu’il existe une
exception à la règle générale selon laquelle la compétence lato sensu
s’apprécie le jour de l’introduction de l’instance, ne l’a pas appliquée dans
une situation juridique identique à celle qui existait dans les affaires
relatives à la Licéité de l’emploi de la force. L’objection de la Serbie
(arrêt, par. 84) ayant trait à la violation du principe fondamental de
l’égalité des Etats vise le cœur même du raisonnement de la majorité.
La réponse peu convaincante de la majorité à cette objection est sur-
prenante. Elle comprend trois considérations, vagues et empreintes de
formalisme, si bien qu’on a l’impression qu’elle est donnée formalitatis
causa.
   109. Premièrement, la majorité conclut comme suit :
        « Il était clair, en effet, que la Serbie-et-Monténégro n’avait pas
     l’intention de maintenir ses demandes sous la forme de nouvelles
     requêtes ; cet Etat soutenait lui-même devant la Cour qu’il n’était
     pas, et n’avait jamais été, lié par l’article IX de la convention sur le
     génocide, pourtant la base de compétence qu’il avait initialement
     invoquée (voir par exemple Licéité de l’emploi de la force (Serbie-
     et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
     Recueil 2004 (I), p. 292-293, par. 29). Certes, le demandeur dans ces
     affaires avait fait savoir qu’il n’entendait pas se désister des requêtes
     pendantes devant la Cour. Mais, compte tenu de la position juri-
     dique qu’il affirmait désormais au sujet de la convention sur le géno-
     cide, il était exclu que, à la suite d’arrêts rejetant ses requêtes
     en raison de son défaut d’accès à la Cour à la date de l’engagement
     des procédures, il introduise de nouvelles requêtes identiques en
     substance aux premières en se prévalant de sa qualité, désormais

                                                                           187

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)               596

    certaine, de partie au Statut de la Cour ... Aussi bien, d’ailleurs, la
    Serbie-et-Monténégro s’était-elle gardée de le lui demander : si, dans
    la présente affaire, la Croatie demande à la Cour d’appliquer la
    jurisprudence issue de l’arrêt Mavrommatis, une telle demande
    n’avait pas été, et ne pouvait pas logiquement être, formulée par
    l’Etat requérant en 2004. » (Arrêt, par. 89.)
La question de « l’intention de maintenir ... [des] demandes sous la forme
de nouvelles requêtes » (ibid.) ne semble pas du tout pertinente dans le
cadre de la règle Mavrommatis. Dans l’arrêt qu’elle a rendu dans l’affaire
Mavrommatis, la Cour a invoqué la possibilité générale, « pour la partie
demanderesse, de présenter à nouveau sa requête » (arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 34), et non l’intention. Elle a appliqué à cet
égard une norme objective, non subjective. En l’absence de preuve claire
et non équivoque de « l’intention », on peut seulement conjecturer. La
majorité « infère » que le demandeur ne souhaitait pas poursuivre l’ins-
tance sur la base de l’argument de la Serbie selon lequel celle-ci n’était
pas et n’avait jamais été liée par l’article IX de la convention sur le
génocide. Il semble presque incroyable que la majorité, s’agissant de
la compétence en tant que questio juris relevant du principe jura
novit curia, donne une importance décisive aux arguments d’une
partie.
   110. Dans le même temps, la conclusion selon laquelle « la Serbie-et-
Monténégro n’avait pas l’intention de maintenir les demandes sous la
forme de nouvelles requêtes » semble être erronée, voire contra factum
proprium. Car, dans les affaires relatives à la Licéité de l’emploi de la
force, la Cour a déclaré expressément :
    « il a été avancé que, ayant invité la Cour à dire qu’elle n’avait pas
    compétence, le demandeur ne pouvait plus être considéré comme
    recherchant un règlement au fond du différend par la Cour.
       La Cour ne peut faire droit à ces ... assertions ... Quant à l’argu-
    ment concernant la disparition du différend au fond, il est clair que
    la Serbie-et-Monténégro n’a aucunement renoncé à ses prétentions
    au fond. De fait, celles-ci ont été abondamment exposées et dévelop-
    pées en substance au cours de la procédure orale sur la compétence,
    à propos de la compétence de la Cour au titre de l’article IX de la
    convention sur le génocide. Il est tout aussi clair que lesdites préten-
    tions sont vigoureusement rejetées par les défendeurs. Dans ces cir-
    constances, on ne saurait même dire que, bien que le différend au
    fond subsiste, la Serbie-et-Monténégro ne demande plus à la Cour de
    statuer sur ses prétentions. La Serbie-et-Monténégro n’a pas cherché
    à se désister ... ; et elle a déclaré qu’elle « v[oulait] que la Cour pour-
    suive l’affaire et se prononce sur sa compétence — et se prononce
    aussi sur le fond, si elle a[vait] compétence ». Dans ces conditions, la
    Cour ne peut dire que la Serbie-et-Monténégro a renoncé à l’un
    quelconque de ses droits au fond ou de ses droits procéduraux, ni
    qu’elle a adopté pour position que le différend entre les Parties a

                                                                           188

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             597

    cessé d’exister. » (Licéité de l’emploi de la force (Serbie-et-Monté-
    négro c. Belgique), exceptions préliminaires, arrêt, C.I.J. Recueil
    2004 (I), p. 297, par. 42-43 ; les italiques sont de moi.)
   La considération selon laquelle « il eût été ... dépourvu de justification,
de la part de la Cour, de passer outre au défaut initial de capacité de la
RFY à la saisir, pour le motif que ce défaut avait été couvert en cours
d’instance » (arrêt, par. 89) parce que « la Serbie-et-Monténégro s’était
gardée de le lui demander » (ibid. ; les italiques sont de moi), n’est pas
convaincante. A la différence de la Croatie, il semble suffisant de faire
observer que, en ce qui concerne la question de la compétence, les sou-
haits des parties n’ont pas une importance décisive, si elles en ont une
(par. 46-59 ci-dessus).
   111. Deuxièmement, il semble que la majorité tende à pénaliser ou
récompenser les parties en ce qui concerne l’application de l’exception à
la règle générale en fonction de leur attitude quant à leur jus standi dans
des affaires antérieures. Une telle conclusion découle de la considération
selon laquelle :
       « A la date de l’introduction de la requête, le défendeur considé-
    rait, et sa position à cet égard était publiquement connue, qu’il pos-
    sédait la capacité de participer à des procédures devant la Cour ...
    Le demandeur pouvait s’estimer, en conséquence, en droit de saisir
    la Cour sur une base de compétence à première vue appropriée. »
    (Arrêt, par. 90.)
En conséquence, « le comportement de la Croatie n’est révélateur d’aucune
circonstance qui justifierait que la Cour fasse preuve d’une rigueur parti-
culière dans l’application de sa jurisprudence ci-dessus décrite » (ibid.).
   112. Ce dictum donne à penser que la Cour jouit d’un pouvoir discré-
tionnaire total en ce qui concerne l’application des règles constitution-
nelles de son Statut sur la base de son appréciation du comportement
des parties du point de vue de la bonne foi, bien que les arguments de
celles-ci puissent être motivés par des considérations de stratégie judi-
ciaire. Cela ressemble à une théorie de l’estoppel inversée en faveur du
demandeur.
   Les choses sont rendues encore plus complexes par la déclaration de la
majorité sur l’attitude du défendeur en ce qui concerne son jus standi
durant la période pertinente, à savoir qu’il « pouvait s’estimer ... en droit
de saisir la Cour sur une base de compétence à première vue appropriée »
(ibid.). Cela semble extrêmement douteux.
   113. Outre la question de la pertinence des arguments des Parties
quant à la compétence lato sensu et le fait que, in concreto, la question en
cause n’est pas « la base de compétence » mais la « capacité de se présenter
devant la Cour », la signification véritable de la considération de la majo-
rité est que le demandeur, à des fins utilitaires, a fait fond sur les argu-
ments avancés antérieurement par le défendeur en ce qui concerne son jus
standi. Car le postulat fondamental de la politique croate, qui est de

                                                                          189

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                         598

notoriété publique et appliqué avec constance, est que la RSFY a été dis-
soute en six parties juridiquement égales, de telle manière que la RFY,
selon ce postulat, n’est pas le continuateur de la RSFY et, en consé-
quence, n’en assure pas la continuité en ce qui concerne la qualité
de Membre de l’Organisation des Nations Unies 5. Et, sans continuation
de la qualité de Membre des Nations Unies de la RSFY, la RFY/Serbie
ne pouvait tout simplement pas avoir le statut de partie au Statut de
la Cour.
   114. De plus, cette considération de la majorité semble aussi douteuse à
la lumière des arguments du demandeur lui-même. Il semble probable que ce
dernier faisait en fait fond sur les décisions prises par la Cour lors des dif-
férentes phases de l’affaire de la Bosnie en ce qui concerne le jus standi de la
RFY/Serbie, comptant, comme on l’a vu à juste titre, qu’elles prévaudraient
sur la jurisprudence constituée par les arrêts rendus dans les huit affaires
relatives à la Licéité de l’emploi de la force, dans les affaires de la Compé-
tence en matière de pêcheries et dans l’affaire de l’Or monétaire. Cette
attente est exposée succinctement comme suit par le conseil de la Croatie :
         « La Croatie a tenu compte des ordonnances rendues sur la
      demande en indication de mesures conservatoires et de l’arrêt de
      1996. Elle s’est appuyée sur le raisonnement de la Cour comme fai-
      sant autorité. Elle pouvait raisonnablement compter que la Cour,
      suivant un principe de certitude juridique, adopterait le même rai-
      sonnement dans les affaires futures lorsque les faits en cause étaient,
      à toutes fins utiles, identiques. » (CR 2008/10, p. 31, par. 12.)
   Comme l’objectif réel de la Serbie en l’instance était, selon cette opinion,
« l’arrêt rendu récemment par la Cour dans l’affaire de la Bosnie : la Ser-
bie souhaiterait obtenir un arrêt lui permettant de réduire au minimum
l’effet de l’arrêt Bosnie, de le neutraliser et, finalement, de l’abandonner
comme une anomalie » (ibid., p. 27-28, par. 2), ce que le demandeur atten-
dait de la décision de la Cour, c’était une opération de sauvetage de la
licéité de la décision rendue sur la compétence dans l’affaire de la Bosnie.
   115. Troisièmement, la réponse de la majorité comporte une considé-
ration supplémentaire qui est encore moins convaincante que les deux
précédentes. La majorité déclare que

   5 Par exemple, dans son mémoire, la Croatie a notamment observé que « [n]i la Croatie

ni aucune des autres républiques de la RFSY qui sont devenues indépendantes n’accepte
que la RFY était la « continuation » au sens juridique de la RFSY » (mémoire, par. 2.138,
note 220).
   Dans sa lettre du 16 février 1994 adressée au Secrétaire général, le représentant perma-
nent de la Croatie auprès de l’Organisation des Nations Unies prend position sur « la
déclaration adoptée le 27 avril 1992 lors de la session commune de l’Assemblée nationale
de la République de Serbie et de l’Assemblée de la République du Monténégro » (Nations
Unies, doc. S/1994/198 (1994)).
   La question semble claire et sans équivoque : « La République de Croatie s’élève
énergiquement contre le fait que la République fédérative de Yougoslavie (Serbie-et-
Monténégro) prétend assurer la continuité de l’Etat et de la personnalité juridique et poli-
tique internationale de l’ex-République fédérative socialiste de Yougoslavie. »

                                                                                       190

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)               599

     « si la requête de la Croatie — un texte bref d’une dizaine de
     pages — a été déposée le 2 juillet 1999, soit avant l’admission de la
     RFY aux Nations Unies le 1er novembre 2000, son mémoire au
     fond, un document de 414 pages, a été déposé le 1er mars 2001, soit
     après cette date » (arrêt, par. 90).
   Tout en relevant qu’il n’est « pas possible d’assimiler le dépôt d’un
mémoire à un acte introductif d’instance » (ibid.), la majorité procède en
partie à une telle assimilation. Elle déclare, au sujet de ce mémoire,
qu’étant donné « qu’il développe les arguments du demandeur mais
aussi ... qu’il précise ses conclusions » (ibid.) « on ne saurait l’écarter tout
à fait » (ibid.).
   Outre qu’une telle assimilation ne trouve absolument aucun fondement
dans le Statut et le Règlement de la Cour, elle s’écarte implicitement de la
thèse fondamentale de la majorité sur l’existence de l’exception à la règle
générale selon laquelle la compétence de la Cour doit s’apprécier à la date
de l’introduction de l’instance, ou, au moins, affaiblit considérablement
cette thèse. Car, sur la base de cette appréciation portée sur le mémoire
de la Croatie, la majorité conclut que « si la Croatie avait, le 1er mars
2001, présenté la substance de son mémoire sous la forme d’une nouvelle
requête, ce qu’elle aurait pu faire, aucune question ne se serait posée sur
le terrain de l’article 35 du Statut » (ibid.).

                      2. Compétence ratione materiae

a) Conception générale de la majorité
   116. Dans le présent arrêt, contrairement à la position adoptée dans
l’arrêt de 1996 (Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires, C.I.J. Recueil 1996 (II), p. 613, par. 26), la
déclaration de 1992 est considérée comme la base de la compétence
ratione materiae. Ce revirement dans le traitement de la déclaration de
1992, qui, dans l’arrêt de 1996, était considérée par la majorité comme
une base valide de la compétence ratione personae de la Cour (par. 18-20
ci-dessus), semble être dicté par les besoins d’une interprétation ad hoc de
l’arrêt reposant sur l’implication logique appliquée dans l’arrêt de 2007.
   117. La déclaration a été adoptée par les participants à la session com-
mune de l’Assemblée de la RSFY, de l’Assemblée nationale de la Répu-
blique de Serbie et de l’Assemblée de la République du Monténégro,
tenue le 27 avril 1992. Le texte en est le suivant :
       « Les représentants du peuple de la République de Serbie et de la
     République du Monténégro,
       Exprimant la volonté des citoyens de leurs républiques respectives
     de demeurer au sein de l’Etat commun de Yougoslavie,
       Acceptant tous les principes fondamentaux de la Charte des
     Nations Unies et de l’Acte final d’Helsinki adopté par la conférence

                                                                            191

    APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                     uA)               600

sur la sécurité et la coopération en Europe (CSCE) ainsi que de
la Charte de Paris pour une nouvelle Europe, et en particulier les
principes de la démocratie parlementaire, de l’économie de mar-
ché et du respect des droits de l’homme et des droits des minorités
nationales,
   Restant profondément déterminés à parvenir à un règlement paci-
fique de la crise yougoslave, souhaitent exprimer leurs vues sur les
objectifs fondamentaux, immédiats et à long terme de la politique de
leur Etat commun, ainsi que sur ses relations avec les anciennes répu-
bliques yougoslaves et,
   A cette fin, font la déclaration suivante :

   1. La République fédérale de Yougoslavie, assurant la continuité
de l’Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international.
   Simultanément, elle est disposée à respecter pleinement les droits
et les intérêts des républiques yougoslaves qui ont déclaré leur indé-
pendance. La reconnaissance des Etats nouvellement constitués
interviendra une fois qu’auront été réglées les questions en suspens
actuellement en cours de négociation dans le cadre de la conférence
sur la Yougoslavie.
   Restant liée par toutes ses obligations vis-à-vis des organisations et
institutions internationales auxquelles elle appartient, la République
fédérale de Yougoslavie ne fera rien pour empêcher les Etats nouvel-
lement constitués d’adhérer à ces organisations et institutions, notam-
ment à l’Organisation des Nations Unies et à ses institutions spéciali-
sées. La République fédérale de Yougoslavie respectera et honorera
les droits et obligations que la République fédérative socialiste de
Yougoslavie a contractés vis-à-vis des territoires de Krajina qui
ont été placés, dans le cadre de l’opération de maintien de la
paix de l’Organisation des Nations Unies, sous la protection de
l’organisation mondiale.
   La République fédérale de Yougoslavie demeure également prête
à négocier, dans le cadre de la conférence sur la Yougoslavie, tous
les problèmes liés à la répartition des actifs acquis et des dettes
contractées conjointement. En cas de litige sur ces questions, la
République fédérale de Yougoslavie est disposée à accepter l’arbi-
trage de la Cour permanente d’arbitrage de La Haye.
   2. Les missions diplomatiques et consulaires qui représentent la
République fédérale de Yougoslavie à l’étranger continueront, sans
interruption, à s’acquitter de leurs fonctions qui consistent à repré-
senter et à protéger les intérêts de la Yougoslavie. Jusqu’à nouvel
ordre, elles continueront à se charger de la gestion de tous les avoirs
de la Yougoslavie à l’étranger.
   De plus, elles offriront une protection consulaire à tous les ressortis-
                                                                       192

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)               601

    sants de la République fédérative socialiste de Yougoslavie qui la solli-
    citeront, en attendant que leur statut national soit définitivement arrêté.
       La République fédérale de Yougoslavie reconnaît, simultanément, la
    pleine continuité de la représentation des Etats étrangers assurée par
    les missions diplomatiques et consulaires de ces Etats sur son territoire.
       3. La République fédérale de Yougoslavie souhaite le rétablisse-
    ment de tous les liens qui existaient sur le territoire de la République
    fédérative socialiste de Yougoslavie, notamment dans les domaines
    de l’économie, des transports et de l’énergie. Elle est disposée à coo-
    pérer pleinement à la réalisation de cet objectif.
       4. La République fédérale de Yougoslavie n’a aucune ambition
    sur les territoires de ses voisins, quels qu’ils soient. Fidèle aux objec-
    tifs et principes de la Charte des Nations Unies et aux documents de
    la CSCE, elle reste profondément attachée aux principes du non-
    recours à la force dans le règlement des différends.
       5. La République fédérale de Yougoslavie garantira le plus haut
    niveau de protection des droits de l’homme et des droits des
    minorités nationales prévue dans les instruments juridiques
    internationaux et ceux de la CSCE. La République fédérale de
    Yougoslavie se déclare en outre disposée à accorder aux minorités
    nationales qui résident sur son territoire tous les droits reconnus
    aux minorités nationales qui résident dans les autres Etats
    membres de la CSCE.
       6. Dans ses relations avec l’étranger, la République fédérale de
    Yougoslavie se laissera guider par les principes de la Charte des
    Nations Unies ainsi que par ceux qui sont consacrés dans les docu-
    ments de la CSCE, notamment la Charte de Paris pour une nouvelle
    Europe. En sa qualité de membre fondateur du mouvement des pays
    non alignés, elle demeurera fidèle aux principes et objectifs de la
    politique du non-alignement.
       Elle établira des relations de confiance et de compréhension avec
    ses voisins, sur la base du principe du bon voisinage. En qualité
    d’Etat de citoyens libres, la République fédérale de Yougoslavie se
    laissera guider, dans son développement démocratique, par les
    normes et décisions du Conseil de l’Europe, de la Communauté
    européenne et des autres institutions européennes, auxquelles elle
    envisage d’adhérer prochainement. » (Nations Unies, doc. A/46/915,
    annexe II ; les italiques sont de moi.)

   118. Dans son arrêt de 1996, la Cour a considéré que cette déclaration
était un acte unilatéral ayant des conséquences juridiques pertinentes au
regard de sa compétence ratione personae. Elle a jugé que par cette décla-
ration la RFY exprimait son intention de « demeurer liée par les traités
internationaux auxquels était partie l’ex-Yougoslavie » (Application de
la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 610, par. 17) et, sur cette base, pouvait être

                                                                           193

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                  602

considérée comme liée par la convention sur le génocide à la date de
dépôt de la requête de la Bosnie-Herzégovine.
   119. Une évaluation de novo de la nature et des effets de la déclaration
de 1992 est nécessaire, non seulement parce que l’arrêt de 1996 n’est pas
res indicata dans la présente espèce, mais principalement pour des raisons
de fond. Les raisons concernant les nouveaux développements, juridiques
et factuels, devraient s’ajouter aux raisons qui existaient lorsque l’arrêt de
1996 a été adopté et être envisagées in toto.
   A la lumière des faits nouveaux survenus depuis l’adoption de l’arrêt
de 1996, en particulier l’admission de la RFY à l’ONU à double titre
— en tant que nouveau Membre et en tant qu’Etat successeur —, il appa-
raît, en ce qui concerne la conception de la nature et des effets de la décla-
ration, que l’arrêt de 1996 était une sorte d’arrêt intérimaire reposant sur
la présomption de continuité. En tant que tel, il n’a pas force de précé-
dent en l’espèce.

b) La déclaration de 1992 peut-elle être considérée comme un acte juri-
   dique unilatéral au regard du droit international ?
   120. Il semble évident qu’un acte accompli par un seul Etat ne peut
en lui-même être qualifié d’acte unilatéral capable de produire des effets
juridiques in foro externo. Le caractère unilatéral de l’acte n’est qu’un
des éléments extrinsèques qui, associé à d’autres éléments, extrinsèques
et intrinsèques, constitue un acte juridique unilatéral au regard du droit
international.
   121. Dans les circonstances de l’espèce, un certain nombre d’éléments
revêtent une pertinence particulière. Le principal élément extrinsèque
concerne la capacité des participants à la session conjointe de l’Assemblée
de la RSFY, de l’Assemblée nationale de la République de Serbie et de
l’Assemblée de la République du Monténégro d’accomplir des actes uni-
latéraux au sens du droit international. Cette session conjointe n’a pas
été constituée en parlement de la République fédérative de Yougoslavie ;
il s’agissait d’un corps de représentants in statu nascendi. Même si, pour
les besoins du débat, elle représentait le parlement, elle n’était pas à l’évi-
dence un organe étatique possédant la capacité d’accomplir des actes uni-
latéraux au nom de l’Etat. S’agissant de la formulation d’actes juridiques
unilatéraux, les représentants de l’Etat sont les chefs d’Etat, chefs de gou-
vernement et ministres des affaires étrangères 6. Cette règle a été confir-
mée dans la jurisprudence de la Cour (Essais nucléaires (Australie c.
France), arrêt, C.I.J. Recueil 1974, p. 269-270, par. 49-51 ; Application
de la convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1996 (II), p. 622, par. 44 ; Mandat d’arrêt du 11 avril 2000

   6 Article 4, Rapport sur les actes unilatéraux, Annuaire de la Commission du droit

international, 1998, vol. II (première partie), doc. A/CN.4/486 ; Nations Unies, doc.
A/CN.4/500 et Add. 1.

                                                                                194

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                          603

(République démocratique du Congo c. Belgique), arrêt, C.I.J. Recueil
2002, p. 21-22, par. 53 ; Activités armées sur le territoire du Congo (nou-
velle requête : 2002) (République démocratique du Congo c. Rwanda),
compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 27, par. 46 ; voir
également Statut juridique du Groënland oriental (Danemark c. Nor-
vège), arrêt, 1933, C.P.J.I. série A/B no 53, p. 71). En conséquence, il
apparaît que la déclaration, si on l’envisage comme un acte juridique uni-
latéral in foro externo, a été faite par un organe incompétent au regard
du droit international et n’a de ce fait produit aucun effet juridique7 .


   122. Certes, la déclaration, comme l’a constaté la Cour, « a été confir-
mée dans une note officielle du 27 avril 1992 adressée au Secrétaire géné-
ral par la mission permanente de la Yougoslavie auprès des Nations
Unies » (Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17). Le mot
« confirmée » dans le présent contexte peut avoir deux sens : un sens des-
criptif, à savoir que la lettre du représentant permanent reproduisait le
texte de la déclaration, et un sens de « terminus technicus », renvoyant à la
confirmation d’un acte unilatéral émanant d’un organe d’Etat non auto-
risé. Aucun de ces deux sens du mot « confirmée » ne peut être accepté in
concreto. S’agissant du sens descriptif du mot « confirmée », il est évident
que la note du représentant permanent 8 ne reproduit le texte de la décla-
ration qu’en partie, c’est-à-dire qu’il ne cite qu’une petite partie de celle-ci
qui a trait exclusivement à l’identité juridique et à la continuité.
   Par définition, les pouvoirs limités des chefs de missions permanentes
auprès des organisations internationales, y compris les missions perma-
nentes auprès de l’Organisation des Nations Unies, excluent que la note offi-
cielle de la mission permanente de la Yougoslavie du 27 avril 1992 puisse


   7 Voir article 4 (confirmation ultérieure d’un acte formulé par une personne non auto-

risée à cette fin) dans le troisième rapport du Rapporteur spécial, Annuaire de la Commis-
sion du droit international, 2000, vol. I, p. 96.
   8 Son texte est le suivant :


      « L’Assemblée de la République fédérative socialiste de Yougoslavie, à la session
    qu’elle a tenue le 27 avril 1992, a promulgué la Constitution de la République fédé-
    rale de Yougoslavie. Aux termes de la Constitution, et compte tenu de la continuité
    de la personnalité de la Yougoslavie et des décisions légitimes qu’ont prises la Serbie
    et le Monténégro de continuer à vivre ensemble en Yougoslavie, la République
    fédérative socialiste de Yougoslavie devient la République fédérale de Yougoslavie,
    composée de la République de Serbie et de la République du Monténégro.
      Dans le strict respect de la continuité de la personnalité internationale de la You-
    goslavie, la République fédérale de Yougoslavie continuera à exercer tous les droits
    conférés à la République fédérative socialiste de Yougoslavie et à s’acquitter de
    toutes les obligations assumées par cette dernière dans les relations internationales, y
    compris en ce qui concerne son appartenance à toutes les organisations internatio-
    nales et sa participation à tous les traités internationaux que la Yougoslavie a ratifiés
    ou auxquels elle a adhéré. » (Nations Unies, doc. A/46/915, annexe I.)

                                                                                        195

            APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                             uA)         604

être interprétée comme la « confirmation » d’un acte formulé par un organe,
si au moment pertinent il s’agissait d’un organe incompétent au regard du
droit international pour accomplir des actes juridiques au nom de l’Etat.
   123. De ce fait, il échet de conclure que la note de la mission perma-
nente de la Yougoslavie en date du 27 avril 1992 était la transmission de
la déclaration, suivie de la reproduction de la partie de la déclaration
directement liée à l’identité juridique de la République fédérative de You-
goslavie avec l’ex-RSFY et à sa continuité avec celle-ci vis-à-vis de
l’Organisation des Nations Unies.
   124. Cette qualification de la note de la mission permanente de la
Yougoslavie donne à penser que la déclaration du 27 avril 1992 et cette
note sont deux actes distincts mais non totalement séparés, tant par leur
nature que par leurs effets. La déclaration quant à elle est pour l’essentiel
une déclaration de politique générale en ce qui concerne des questions
directement ou indirectement liées à l’identité juridique et à la continuité
d’Etat proclamées par la République fédérative de Yougoslavie, alors que
la note semble être d’abord une notification au sens ordinaire du terme.
Cela est attesté par le fait que le destinataire de la note est le Secrétaire
général, qui est prié de distribuer la déclaration et la note comme docu-
ment officiel de l’Assemblée générale 9, tandis que la déclaration elle-
même est adressée urbi et orbi.

c) La question de l’intention
   125. L’intention de produire un effet juridique est un élément commun
des actes juridiques unilatéraux. A cet égard, les actes juridiques sont tou-
jours une manifestation de la volonté de l’Etat. L’intention de produire
des effets juridiques n’est toutefois pas suffisante à elle seule pour donner
à un acte unilatéral le caractère d’un engagement juridique.
   A cet égard, les actes juridiques unilatéraux peuvent être divisés en
deux groupes : les actes juridiques unilatéraux qui produisent des effets
juridiques par eux-mêmes, et les actes juridiques unilatéraux qui produi-
sent des effets juridiques sur la base de l’acceptation ou de l’acquiesce-
ment d’un ou plusieurs autres Etats (par. 126-128 et 134 ci-dessous).
   La déclaration de 1992 est de ce point de vue une combinaison de ces
deux types d’actes unilatéraux. Son point 4 pourrait avoir des effets juri-
diques par lui-même, car il représenterait l’acte de renoncer à des aspira-
tions territoriales sur les pays voisins. Les autres points de la déclaration
supposeraient, pour produire des effets juridiques appropriés, l’accepta-
tion ou l’acquiescement d’autres Etats.
   126. Il semble que, dans l’arrêt de 1996, la majorité a appliqué méca-
niquement au point 1 de la déclaration la formule juridique tirée des
affaires des Essais nucléaires :
          « La République fédérative de Yougoslavie, assurant la continuité

  9   Nations Unies, doc. A/46/915.

                                                                         196

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              605

     de 1’Etat et de la personnalité juridique et politique internationale de
     la République fédérative socialiste de Yougoslavie, respectera stric-
     tement tous les engagements que la République fédérative socialiste
     de Yougoslavie a pris à l’échelon international. » (Application de la
     convention pour la prévention et la répression du crime de génocide
     (Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
     arrêt, C.I.J. Recueil 1996 (II), p. 610, par. 17.)
Cette formule ne pouvait être appliquée à la déclaration.
  127. Le dictum bien connu de la Cour dans les affaires des Essais
nucléaires se lit comme suit :
        « Il est reconnu que des déclarations revêtant la forme d’actes uni-
     latéraux et concernant des situations de droit ou de fait peuvent
     avoir pour effet de créer des obligations juridiques. Des déclarations
     de cette nature peuvent avoir et ont souvent un objet très précis.
     Quand l’Etat auteur de la déclaration entend être lié conformément
     à ses termes, cette intention confère à sa prise de position le caractère
     d’un engagement juridique, l’Etat intéressé étant désormais tenu
     en droit de suivre une ligne de conduite conforme à sa déclaration.
     Un engagement de cette nature, exprimé publiquement et dans
     l’intention de se lier, même hors du cadre de négociations inter-
     nationales, a un effet obligatoire. » (Essais nucléaires (Australie c.
     France), arrêt, C.I.J. Recueil 1974, p. 267, par. 43 ; Essais nucléaires
     (Nouvelle-Zélande c. France), ibid., p. 472, par. 46.)
   Dans les affaires des Essais nucléaires, l’acte en cause était un acte juri-
dique unilatéral capable de produire des effets juridiques par lui-même,
étant l’expression du « pouvoir d’autolimitation que le droit international
conférait aux Etats, en d’autres termes, la possibilité que ceux-ci avaient,
dans l’exercice de leur souveraineté, de se soumettre à des obligations
juridiques internationales » (voir V. Rodríguez Cedeño, rapporteur spé-
cial, Annuaire de la Commission du droit international, 1998, vol. II
(deuxième partie), p. 53, par. 140).
   128. La déclaration de 1992, bien qu’elle soit un acte unilatéral, ne
peut par elle-même produire des effets juridiques sans l’acceptation
d’autres Etats. La revendication de continuité sur laquelle elle reposait
— « assurant la continuité de l’Etat et de la personnalité juridique et poli-
tique internationale de la République fédérative socialiste de Yougosla-
vie, [elle] respectera strictement tous les engagements que la République
fédérative socialiste de Yougoslavie a pris à l’échelon international » —
devait être, en tant que telle, acceptée par la communauté internationale
pour que ses passages pertinents produisent des effets juridiques. A
défaut, l’arrêt de 1996 créerait un principe général selon lequel tout Etat
intéressé pourrait décider, par un acte unilatéral, de son statut juridique
objectif du point de vue de la dichotomie Etat continuateur/Etat succes-
seur, y compris sa qualité de membre des organisations internationales.
Car, dans le paragraphe même de la déclaration dans lequel les auteurs

                                                                           197

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            606

déclarent que la RFY « respectera strictement tous les engagements que
la République fédérative socialiste de Yougoslavie a pris à l’échelon
international », il est aussi indiqué que la RFY « [rest]e liée par toutes
ses obligations vis-à-vis des organisations et institutions internationales
auxquelles elle appartient », notamment « l’Organisation des Nations
Unies et ... ses institutions spécialisées ».
   Or la revendication de continuité en tant que fondement juridique de la
déclaration n’a pas été généralement acceptée. Cela semble être de noto-
riété publique.

d) L’« intention de la RFY » est-elle séparable de la condition de conti-
   nuité ?
   129. L’idée qui sous-tend le raisonnement de la majorité est que
« l’intention de la RFY de respecter tous les engagements que la RSFY a
pris à l’échelon international » est séparable de la condition de continuité
puisque celle-ci n’a pas été exprimée expressément. Cela implique que le
postulat de la continuité, puisqu’il n’a pas été expressément formulé
comme une condition de la validité de la déclaration, ne représente en fait
qu’un des motifs de l’adoption de celle-ci, ce qui serait en soi dénué de
pertinence.
   130. Eu égard au texte de la déclaration, l’idée semble abstraite et dis-
sociée de son sens ordinaire et naturel. La RFY prend l’engagement de
« respect[er] strictement tous les engagements que la République fédéra-
tive socialiste de Yougoslavie a pris à l’échelon international » en « assu-
rant la continuité de l’Etat et de la personnalité juridique et politique
internationale de la République fédérative socialiste de Yougoslavie ».
Les travaux préparatoires de la déclaration sont également pertinents à
cet égard. Le 27 avril 1992, à la réunion de la Chambre fédérale de
l’Assemblée de la RSFY, lors de laquelle la Constitution de la RFY a été
proclamée, le président de l’Assemblée de Serbie a souligné, dans son
allocution liminaire, que « la Serbie et le Monténégro ne reconnaissent
pas que la Yougoslavie est dissoute et a cessé d’exister » (Politika, Bel-
grade, 28 avril 1992, p. 6 ; les italiques sont de moi). Un autre orateur, le
président de l’Assemblée du Monténégro, a notamment souligné que la
Serbie et le Monténégro étaient « les seuls Etats qui avaient la qualité
d’Etat lors de la création de la Yougoslavie et ont décidé de remanier
constitutionnellement l’ex-Yougoslavie » (ibid. ; les italiques sont de moi).
   Ce fait n’était pas contesté par l’Etat qui était alors demandeur — la
Bosnie-Herzégovine —, soulignant que « c’est en se fondant sur cette
« continuité » présumée que la Yougoslavie (Serbie et Monténégro) se
considère comme liée par tous les engagements internationaux pris par
l’ex-RSFY » (mémoire, p. 160, par. 4.2.2.11).
   131. Ainsi, il s’agit d’une déclaration de continuité dont il découle
ex lege que la RFY respecte strictement les engagements pris par la
RSFY. La formule « respectera tous les engagements que la RSFY a
pris au plan international » est, en fait, une revendication d’identité

                                                                         198

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              607

juridique avec la RSFY, qui en elle-même représente le fondement et
la substance de la continuité en tant qu’aspect opérationnel d’une
institution unique.
   132. La continuité est une condition intrinsèque de la déclaration de
1992, sa raison d’être et l’élément qui l’imprègne dans son ensemble.
C’est davantage qu’une condition formelle, car la déclaration serait vidée
de sa substance en l’absence de la revendication de continuité. Si la déclara-
tion visait à produire des effets juridiques indépendamment de la continui-
té, ces effets auraient été exprimés comme la confirmation ou la préser-
vation des droits et obligations créés par les engagements conventionnels
de la RSFY et non, ainsi que la Cour l’a elle-même déduit, comme
l’intention de « demeurer liée par les traités internationaux auxquels l’ex-
Yougoslavie était partie » (Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Yougosla-
vie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 610,
par. 17 ; les italiques sont de moi).
   133. L’idée de la séparabilité de l’intention de la RFY de respecter
tous les engagements de la RSFY et du postulat de la continuité s’oppose
de manière frappante aux règles d’interprétation des actes juridiques uni-
latéraux des Etats bien établies dans la jurisprudence de la Cour et est
presque inconciliable avec celles-ci. S’agissant d’interpréter les actes uni-
latéraux des Etats, « les déclarations ... doivent être considérées comme un
tout » (Compétence en matière de pêcheries (Espagne c. Canada), com-
pétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 454, par. 47 ; les itali-
ques sont de moi) et « interprétées comme formant un tout » (ibid., p. 453,
par. 44 ; les italiques sont de moi). De plus, les actes unilatéraux « peuvent
être interprét[és tels qu’ils se présentent], en tenant compte des mots
effectivement employés » (Anglo-Iranian Oil Co. (Royaume-Uni c. Iran),
exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 105). Enfin, lorsque
des Etats « font des déclarations qui limitent leur liberté d’action future,
une interprétation restrictive s’impose » (Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 44 ; Essais nucléaires
(Nouvelle-Zélande c. France), ibid., p. 473, par. 47 ; les italiques sont
de moi).
   134. L’intention des auteurs d’actes incapables de produire des effets
juridiques par eux-mêmes formulés sous la forme de traités a un caractère
spécifique. S’agissant de ce groupe particulier d’actes unilatéraux, la
considération retenue par la Cour dans les affaires des Essais nucléaires,
à savoir qu’« aucune contrepartie n’est nécessaire pour que la déclaration
prenne effet, non plus qu’une acceptation ultérieure ni même une réplique
ou une réaction d’autres Etats » (C.I.J. Recueil 1974, p. 267, par. 43), ne
tient pas. En effet, l’objet des actes unilatéraux qui prennent la forme
conventionnelle n’est pas une obligation stricto sensu par laquelle les
auteurs limitent eux-mêmes l’exercice de leur souveraineté, mais une obliga-
tion synallagmatique inhérente aux traités. S’agissant de ce type d’actes juri-
diques unilatéraux, l’intention est seulement la cause qui doit être accom-
pagnée d’une action conventionnelle appropriée pour produire les effets

                                                                           199

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)           608

visés (par. 153 ci-dessous). A défaut, il serait porté atteinte au principe
fondamental exprimé par la maxime pacta tertiis nec nocent nec prosunt.

e) Les effets de la déclaration de 1992
   135. L’intention des auteurs de la déclaration de 1992 semble claire à
la lecture de la déclaration elle-même. Celle-ci indique dans son préam-
bule que les participants à la session conjointe de l’Assemblée de la
RSFY, de l’Assemblée nationale de la République de Serbie et de l’Assem-
blée de la République du Monténégro, ses auteurs, « souhaitent exprimer
leurs vues sur les objectifs fondamentaux, immédiats et à long terme de
la politique de leur Etat commun, ainsi que sur ses relations avec les
anciennes républiques yougoslaves » (les italiques sont de moi). A cet
égard, elle peut être comparée à la communication adressée par la junte
du Gouvernement de reconstruction nationale du Nicaragua au Secré-
taire général de l’Organisation des Etats américains, accompagnée d’un
« plan de paix », dont la Cour a déclaré dans l’affaire du Nicaragua :
       « Cette partie de la résolution n’est qu’une simple déclaration ne
    comportant pas d’offre formelle pouvant constituer, par son accep-
    tation, une promesse en droit et donc une obligation juridique ... une
    promesse essentiellement politique, faite non seulement à l’Organisa-
    tion mais aussi au peuple du Nicaragua, qui devait en être le premier
    bénéficiaire » (Activités militaires et paramilitaires au Nicaragua et
    contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
    C.I.J. Recueil 1986, p. 132, par. 261 ; les italiques sont de moi).
   136. Il convient de noter que les déclarations de l’Assemblée, dans le
système constitutionnel yougoslave ont, depuis la fondation du pays, été
considérées comme des actes de politique générale ayant pour objet les
questions qui ne relèvent pas de la compétence de l’Assemblée (M. Snu-
derl, Constitutional Law, Ljubljana, vol. II, 1957, p. 47 ; A. Fira, Cons-
titutional Law, Belgrade, 1977, p. 381).

f) La déclaration de 1992 peut-elle être considérée comme une notifi-
   cation de succession ?
   137. La majorité envisage la déclaration de 1992 d’une manière bien
précise, qui diffère de la conception qu’elle en avait dans les arrêts de
1996 et 2007. Si, dans ces arrêts, la déclaration de 1992 est considérée
comme un acte juridique unilatéral produisant par lui-même des effets
concluants quant à la qualité de la RFY de partie à la convention sur le
génocide, dans le présent arrêt la déclaration est placée dans le contexte
plus large de la succession en matière de traités. Fondamentalement, la
majorité la considère comme une notification de succession. Et la succes-
sion elle-même, en matière de traités, est, selon le raisonnement de la
majorité, colorée par la logique d’une succession automatique qui ne dit
pas son nom.

                                                                       200

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             609

  138. A cet égard, la majorité conclut :
       « Dans le cas de la succession ou de la continuité, en revanche,
    l’acte de volonté de l’Etat s’inscrit dans un contexte préexistant et
    revient pour l’Etat intéressé à reconnaître que certaines consé-
    quences juridiques découlent dudit contexte, de sorte que tout
    document produit par cet Etat peut, dès lors qu’il s’agit essentielle-
    ment d’une confirmation, être soumis à des exigences formelles
    moins rigoureuses. » (Arrêt, par. 109.)
Et elle indique, en outre, que cette idée trouve son expression :
    « à l’article 2 g) de la convention de Vienne de 1978 sur la succession
    d’Etats en matière de traités, qui définit la « notification de succes-
    sion » comme s’entendant, « par rapport à un traité multilatéral,
    d’une notification, quel que soit son libellé ou sa désignation, faite par
    un Etat successeur, exprimant le consentement de cet Etat à être
    considéré comme étant lié par le traité » » (ibid.).
   139. Il apparaît toutefois que « tout document produit par [l’]Etat »
(ibid.) peut, en droit, signifier uniquement un document produit par un
organe compétent au regard du droit international pour agir au nom de
l’Etat. Ce principe semble être généralement reconnu en droit internatio-
nal (principe du chef de l’Etat).
   140. Selon la majorité, le fait qu’« il s’agit ... d’une confirmation »
(ibid.) s’inscrivant « dans un contexte préexistant [revient] pour l’Etat
intéressé à reconnaître que certaines conséquences juridiques découlent
dudit contexte » (ibid.). De plus, elle conclut que la déclaration de 1992
renvoyait « à une catégorie d’instruments qui était ... parfaitement iden-
tifiable, à savoir celle des « engagements » conventionnels ... la convention
sur le génocide était l’un de ces « engagements » » (ibid., par. 108).
   141. Il semble que cette conclusion tient à ce que la notification de
succession est perçue comme confirmant que le défendeur est lié par
une catégorie d’instruments « parfaitement identifiable » (ibid.) dont la
convention sur le génocide fait partie, de plein droit.
   Certes, cette interprétation correspond peut-être au sens grammatical
de l’article 34 de la convention sur la succession d’Etats en matière de
traités, mais la pratique des Etats s’en écarte très sensiblement. Aucun des
Etats successeurs, après l’entrée en vigueur de cette convention, n’a agi
de manière impliquant que la notification de succession devait s’entendre
comme la confirmation du fait que le transfert des droits et obliga-
tions de l’Etat prédécesseur s’était produit de plein droit. La majorité
elle-même ne cite aucune pratique en ce sens. Les Etats successeurs, dont
la plupart sont dans le même temps des parties contractantes à la conven-
tion sur la succession d’Etats en matière de traités, considèrent la règle de
la continuité énoncée à l’article 34 uniquement comme « principale règle,
générale et souple, couvrant tout ce qui s’est passé dans la région en
matière de succession d’Etat » (H. Bokor-Szego, « Questions of State
Identity and State Succession in Eastern and Central Europe », Succes-

                                                                          201

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                610

sion of States, 1999, M. Mrak (dir. publ.), p. 104-105). La nature rési-
duelle et le jus dispositivum des règles de la succession d’une part, et la
notion générale de succession d’Etats énoncée au paragraphe 1 b) de
l’article 2 de la Convention, en laissant de côté toute connotation de
dévolution de droits et d’obligations lors du changement de souveraineté
de l’autre, étayent cette pratique des Etats successeurs.
   142. La majorité a fait un effort impressionnant pour interpréter les
conditions d’application du principe Mavrommatis tel qu’elle le conçoit,
en vue d’éviter l’inévitable — envisager la relation du défendeur à l’égard
de la convention sur le génocide dans le cadre du droit général de la suc-
cession d’Etats en matière de traités. A cette fin, elle inverse l’ordre dans
lequel les arguments du demandeur devraient être examinés, en exami-
nant d’abord l’argument subsidiaire relatif à la déclaration de 1992, et
explique que
    « s’il est fait droit à la thèse de la Croatie relative à l’effet de la décla-
    ration et de la note, la Cour n’aura pas besoin d’examiner plus avant
    les arguments que lui ont présentés les Parties au sujet des règles du
    droit international régissant la succession d’Etats aux traités, y com-
    pris la question de la succession ipso jure à certains traités multila-
    téraux » (arrêt, par. 101).
Les arguments de la Croatie quant à l’effet de la déclaration de 1992 ont
toutefois été formulés dans le cadre du droit de la succession. Le conseil
du demandeur a notamment fait observer ce qui suit :
       « La fameuse lettre [note] que le défendeur a adressée le 27 avril
    1992 au Secrétaire général n’était pas une promesse, faite aux Etats
    qui acceptaient la thèse de la continuité de la RFY, selon laquelle la
    RFY ne commettrait pas de génocide ou d’autres actes contraires
    aux obligations conventionnelles de la RSFY. Elle n’était ni relative
    ni conditionnelle. Elle n’était pas non plus exprimée en termes pros-
    pectifs ; elle était rédigée en termes de continuité. Le défendeur était
    partie à la convention sur le génocide par l’effet de la succession dès
    le début de son existence en tant qu’Etat. » (CR 2008/11, p. 9, par. 7
    (Crawford) ; les italiques sont de moi. Voir également exposé écrit de
    la Croatie, p. 3 ; exceptions préliminaires de la Serbie, annexe 7.)
Comme le demandeur conçoit la succession comme « un mode distinct de
participation à un traité ... qui rétroagit à la naissance de l’Etat succes-
seur » (CR 2008/11, p. 9, par. 8 (Crawford)), il est évident qu’on a affaire
ici à une succession automatique.
   143. De plus, la majorité elle-même indique que la RFY a acquis le
statut de partie à la Convention par un processus devant être considéré
comme une succession. Certes, dans sa conclusio la majorité juge que « la
teneur de la déclaration et de la note du 27 avril 1992 ainsi que [le] com-
portement concordant de la RFY tant au moment de leur rédaction que
tout au long des années 1992 à 2001 » (arrêt, par. 117) font du défendeur,
par leur effet combiné, une partie à la convention sur le génocide à comp-

                                                                             202

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                   611

ter de 1992. Toutefois, l’élément « comportement de la RFY » ne peut
guère avoir joué un rôle substantiel (par. 160-166 ci-dessous), ce qui est
aussi attesté par la position finale de la majorité, à savoir que « la déclara-
tion et la note de 1992 ont eu l’effet d’une notification de succession de la
RFY à la RSFY à l’égard de la convention sur le génocide » (arrêt,
par. 117 ; les italiques sont de moi).
   144. Il semble incontestable qu’avant l’adoption de la convention sur
la succession d’Etats en matière de traités il n’était pas possible de parler
de succession automatique au regard du droit coutumier. Comme l’a sou-
ligné sir Francis Vallet, expert consultant de la conférence :
        « La règle [énoncée à l’article 2 — Succession d’Etats en cas de
     séparation de parties d’un Etat — correspondant à l’article 34] ne
     reposait ni sur la pratique établie ni sur la jurisprudence, elle relevait
     du développement progressif du droit international et non de sa
     codification. » (Comptes rendus analytiques, Commission plénière,
     quarante-huitième séance, 8 août 1978, doc. A/CONF.80/16/Add.1,
     p. 105, par. 10.)
Il a commencé à être question de la succession automatique en tant que
règle du droit coutumier à la fin des années quatre-vingt-dix, au sujet de
la pratique des Etats successeurs de l’URSS, de la République socialiste
de Tchécoslovaquie et de la RSFY, et des déclarations y afférentes de cer-
tains organes créés par des traités relatifs aux droits de l’homme, en par-
ticulier le Comité des droits de l’homme.
   Toutefois, ce dont il s’agit ici est une théorie, une interprétation de lege
ferenda sans fondement aucun dans la pratique. La pratique constante
alléguée à cet égard est le résultat d’une interprétation créative sortant du
cadre de ce qui est permis en la matière. Même si la pratique des Etats
successeurs était très constante, la question de l’opinio juris demeure
ouverte, parce qu’une bonne part de cette pratique s’est constituée sous
l’influence de la reconnaissance conditionnelle, qui impliquait aussi
l’acceptation de la norme en matière de respect des droits de l’homme 10
établie en ce qui concerne ces Etats successeurs.
   145. Il semble qu’aucun des Etats successeurs n’ait utilisé la pratique
de la notification confirmatoire d’ordre général, qui seule correspond par-
faitement à la conception du transfert de plein droit des droits et obliga-
tions de l’Etat prédécesseur à l’Etat ou aux Etats successeurs, et que tous
se soient déclarés liés par les traités de leur Etat prédécesseur en leur nom
propre, selon des modalités différentes. Par ailleurs, la succession univer-
selle implique non seulement un transfert ipso jure de droits et obligations
conventionnels, mais aussi un transfert uno ictu comprenant tous les
droits et obligations conventionnels de l’Etat prédécesseur, avec les
réserves qu’il a formulées, à l’exclusion des traités frontaliers ou portant

  10 « Guidelines for the Recognition of New States in Eastern Europe », International

Legal Materials, vol. 31, novembre 1992, p. 1485-1487.

                                                                                 203

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             612

règlement territorial. Le fait que les modalités appliquées ont ou peuvent
avoir l’effet d’un continuum de droits et obligations conventionnels ne
signifie pas qu’il y ait une succession automatique — bien que cela
soit sous-entendu — parce que ce continuum est créé non par le jeu de
la règle de droit international (ipso jure) mais par la volonté de l’Etat
successeur. Il est difficile, par exemple, de qualifier la notification de
succession de la Bosnie-Herzégovine en date du 29 décembre 1992
comme relevant de la succession automatique car elle déclare que,
« ayant examiné la convention pour la prévention et la répression du
crime de génocide du 9 décembre 1948 à laquelle l’ex-RSFY était
partie, [elle] souhaite succéder à celle-ci » (communication du Secrétaire
général de l’Organisation des Nations Unies datée du 18 mars 1993
(C.N. 451-1992, Traités 5 (notification dépositaire)), intitulée « Succession
de la Bosnie-Herzégovine » ; les italiques sont de moi).
   146. Sur ce point crucial, qui est en fait le point de différenciation
entre succession automatique et succession aux traités de l’Etat prédéces-
seur par la volonté de l’Etat successeur, la pratique des Etats successeurs
semble cohérente.
   Les accords de Minsk du 8 décembre 1991, signés par la Russie, le
Bélarus et l’Ukraine, consacrant l’engagement inconditionnel d’honorer
les obligations conventionnelles de l’URSS, semblent poser les fonde-
ments conventionnels d’une succession universelle aux traités de l’ex-
URSS. Toutefois, les accords ultérieurs d’Alma-Ata ont modifié l’enga-
gement d’exécuter les obligations conventionnelles de l’ex-Union sovié-
tique dans la mesure où cette continuation est effectuée « conformément
aux procédures constitutionnelles » de l’Etat successeur (P. R. Williams,
« The Treaty Obligations of the Successor States of the Former Soviet
Union, Yugoslavia and Czechoslovakia : Do They Continue in Force ? »,
23 Denver Journal of International Law and Policy, 1, 1994-1995, p. 22-
23 ; voir également R. Mullerson, « The Continuity and Succession of
States by Reference to the Former USSR and Yugoslavia », 42 Interna-
tional and Comparative Law Quarterly, 1993, p. 479). Agissant sur ce
fondement, les républiques baltes ont choisi d’accéder aux conventions de
l’URSS en leur nom propre (J. Klabbers, « State Succession and Reser-
vations to Treaties », dans J. Klabbers et R. Lefeber, Essays on the Law
of Treaties, 1998, p. 111), alors que la Moldavie, l’Ouzbékistan et le
Turkménistan ont expressément adopté le modèle de « l’Etat vierge »
(B. Stern, « Rapport préliminaire sur la succession d’Etats en matière de
traités » (rapport présenté par le comité chargé d’étudier certains aspects
du droit de la succession d’Etats de l’Association de droit international à la
conférence d’Helsinki de 1996), p. 675). Le Turkménistan, le Kazakhstan,
le Kirghizistan et le Tadjikistan ont formulé des notifications de succes-
sion en leur nom propre, sans aucun renvoi aux réserves et déclarations
faites par l’Union soviétique en tant qu’Etat prédécesseur (J. Klabbers,
op. cit., p. 113). En conséquence, les ex-républiques soviétiques ont large-
ment pratiqué l’adhésion comme moyen d’exprimer leur consentement
à être liées par les traités multilatéraux auxquels l’URSS était partie.

                                                                          204

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            613

   147. La pratique des Républiques tchèque et slovaque n’est pas non
plus dénuée d’incohérence, bien que ces deux Etats aient notifié au Secré-
taire général de l’Organisation des Nations Unies qu’ils se considéraient
comme liés par les traités multilatéraux auxquels l’ex-Tchécoslovaquie
était partie. Cette incohérence est reflétée non seulement par le fait qu’ils
se considèrent comme liés à partir de dates différentes (la République
tchèque à partir du 1er janvier 1993 et la Slovaquie à partir du 31 décembre
1992), mais aussi parce que, bien qu’ayant formulé des notifications
de confirmation des traités multilatéraux auxquels la Tchécoslovaquie
était partie, ils ont aussi produit des notifications de succession en ce qui
concerne certains traités, alors qu’ils ont accédé à d’autres. Ainsi, la
République tchèque est devenue partie par succession à la convention
internationale de 1985 contre l’apartheid dans les sports, mais non la Slo-
vaquie. De même, tandis que la Slovaquie a succédé à la plupart des trai-
tés à la date de la notification générale, la République tchèque, dans un
certain nombre de cas, a succédé sur la base d’une notification de succes-
sion qui a suivi à une date ultérieure (voir J. Klabbers, op. cit., p. 117-
118). S’agissant de certaines conventions multilatérales, la République
tchèque a exprimé son consentement à être liée en y accédant, alors que
l’ex-Yougoslavie était partie à certaines de ces conventions, par exemple
la convention sur l’aviation civile internationale (P. R. Williams, op. cit.,
p. 41).
   148. La situation juridique en ce qui concerne les ex-républiques you-
goslaves est beaucoup plus contradictoire. Au début, alors que la RFY
s’en est tenue à une revendication de continuité jusqu’en 2000, la Slové-
nie, la Croatie, la Bosnie-Herzégovine et la Macédoine se sont d’emblée
considérées comme des Etats successeurs et ont été reconnues comme tels
par la communauté internationale. De plus, bien que se déclarant favo-
rables à la succession automatique en ce qui concerne les traités multila-
téraux auxquels la RSFY était partie dans les procédures devant la Cour,
ces Etats, en particulier la Bosnie-Herzégovine et la Croatie, n’ont pas en
pratique appliqué la succession automatique dans leur activité conven-
tionnelle. Ainsi, par exemple, la Bosnie-Herzégovine a présenté sa notifi-
cation de succession à la convention sur le génocide sous la forme d’un
« souhait » de succéder à cet instrument, ce qui dénote qu’elle y a succédé
de sa propre initiative et non par succession automatique. Le cas de la
convention de 1989 relative aux droits de l’enfant est particulièrement
éclairant à cet égard. Il est indiqué sur la liste des Etats parties que la
Bosnie-Herzégovine a succédé à cet instrument le 1er septembre 1993, la
Croatie le 12 octobre 1992, la Slovénie le 6 juillet 1992 et la Macédoine le
2 décembre 1993 (Traités multilatéraux déposés auprès du Secrétaire
général, état au 31 décembre 1993, Nations Unies, doc. ST/LEG/SER.
E/11-12, p. 193-194). Aucune de ces dates ne correspond aux dates aux-
quelles ces républiques ont succédé à la RSFY selon l’avis généralement
accepté de la commission d’arbitrage Badinter (International Legal Mate-
rials, vol. 32, 1993, p. 1587-1589). Cette commission a établi, à cet égard,
les dates suivantes : le 8 octobre 1991 pour la République de Croatie et

                                                                         205

          APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                           uA)                       614

la République de Slovénie ; le 17 novembre 1991 pour l’ex-République
yougoslave de Macédoine ; le 6 mars 1992 pour la République de Bosnie-
Herzégovine. Finalement, cette pratique contradictoire semble n’être
rien d’autre que l’expression d’une attitude ambivalente et confuse face à
la règle de la succession automatique. Par exemple, lors d’une réunion
des conseillers juridiques sur le droit international public convoquée
par le Comité des ministres du Conseil de l’Europe les 14 et 15 septembre
1992, le représentant de la Croatie a déclaré que la Croatie respecterait
tous les traités de la RSFY s’ils n’étaient pas contraires à la Constitution
croate (Comité des conseillers juridiques sur le droit international public
du Conseil de l’Europe, quatrième séance, 14-15 septembre 1992, p. 3).
La Slovénie, aux dires de son représentant, « avait été invitée à accéder à
certaines des conventions auxquelles l’ex-Yougoslavie avait été partie et
souhaitait être invitée à accéder à d’autres conventions — qui avaient été
ratifiées par l’ex-fédération » (ibid.).
   149. Il apparaît que la règle énoncée à l’article 34 de la convention sur
la succession d’Etats en matière de traités n’a pas créé de règle de droit
international général sur le transfert de plein droit des traités et obliga-
tions conventionnels de l’Etat prédécesseur à l’Etat successeur.
   De plus, elle n’est même pas devenue jus perfecta en tant que règle
conventionnelle. Avant l’entrée en vigueur de la Convention en 1978, la
succession automatique prévue par son article 34 a été modifiée par la
pratique d’Etats successeurs, laquelle a été acceptée par des Etats exis-
tants. L’absence d’objections aux notifications de succession formulées de
manière indépendante en ce qui concerne les traités multilatéraux aux-
quels les Etats prédécesseurs étaient parties ainsi que les nombreuses
adhésions 11 à ces traités constituent des preuves crédibles à cet égard. En
bref, l’article 34 de la Convention est demeuré à l’état de disposition sans
effet, de projet conventionnel qui ne s’est pas concrétisé.
   Même si elle n’avait pas été modifiée avant l’entrée en vigueur de la
convention sur la succession d’Etats en matière de traités, cette règle en
tant que règle conventionnelle est inapplicable en l’espèce, puisqu’elle est
entrée en vigueur en novembre 1996, bien après la dissolution de la
RSFY.
   Le paragraphe 1 de l’article 7 de la Convention, qui dispose que la
Convention « s’applique uniquement à l’égard d’une succession d’Etats
qui s’est produite après son entrée en vigueur », exclut tout effet rétro-
actif.
   150. S’il en est ainsi, la succession automatique en matière de traités
est l’expression de considérations politiques ou diplomatiques et non une
règle en harmonie avec le bon sens et le raisonnement juridique.

  11 Par exemple, la plupart des Etats successeurs de l’URSS ont accédé à la convention

sur le génocide (Azerbaïdjan (16 VIII 1996) ; Arménie (23 VI 1998) ; Géorgie (11 X 1993) ;
Kazakhstan (26 VIII 1998) ; Kirghizistan (5 IX 1997) ; Moldavie (26 I 1993) ; Ouzbékistan
(9 IX 1999)) avec d’autres Etats successeurs, comme l’Algérie (31 X 1963), le Rwanda
(16 IV 1975) et Tonga (16 II 1972).

                                                                                     206

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              615

   Premièrement, si l’on s’en tient à la différence entre l’Etat prédécesseur
et l’Etat successeur du point de vue de la personnalité juridique, on voit
mal comment l’Etat successeur, en tant que nouvel Etat, peut être consi-
déré comme lié par la volonté de l’Etat prédécesseur, lequel est juridique-
ment un autre Etat. Une telle interprétation fait disparaître la différence
entre Etat prédécesseur et Etat successeur en tant que personnes juridi-
ques distinctes et repose sur la fiction selon laquelle, en matière de traités,
la volonté de l’un et celle de l’autre se rencontrent. (Voir, par exemple, la
notion de succession en tant que substitution augmentée d’une continua-
tion, selon laquelle « [d]er Nachfolger des Völkerrechts aber tritt in Rechte
und Pflichten seines Vorgängers so ein, als wären es seine eigenen »
(H. M. Huber, Beiträge zu einer Lehre von der Staaten-succession, Ber-
lin, 1897, p. 14).) En outre, la succession automatique va à l’encontre du
principe fondamental de l’égalité des Etats, au détriment des Etats suc-
cesseurs. Ces derniers, en appliquant une telle règle, seraient privés des
droits qu’ont les Etats lorsqu’ils expriment leur consentement à être liés,
par exemple le droit de faire une réserve à une partie du traité ou d’accep-
ter d’être liés par le traité à certaines conditions. Enfin, la succession
automatique repose sur l’idée de la succession universelle en droit civil,
ou est en substance proche de cette idée qui est incompatible avec
un ordre essentiellement consensuel, dans lequel les principaux sujets
(personnes juridiques) sont les Etats, des entités politiques souveraines
et égales.
   S’agissant des effets de la succession automatique en matière de traités,
celle-ci ne contribuerait pas beaucoup à la stabilité et à la certitude juri-
diques parce qu’elle repose sur les normes du jus cogens, la partie la plus
parfaite de la structure du droit international.
   151. La thèse selon laquelle, en l’absence de transfert ipso jure des
droits et obligations, il semble y avoir un hiatus dans l’application des
règles interdisant le crime de génocide est erronée. A la différence des dis-
positions procédurales de la convention sur le génocide, dont l’article IX,
les dispositions de fond de ce texte, qui font partie du corpus juris cogen-
tis, lient tout Etat successeur, qu’il soit ou non partie à la Convention.
Les règles du jus cogens étant des règles impératives absolument obliga-
toires, elles lient a priori tout Etat, successeur ou prédécesseur, « même en
dehors de tout lien conventionnel » (Réserves à la convention pour la pré-
vention et la répression du crime de génocide, avis consultatif, C.I.J.
Recueil 1951, p. 23).
   A cet égard, il est soit superflu soit maladroit de parler de la succession
aux règles de fond énoncées dans des traités universels ou des traités mul-
tilatéraux de caractère général adoptés dans l’intérêt de la communauté
internationale dans son ensemble, comme la convention sur le génocide,
car ces règles sont ab initio et suo vigore contraignantes pour tout Etat
successeur, indépendamment du droit de la succession d’Etats en matière
de traités.
   152. La différence existant entre les dispositions de fond et les dispo-
sitions procédurales des traités universels ou des traités multilatéraux à

                                                                           207

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              616

caractère général qui expriment les intérêts de la communauté internatio-
nale dans son ensemble n’est pas non plus contredite par la nature juri-
dique de la succession en matière de traités. En fait, l’expression « succes-
sion en matière de traités » est dans sa brièveté quelque peu abstraite et
imprécise dans ce contexte particulier. Ce ne sont pas les traités en tant
qu’actes juridiques qui font l’objet de la succession mais les droits et les
obligations qui en découlent.
   Les obligations de fond énoncées dans les traités universels et dans des
« obligations des Etats envers la communauté internationale dans son
ensemble » (Barcelona Traction, Light and Power Company, Limited
(Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970,
p. 32, par. 33) sont les obligations d’« un Etat », quelle que soit sa situa-
tion juridique, nouvel Etat ou Etat existant. On trouvera à l’opposé les
obligations procédurales de ces traités, y compris les dispositions comme
l’article IX de la convention sur le génocide qui ne sont pas des « obliga-
tions des Etats envers la communauté internationale dans son ensemble »,
mais des obligations intuitu personae qui ne lient pas l’Etat successeur
sans son consentement.
   153. La notification de succession à laquelle recourent les Etats suc-
cesseurs dans la pratique pour être liés par les traités de l’Etat prédéces-
seur doit être précise, à la différence des notifications confirmant le trans-
fert de plein droit des droits et obligations conventionnels de l’Etat
prédécesseur à l’Etat successeur. Elles ne peuvent concerner « une catégo-
rie d’instruments », que ceux-ci puissent ou non être identifiés, mais le
traité bien défini qui était en vigueur pour l’Etat prédécesseur.
   La seule intention d’un Etat ne suffit pas pour qu’une obligation synal-
lagmatique, étant une obligation spécifique née ex consenso, soit assumée
comme une obligation envisagée dans le dictum de la Cour dans les
affaires des Essais nucléaires. En ce qui concerne ces obligations, l’inten-
tion de l’Etat est seulement une base du consentement en tant qu’intention
juridiquement conçue aux fins du droit des traités. La notification de suc-
cession telle qu’elle a évolué dans la pratique des Etats successeurs n’est
rien d’autre qu’une nouvelle manière d’exprimer expressément le consen-
tement de son auteur à être lié par un traité dans le cadre de la succession.
Cela démontre la relation étroite entre le droit de la succession en matière
de traités et le droit des traités.
   154. Il est naturel que la succession d’Etats en matière de traités ait
le lien le plus étroit avec le droit des traités lui-même et puisse être consi-
dérée comme concernant des aspects particuliers de la participation aux
traités, de la conclusion des traités et de l’application des traités. Le rap-
porteur spécial, sir Humphrey Waldock, a exposé ce lien comme suit :

     « la Commission ne peut faire autrement qu’examiner la question de
     la succession d’Etats en matière de traités dans le cadre général du
     droit des traités ... la solution la plus sûre des problèmes de succes-
     sion en matière de traités doit, semble-t-il, être recherchée dans le
     cadre des principes et des règles du droit des traités plutôt que dans

                                                                           208

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              617

     celui d’une théorie générale de la succession » (Annuaire de la Com-
     mission du droit international, 1968, vol. I, p. 131, par. 52).
Ou, comme l’écrit O’Connell : « L’effet d’un changement de souveraineté
sur les traités n’est pas la manifestation de quelques principes ou règles
générales de la succession d’Etats mais bien une question de droit et
d’interprétation des traités. » (D. P. O’Connell, The Law of State Succes-
sion, 1956, p. 15.)
   155. La convention sur le droit des traités (1969) dispose en son ar-
ticle 11 (Modes d’expression du consentement à être lié par un traité) que
« [l]e consentement d’un Etat à être lié par un traité peut être exprimé par
la signature, l’échange d’instruments constituant un traité, la ratification,
l’acceptation, l’approbation ou l’adhésion, ou par tout autre moyen
convenu » (les italiques sont de moi).
   La convention sur la succession d’Etats en matière de traités définit la
notification de succession comme « une notification, quel que soit son
libellé ou sa désignation, faite par un Etat successeur, exprimant le consen-
tement de cet Etat à être considéré comme étant lié par le traité » (art. 2,
par. 1 g), de la convention, Nations Unies, Recueil des traités, vol. 1946 ;
les italiques sont de moi).
   Il semble clair que la notification de succession telle qu’elle est définie,
étant un moyen d’« exprimer un consentement » en relation avec « le
traité », ne peut guère être entendue, ainsi que le porte à croire l’opinion
majoritaire, comme l’expression abstraite et générale d’une intention
d’être lié par une catégorie identifiable d’instruments conventionnels.
   156. Tractu temporis, la notification de succession devient un « autre
moyen », aux termes de l’article 11 de la convention sur le droit des trai-
tés, d’exprimer son consentement à être lié par le traité, moyen conçu à
l’intention des Etats successeurs sur la base d’un accord collatéral en
forme simplifiée entre ces Etats et les parties aux traités de l’Etat prédé-
cesseur. Dans ces conditions, le Secrétaire général reçoit la notification de
succession en sa qualité de dépositaire des traités multilatéraux.
   157. Sur ce point, la position du Secrétaire général, en sa qualité de
dépositaire des traités multilatéraux, semble claire :
        « Les Etats nouvellement indépendants soumettent souvent au
     Secrétaire général des déclarations « générales » de succession en
     demandant le plus souvent que le texte en soit communiqué à tous
     les Etats Membres de l’Organisation des Nations Unies. Le Secré-
     taire général fait droit à ce type de demande ... mais ne considère pas
     la déclaration comme un instrument valable de succession à l’un
     quelconque des traités déposés auprès de lui et il notifie en ce sens le
     gouvernement du nouvel Etat intéressé. Ce faisant, il s’appuie sur les
     considérations suivantes.
        De par le dépôt d’un instrument de succession, l’Etat qui succède
     se trouve lié, de son propre chef, par le traité auquel s’applique la
     succession, avec les mêmes droits et obligations que s’il avait ratifié le
     traité, y avait adhéré ou l’avait accepté de toute autre manière. En

                                                                           209

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            618

    conséquence, la ligne constante du Secrétaire général en tant que
    dépositaire a été de n’inclure un Etat qui succède dans la liste des
    Etats parties à un traité déterminé que sur la base d’un document
    formel de même nature que les instruments de ratification, d’adhé-
    sion, etc., c’est-à-dire d’une notification émanant du chef d’Etat, du
    chef de gouvernement ou du ministre des affaires étrangères, qui
    désigne nommément le traité ou les traités par le(s)quel(s) l’Etat en
    cause se reconnaît lié.
       Les déclarations générales n’offrent pas une base juridique suffi-
    sante pour permettre l’inclusion des Etats intéressés dans la liste des
    parties reproduite dans la publication Traités multilatéraux déposés
    auprès du Secrétaire général. » (Précis de la pratique du Secrétaire
    général en tant que dépositaire de traités multilatéraux, doc. ST/LEG/
    7/Rev.1, par. 303-305 (note omise) ; les italiques sont de moi.)
   158. Il convient de noter que le demandeur lui-même, excepté aux fins
de la présente espèce, ne considérait pas que la RFY fût, sur la base de la
déclaration de 1992, partie à la convention sur le génocide ni à d’autres
traités multilatéraux. La position générale du demandeur à cet égard a
été exprimée dans une lettre datée du 23 août 1993 adressée au président
du Conseil de sécurité par le ministre des affaires étrangères. Cette posi-
tion était la suivante :
       « Par suite de la dissolution de l’ancien Etat, l’Etat appelé Répu-
    blique fédérative de Yougoslavie (Serbie et Monténégro) devra dépo-
    ser un instrument de succession à tous les traités internationaux
    auxquels il souhaite continuer d’être partie. » (Nations Unies, doc.
    S/26349 (1993).)
Cette position, rappelée en un certain nombre d’occasions (Nations Unies,
doc. CERD/SP/51 (1994), p. 3 ; CCPR/SP/40 (1994), p. 3 ; CCPR/SP/
SR.18 (1994), p. 3, par. 2 ; p. 6, par. 21 ; p. 7, par. 23 ; CCPR/SP/SP/SR.19
(1994), p. 3, 4 et 8), a été résumée dans une lettre datée du 30 janvier 1995
adressée au Secrétaire général en sa qualité de dépositaire des traités mul-
tilatéraux par le représentant permanent de la Croatie (Nations Unies,
doc. A/50/75-E/1995/10).

   159. Commentant un document sur l’« état des instruments relatifs aux
droits de l’homme en ce qui concerne la succession, l’adhésion ou la rati-
fication par les Etats qui ont succédé à l’ex-Yougoslavie, à l’ex-Union
soviétique et à l’ex-Tchécoslovaquie », le représentant permanent de la
Croatie rappelait ce qui suit :
       « C’est ainsi que les représentants de la République fédérative de
    Yougoslavie (Serbie et Monténégro) n’ont pas été autorisés à parti-
    ciper aux réunions et conférences internationales d’Etats parties aux
    traités multilatéraux dont le Secrétaire général est dépositaire (entre
    autres, la convention sur l’interdiction ou la limitation de l’emploi de
    certaines armes classiques qui peuvent être considérées comme pro-

                                                                         210

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            619

    duisant des effets traumatiques excessifs ou comme frappant sans
    discrimination, la convention relative aux droits de l’enfant, la
    convention sur l’élimination de toutes les formes de discrimination à
    l’égard des femmes, la convention internationale sur l’élimination de
    toutes les formes de discrimination raciale, le Pacte international
    relatif aux droits civils et politiques) étant donné que cet Etat ne
    s’était pas conformé aux règles du droit international régissant la
    succession d’Etats. A plusieurs occasions en effet, la République
    fédérative de Yougoslavie (Serbie et Monténégro) avait cherché à
    participer à des rencontres internationales en tant qu’Etat partie sans
    s’être présentée comme Etat successeur ... » (Nations Unies,
    doc. A/50/75-E/1995/10 ; les italiques sont de moi.)
En conséquence,
       « Si la République fédérative de Yougoslavie (Serbie et Monténé-
    gro) faisait part de son intention d’être considérée, en tant qu’Etat
    successeur, comme partie aux traités multilatéraux conclus par l’Etat
    prédécesseur à compter du 27 avril 1992, date à laquelle la Répu-
    blique fédérative de Yougoslavie (Serbie et Monténégro) a assumé,
    en sa qualité de nouvel Etat, la responsabilité de ses relations inter-
    nationales, la République de Croatie prendrait bonne note de cette
    notification de succession. » (Ibid. ; les italiques sont de moi.)

g) Le défendeur pourrait-il être considéré comme partie à la convention
   sur le génocide sur la base de la déclaration de 1992 et de son compor-
   tement ?
   160. Il est exact que, dans l’esprit de la majorité, le défendeur est
considéré comme partie à la convention sur le génocide par les effets
combinés de la déclaration de 1992 et de son « comportement concor-
dant » en ce qui concerne la Convention. C’est ce que donne à penser la
conclusion selon laquelle « la teneur de la déclaration et de la note du
27 avril 1992 ainsi que du comportement concordant de la RFY tant au
moment de leur rédaction que tout au long des années 1992 à 2001 »
(arrêt, par. 117) permet de conclure que la RFY était une partie à la
Convention au moment pertinent.
   (On mentionnera incidemment que le fait même de se fonder sur le
comportement du défendeur afin d’apprécier si celui-ci peut être consi-
déré comme partie à la Convention pour la période pertinente revient à
admettre tacitement que la déclaration de 1992 ne pouvait produire les
effets que lui attribuent l’arrêt de 1996 et les décisions postérieures de la
Cour sur le fondement de cet arrêt.)

   Il apparaît donc que le « comportement concordant » de la RFY a des
effets sur le fond en l’espèce, que ce « comportement concordant » n’est
pas seulement invoqué pour étayer l’interprétation de la déclaration de
1992 comme une notification de succession, mais bien un fondement en

                                                                         211

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             620

lui-même. C’est également ce que donne à penser le fait que la conclusio
ne vise pas la déclaration de 1992 comme un acte, mais vise son texte.
Qu’entend-on par « comportement concordant » à cet égard ? Il semble
que ce que l’on entend par là est l’action et l’inaction de la RFY.
    161. Les actions en cause sont les suivantes :
 i) dans l’affaire concernant l’Application de la convention pour la pré-
     vention et la répression du crime de génocide (phase des exceptions
     préliminaires), la RFY « a soutenu que ... la convention sur le géno-
     cide ... était entré[e] en vigueur entre les deux Parties le 14 décembre
     1995 » (arrêt, par. 114) ;
ii) la RFY, « le 29 avril 1999, ... a déposé au Greffe de la Cour des requêtes
     introductives d’instance contre dix Etats membres de l’OTAN, en
     invoquant notamment la convention sur le génocide comme base de
     compétence » (ibid., par. 114).
    En ce qui concerne l’inaction de la RFY, selon l’opinion de la majorité,
les faits pertinents sont les suivants :
  i) la RFY « ne renonça pas à son statut de partie à la Convention même
      lorsqu’il devint manifeste que cette thèse [celle de la continuité] ne
      prévaudrait pas » (ibid., par. 111) ;
 ii) dans la phase des mesures conservatoires de l’affaire concernant
      l’Application de la convention pour la prévention et la répression du
      crime de génocide, la RFY, « tout en émettant des doutes sur le fait
      de savoir si l’Etat demandeur était partie à la convention sur le géno-
      cide aux dates pertinentes, n’avait pas contesté la thèse qu’elle y
      était » (ibid., par. 114) ;
iii) après son admission à l’Organisation des Nations Unies en 2000, la
      RFY « n’a, à l’époque, ni retiré ni prétendu retirer la déclaration et
      la note de 1992, qui étaient inspirées de sa thèse selon laquelle elle
      assurait la continuité de la personnalité juridique de la RFSY » (ibid.,
      par. 115).
    162. Le comportement de la RFY, selon l’opinion majoritaire, attri-
bue à la déclaration de 1992 la qualité de « moyen valable et effectif par
lequel l’Etat déclarant peut assumer des obligations en vertu de la
Convention » (ibid., par. 110). Car, selon cette opinion, la déclaration
« n’a pas à être strictement conforme à l’ensemble des formalités
requises » (ibid.) :
      « Ainsi, dans les affaires du Plateau continental de la mer du Nord
    (République fédérale d’Allemagne/Danemark) (République fédérale
    d’Allemagne/Pays-Bas), la Cour a reconnu qu’un Etat qui ne s’était
    pas acquitté des formalités d’usage (ratification, adhésion) pour
    devenir lié par le régime établi par une convention internationale
    pouvait « n’en [être] pas moins tenu d’une autre façon », encore
    qu’on « ne saurait présumer à la légère » que ce processus a eu lieu. »
    (Ibid.)
Ainsi, le comportement de la RFY possède en ce qui concerne la déclara-

                                                                          212

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              621

tion de 1992 un effet convalidant, parce que dans le cas contraire celle-ci
serait dénuée de substance. Le raisonnement et la conclusio de la majorité
appellent certaines observations.
   163. La raison qui motive le renvoi aux affaires du Plateau continental
de la mer du Nord n’est absolument pas claire, car l’argument des deman-
deurs selon lequel la République fédérale d’Allemagne était contractuel-
lement liée par la convention de Genève de 1958 sur le plateau continen-
tal, et en particulier par son article 6, « en raison notamment de son
comportement, de ses déclarations publiques et de ses proclamations »
(C.I.J. Recueil 1969, p. 25, par. 27), a été rejeté dans l’arrêt et même dans
les opinions des juges annexées à celui-ci (ibid., p. 86, 155, 198 et 242).
Comme l’a déclaré la Cour,
     « seule l’existence d’une situation d’estoppel pourrait étayer pareille
     thèse : il faudrait que la République fédérale ne puisse plus contester
     l’applicabilité du régime conventionnel, en raison d’un comporte-
     ment, de déclarations, etc., qui n’auraient pas seulement attesté
     d’une manière claire et constante son acceptation de ce régime mais
     auraient également amené le Danemark ou les Pays-Bas, se fondant
     sur cette attitude, à modifier leur position à leur détriment ou à subir
     un préjudice quelconque » (ibid., p. 26, par. 30).
   Il va cependant sans dire que de tels effets d’un comportement passé
sont limités à une affaire particulière, de telle manière que ce que la RFY
a fait ou n’a pas fait dans l’affaire relative à l’Application de la convention
pour la prévention et la répression du crime de génocide ainsi que dans les
affaires relatives à la Licéité de l’emploi de la force est absolument dénué
de pertinence en l’espèce.
   164. Même si, arguendo, l’argument du Danemark et des Pays-Bas est
acceptable, la condition d’un « comportement ... absolument net et
constant » (ibid., p. 25, par. 28) de la RFY n’aurait pas été satisfaite.
En effet, dans la phase des exceptions préliminaires dans les affaires de
la Licéité de l’emploi de la force ((Serbie-et-Monténégro c. Belgique),
exceptions préliminaires, arrêt, C.I.J. Recueil 2004 (I), p. 292-293,
par. 29) ainsi que dans la phase du fond de l’affaire relative à
l’Application de la convention pour la prévention et la répression du crime
de génocide, la RFY a clairement souligné qu’elle considérait ne
pas avoir été partie à la convention sur le génocide avant d’avoir ex-
primé son consentement par son adhésion le 6 mars 2001 (avec effet au
10 juin 2001) ((Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 77, par. 81).
   165. Un Etat ne peut être lié par un traité en raison de son comporte-
ment, actif ou passif, parce que ce comportement n’est tout simplement
pas l’expression de sa volonté. Dans ces conditions, celui-ci peut consti-
tuer l’expression externe et pertinente d’une certaine intention de l’Etat
et, en ce sens, la base d’un engagement unilatéral à s’obliger, comme le
montre l’idée qui sous-tend le dictum de la Cour dans les affaires des
Essais nucléaires. Toutefois, assumer unilatéralement une obligation est

                                                                           213

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            622

une chose, et acquérir le statut de partie à un traité, un acte qui se carac-
térise essentiellement par la synallagmaticité, en est une autre (par. 134
ci-dessus). Ainsi, le mode d’expression du consentement à être lié par un
traité relève toujours de la rencontre des volontés des négociateurs, une
partie des clauses finales du traité ayant des effets rétroactifs. Le compor-
tement d’un Etat, qu’il s’agisse de ce qu’il fait ou de ce qu’il ne fait pas,
n’est pas prévu dans la convention sur le génocide ni dans aucune autre
convention comme moyen d’exprimer son consentement à être lié. Si elles
ne peuvent exprimer le consentement à être liées par un traité, les actions
ou les omissions d’une partie au différend peuvent conférer, dans une
espèce donnée, compétence à la Cour au moyen du mécanisme du forum
prorogatum.
   166. Si, comme le soutient la majorité, on considère que la pratique
d’un Etat exprime l’acceptation par celui-ci du régime conventionnel, le
rôle de la déclaration de 1992, du point de vue tant de la logique que du
droit, n’est pas clair à cet égard.
   Du point de vue de la logique, si l’on considère de cette façon la pra-
tique d’un Etat, la déclaration de 1992 doit soit être dénuée de pertinence
en tant que telle, soit n’être qu’un élément de la pratique, parmi d’autres
actions ou inactions de l’Etat. Toutefois, selon la majorité, le « compor-
tement concordant » de la RFY et la déclaration de 1992 ont été placés
sur le même pied, comme deux éléments indépendants et égaux per-
mettant d’attribuer à la RFY la qualité de partie à la convention sur
le génocide.
   Du point de vue du droit, s’agissant de la déclaration de 1992 et du
« comportement concordant » de la RFY, tel que le perçoit la majorité, il
semble que celle-ci ait attribué à ce comportement la faculté de remédier
aux insuffisances de la déclaration. Il n’est guère possible, dans les cir-
constances de la présente espèce, que la pratique puisse avoir un tel rôle
convalidant. Car, in concreto, ce qui est en cause ici est l’incapacité de la
déclaration de 1992, à la lumière des règles du droit international général,
à produire l’effet juridique approprié, et non les vices de consentement
qui, en général, peuvent être couverts par l’action ou l’inaction de l’Etat
concerné. La pratique du défendeur, comme la conçoit la majorité,
devrait en fait remédier aux vices objectifs de la déclaration de 1992 qui
ne relèvent pas du domaine de la volonté de ses auteurs et sur lesquels,
dans ces conditions, les actions ou l’inaction du défendeur ne peuvent
avoir d’effet.

h) Effets juridiques de l’admission de la RFY/Serbie à l’Organisation
   des Nations Unies en tant que nouvel Etat
   167. En l’absence de règle de succession automatique aux traités mul-
tilatéraux applicable dans la présente affaire, l’admission à l’Organisation
des Nations Unies de la RFY/Serbie a inévitablement eu un effet sur le
statut de celle-ci au regard de la convention sur le génocide en raison des
circonstances particulières qui ont entouré cette admission. Il ne s’agissait

                                                                         214

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            623

pas seulement d’une admission en tant que nouveau membre au sens
ordinaire, mais d’une admission suivie par la détermination de la person-
nalité juridique de la RFY du point de vue de la dichotomie Etat conti-
nuateur/Etat successeur.
   Cet élément est extrêmement pertinent en l’espèce. Si la RFY avait
assuré la continuité de la personnalité juridique de la RSFY, elle aurait
été partie à la convention sur le génocide sur la base du dépôt des instru-
ments de ratification de la RSFY, sans réserve, le 25 août 1950. Le statut
d’Etat successeur de la RFY place la question à un niveau juridique dif-
férent, comme le montrent les mesures prises par le Secrétaire général en
sa qualité de dépositaire des traités multilatéraux (par. 173 et 176-178 ci-
dessous).
   168. A la fin de l’an 2000, la RFY a fait deux choses :
a) elle a renoncé à sa revendication de continuité et accepté le statut
    d’Etat successeur de l’ex-RSFY ; et
b) elle s’est placée sur un fondement juridique qualitativement nouveau
    — en qualité d’Etat successeur — et sur cette base a demandé à être
    admise à l’Organisation des Nations Unies.
   169. L’Etat, en tant que concept du droit international, comprend
deux éléments, c’est-à-dire qu’il a deux visages :
a) la qualité d’Etat du point de vue des attributs pertinents tels qu’un
    territoire défini, une population stable et un pouvoir souverain ;
b) la personnalité juridique, c’est-à-dire le statut d’un sujet de droit
    international pourvu d’un corpus de droits et d’obligations. La per-
    sonnalité juridique de la RFY, à la lumière des circonstances perti-
    nentes, peut avoir soit un caractère dérivé, être définie par inférence
    — sur la base de l’identité juridique et de la continuité avec la
    RSFY —, soit un caractère original inhérent — sur la base du statut
    de nouvel Etat.
   170. En présentant sa demande d’admission à l’Organisation des
Nations Unies, la RFY n’a pas seulement renoncé à sa revendication
d’identité juridique et de continuité, mais a demandé dans le même temps
à être acceptée comme un nouvel Etat doté d’une personnalité juridique
différente de celle qu’elle revendiquait jusqu’à 2000 — un Etat successeur
et non l’Etat continuateur de l’ex-RSFY.
   171. L’admission de la RFY à l’Organisation des Nations Unies à
compter du 1er novembre 2000 a aussi signifié qu’était acceptée sa demande
d’être admise en tant que nouvel Etat ayant une personnalité internatio-
nale nouvelle, différente de la personnalité hybride et controversée qui
avait été la sienne de 1992 à 2000. Cette demande a été acceptée au moyen
d’une série d’accords collatéraux en forme simplifiée, ou d’accord collaté-
ral général en forme simplifiée, entre la RFY d’une part et les Etats Mem-
bres de l’Organisation des Nations Unies et l’Organisation elle-même de
l’autre. L’objet de cette série d’accords collatéraux, ou de cet accord col-
latéral général ainsi que des déclarations expresses, était la reconnaissance
de la RFY en tant que nouvelle personnalité, une personnalité d’Etat suc-

                                                                         215

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            624

cesseur de l’ex-RSFY, et, à ce titre, son admission à l’organisation mon-
diale en tant que Membre. Ainsi, la RFY, bien qu’étant le « vieil Etat » du
point de vue de sa qualité d’Etat, a été universellement reconnue comme
un « nouvel Etat » du point de vue de sa personnalité juridique internatio-
nale. S’agissant de la RFY après 2000, son existence juridique en tant que
nouvelle personnalité juridique internationale a commencé en novembre
2000 à partir de son admission à l’Organisation des Nations Unies.
   172. En ce qui concerne la prétention de la RFY à être acceptée en tant
qu’Etat successeur, les déclarations expresses ci-après sont pertinentes :
les déclarations faites lors de l’admission de la RFY à l’Organisation
des Nations Unies le 1er novembre 2000 par le Mouvement des pays non
alignés ; par l’Allemagne, au nom du Groupe des Etats d’Europe occiden-
tale et autres Etats ; par la France, au nom de l’Union européenne et des
pays d’Europe centrale et orientale associés à l’Union européenne, de
Chypre, de Malte et de la Turquie, Etats associés, des membres de
l’AELE membres de l’Espace économique européen ; et par la Croatie et
la Slovénie. Voir également le document A/55/522-S/2000/1028 (lettre
datée du 25 octobre 2000 adressée au Secrétaire général par le représen-
tant permanent de l’ex-République yougoslave de Macédoine à l’Organi-
sation des Nations Unies), contenant en annexe la déclaration commune
adoptée lors du sommet officieux des chefs d’Etat et de gouvernement des
pays participant au processus de coopération d’Europe du Sud-Est :
       « Nous avons fortement encouragé la République fédérale de You-
    goslavie à adopter une politique de bon voisinage, de réconciliation
    et de compréhension mutuelles dans la région et à respecter le prin-
    cipe de l’égalité et de la non-discrimination dans les relations entre
    tous les Etats ayant succédé à l’ex-Yougoslavie. » (Annexe de la
    lettre datée du 8 décembre 2000 adressée par le conseiller juridique de
    l’Organisation des Nations Unies au ministre des affaires étrangères
    de la République fédérative de Yougoslavie, annexe 23 des excep-
    tions préliminaires de la RFY.)

i) Pertinence de l’action du Secrétaire général/Secrétariat dans l’exer-
   cice de la fonction de dépositaire
   173. Bien que le Secrétaire général, en sa qualité de dépositaire de la
convention sur le génocide, ne soit pas investi d’une compétence auto-
nome sur le fond pour déterminer si la RFY était considérée, ou pouvait
être considérée, comme remplissant les conditions requises pour être par-
tie à la convention sur le génocide, ses actions ne sont pas a priori
dénuées d’effets, comme pourrait le donner à penser le fait qu’elles n’ont
pas du tout été prises en compte. S’il en était ainsi, ses fonctions de dépo-
sitaire des traités multilatéraux seraient dénuées de substance.
   Dans la présente espèce, les mesures prises par le Secrétaire général en
ce qui concerne la situation de la RFY au regard de la convention sur le
génocide ont un caractère bien précis. Elles doivent être envisagées eu
égard à la totalité des compétences du Secrétaire général en tant qu’il est

                                                                         216

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            625

un des organes principaux de l’Organisation. Dans une affaire comme la
présente affaire, les actions du Secrétaire général en ses qualités d’organe
exécutif de l’Organisation et de dépositaire des traités multilatéraux, res-
pectivement, sont inévitablement liées mais peuvent être distinguées.
   174. Dans des affaires très proches de la présente espèce, la Cour a fait
pleinement fond sur les déclarations du Secrétaire général, par exemple
dans l’arrêt qu’elle a rendu à la phase des exceptions préliminaires (1996),
lorsqu’elle a jugé, en ce qui concerne la sixième exception préliminaire de
la RFY, que
    « la Bosnie-Herzégovine pouvait devenir partie à la Convention par
    l’effet du mécanisme de la succession d’Etats. Du reste, le Secrétaire
    général des Nations Unies a considéré que tel avait été le cas. »
    (Application de la convention pour la prévention et la répression du
    crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
    préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 611, par. 20.)

La Cour a aussi pris note de cette position du Secrétaire général dans son
ordonnance du 8 avril 1993 (C.I.J. Recueil 1993, p. 16, par. 25).
   175. Au paragraphe 44 du même arrêt, la Cour a rejeté la deuxième
exception préliminaire de la RFY, selon laquelle M. Alija Izetbegović
« [n’occupait] pas les fonctions de président de la République ... au mo-
ment où il a donné l’autorisation d’introduire l’instance » (C.I.J. Recueil
1996 (II), p. 621-622), et dans son raisonnement comme dans le texte de
l’arrêt a pratiquement repris l’opinion que M. R. Zacklin, qui était alors
l’adjoint du Secrétaire général adjoint chargé du Bureau des affaires juri-
diques, exprimait dans sa lettre adressée au Greffe de la Cour le 25 mars
1993. On peut lire dans cette lettre que, « [à] l’Organisation des Nations
Unies et à la conférence internationale sur l’ex-Yougoslavie, M. Izetbegović
a été considéré et continue d’être considéré comme le président de la
Bosnie-Herzégovine » (opinion dissidente de M. Kreća, juge ad hoc, C.I.J.
Recueil 1996 (II), p. 704, par. 37). Cette conclusion figure aussi dans l’or-
donnance de la Cour du 8 avril 1993 (C.I.J. Recueil 1993, p. 11, par. 13).
   Ainsi, dans l’arrêt de 1996, la Cour a pris la décision susmentionnée
sur la base de l’opinion d’un fonctionnaire de rang inférieur à celui de
Secrétaire général, à propos d’une question qui concerne l’ordre consti-
tutionnel de la Bosnie-Herzégovine, dans lequel il n’y a pas un chef
d’Etat unique mais une présidence collective.

   176. A la suite de l’admission de la RFY à l’Organisation des Nations
Unies le 1er novembre 2000, le conseiller juridique de l’Organisation des
Nations Unies a, le 8 décembre 2000, adressé au ministre des affaires
étrangères de la RFY une lettre dans laquelle il déclarait notamment que
« la République fédérative de Yougoslavie devrait à présent accomplir
toute formalité conventionnelle qui s’imposerait en ce qui concerne les
traités considérés, si son intention est d’assumer les droits et obligations
juridiques pertinents en tant qu’Etat successeur ».

                                                                         217

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)           626

   177. Cette position était exposée en détail dans le document interne
émanant du conseiller juridique de l’ONU intitulé « Admission de la
République fédérale de Yougoslavie à l’Organisation des Nations Unies
le 1er novembre 2000 : conséquences pour les traités déposés auprès du
Secrétaire général ». Il y est tout d’abord constaté ce qui suit :
       « 1.3. Cette admission a soulevé un certain nombre de problèmes
    concernant les formalités conventionnelles accomplies par la RFY
    eu égard aux traités multilatéraux dont le Secrétaire général avait
    accepté le dépôt et qui avaient été enregistrées à l’actif de la « You-
    goslavie » ;
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       2.1. Quatre grandes catégories de formalités conventionnelles sont
    à considérer :
    a) celles que la RFSY a accomplies avant le 27 avril 1992 (an-
         nexe A) ;
    b) celles que la RFY a accomplies entre le 27 avril et le 1er novem-
         bre 2000, en tant que continuatrice de la personnalité juridique
         de la RFSY conformément à sa revendication antérieure (an-
         nexe B) ;
    c) celles que la RFY a accomplies en sa qualité propre, et non en
         rapport avec des formalités accomplies antérieurement par la
         RFSY (annexe C) ; et
    d) celles, accomplies par la RFY, pour lesquelles il est impératif que
         celle-ci ait la qualité de Membre de l’Organisation des Nations
         Unies ou de l’une de ses institutions spécialisées (annexe D). Les
         formalités conventionnelles concernant la Cour internationale de
         Justice et la Constitution de l’Organisation mondiale de la santé
         font l’objet d’un examen distinct (voir par. 8 et 9 ci-dessous).
       . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       4.1. Compte tenu des circonstances de son admission comme
    Membre de l’Organisation des Nations Unies le 1er novembre 2000,
    il conviendrait que la République fédérale de Yougoslavie soit consi-
    dérée comme un Etat nouvellement indépendant par le dépositaire
    des traités.
       4.2. La communauté internationale semble convenir que l’admis-
    sion de la RFY comme Membre de l’Organisation des Nations Unies
    le 1er novembre 2000 ainsi que sa déclaration en font un Etat succes-
    seur tenu de respecter le principe de l’égalité entre les Etats succes-
    seurs de l’ancienne RFSY ... En conséquence, la RFY devrait être
    considérée comme un nouvel Etat ainsi que le prévoit le Précis de la
    pratique du Secrétaire général en tant que dépositaire de traités mul-
    tilatéraux (ST/LEG/7/Rev.1, p. 87, par. 289).
       4.3. [L]a RFY en tant que nouvel Etat créé le 27 avril 1992 vou-
    dra sans doute succéder aux formalités conventionnelles accomplies
    avant cette date par la RFSY. Cela concernerait notamment les trai-
    tés auxquels la RFSY était partie. » (Annexe 23 des exceptions pré-

                                                                       218

        APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                         uA)          627

    liminaires de la République fédérative de Yougoslavie, 2002 ; les ita-
    liques sont de moi.)
  178. La décision même d’admettre, sur la recommandation du Conseil
de sécurité, la RFY à l’Organisation des Nations Unies non seulement
comme nouveau Membre mais aussi comme Etat successeur implique
nécessairement que, selon l’Assemblée générale, la RFY remplissait les
conditions requises pour devenir partie à la convention sur le génocide.
Car, comme l’a déclaré le Secrétaire général Kofi Annan dans la lettre
qu’il a adressée le 27 décembre 2001 au président de l’Assemblée générale
des Nations Unies :
       « J’ai l’honneur de me référer à la résolution 55/12 de l’Assemblée
    générale en date du 1er novembre 2000, par laquelle l’Assemblée a
    décidé d’admettre la République fédérale de Yougoslavie à l’Orga-
    nisation des Nations Unies. Cette décision a mis fin ipso facto à la
    qualité de Membre de l’Organisation de l’ex-Yougoslavie, qui avait
    été admise en 1945. » (Nations Unies, doc. A/56/767 ; les italiques
    sont de moi.)
  Cette déclaration émane à l’évidence du Secrétaire général en sa qualité
d’organe exécutif de l’Organisation. Bien que loin d’être cohérente du
point de vue juridique, elle résulte sans aucun doute de la décision prise
par les principaux organes politiques de l’Organisation — l’Assemblée
générale et le Conseil de sécurité — en ce qui concerne l’admission d’un
Etat à l’Organisation des Nations Unies, qui relève de leur compétence
exclusive. (Cette interprétation a été également défendue par la doctrine.
Dans un article intitulé « The new United Nations and former Yugosla-
via », Mme Rosalyn Higgins a écrit ce qui suit :
       « L’Assemblée a bien recommandé que la nouvelle République
    fédérale (Serbie-Monténégro) demande à être admise à l’Organisa-
    tion des Nations Unies. Mais cette résolution n’a pas suspendu
    l’appartenance de la Yougoslavie à l’ONU, et n’y a pas non plus mis
    fin. Ce résultat était extrêmement anormal. Le siège et le nom
    demeurent les mêmes. Le vieux drapeau yougoslave continue de flot-
    ter sur la 42e rue. « La Yougoslavie » demeure Membre de l’ONU,
    c’est-à-dire pas la Serbie-Monténégro, mais la Yougoslavie dans son
    ensemble. » (Op. cit., p. 479 ; les italiques sont de moi.)
Cela signifie nécessairement, comme l’a fait observer le conseiller juri-
dique de l’ONU dans le document informel susvisé intitulé « Admission
de la République fédérale de Yougoslavie à l’Organisation des Nations
Unies le 1er novembre 2000 : conséquences pour les traités déposés auprès
du Secrétaire général », que « la RFY, en tant que nouvel Etat créé le
27 avril 1992, voudra sans doute succéder aux formalités conventionnelles
accomplies avant cette date par la RSFY » (les italiques sont de moi). En
ce qui concerne la convention sur le génocide, la RSFY a accompli une
formalité conventionnelle le 29 août 1950 sous la forme d’une ratification
en application de l’article XI de la Convention.

                                                                      219

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            628

   179. Dans ces conditions, le défendeur était pleinement habilité à
exprimer son consentement à être lié par la convention sur le génocide en
y accédant comme un certain nombre d’autres Etats successeurs (note 11).
   Le droit d’un Etat successeur d’accéder à un traité comme la conven-
tion sur le génocide dérive de la nature même de celle-ci, qui est un traité
international de caractère général exprimant les intérêts de la commu-
nauté internationale dans son ensemble. Comme la Cour l’a déclaré dans
l’avis consultatif qu’elle a rendu dans l’affaire des Réserves à la conven-
tion pour la prévention et la répression du crime de génocide, « [d]ans une
telle convention, les Etats contractants n’ont pas d’intérêts propres ; ils
ont seulement, tous et chacun, un intérêt commun, celui de préserver les
fins supérieures qui sont la raison d’être de la convention » (C.I.J. Recueil
1951, p. 23). Ce caractère de la convention sur le génocide implique
    « chez l’Assemblée générale et chez les Etats qui l’ont adoptée l’inten-
    tion d’y voir participer le plus grand nombre possible d’Etats.
    L’exclusion complète de la Convention d’un ou de plusieurs Etats,
    outre qu’elle restreindrait le cercle de son application, serait une
    atteinte à l’autorité des principes de morale et d’humanité qui sont à
    sa base. » (Ibid., p. 24.)
   180. L’adhésion d’un Etat à la Convention semble donc répondre à
l’impératif d’une participation aussi large que possible à la Convention. Il
en est ainsi quelle que soit la nature de l’adhésion aux traités multilaté-
raux exprimant les intérêts de la communauté internationale dans son
ensemble dans le cadre du droit positif.)
   En ce qui concerne ces traités, le droit d’adhésion doit être considéré
comme une règle du jus cogens. En réalité, l’exercice de ce droit, eu égard
aux effets des dispositions de fond des traités en question, a des effets
constitutifs uniquement en ce qui concerne les autres dispositions.

   181. L’adhésion du défendeur à la convention sur le génocide est par
certains côtés inhabituelle. La notification d’adhésion proprement dite est
assortie d’une explication de la situation juridique de la RFY du point
de vue de la dichotomie Etat continuateur/Etat successeur et de ses
conséquences pour le statut de la RFY au regard de la convention sur
le génocide.
   Il est tout d’abord relevé dans cette explication que la RFY a déclaré ce
qui suit le 27 avril 1992 :
    « en assurant la continuité de l’Etat et de la personnalité juridique et
    politique internationale de la République fédérative socialiste de
    Yougoslavie, [elle] respectera strictement tous les engagements que la
    République fédérative socialiste de Yougoslavie a pris à l’échelon
    international » (notification d’adhésion de la RFY, exceptions préli-
    minaires de la Serbie, annexe 5).
Il y est en outre précisé que
    « cette prétention et ce postulat de continuité n’ont finalement été

                                                                         220

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              629

     acceptés ni par l’Organisation des Nations Unies, ni par les autres
     Etats successeurs de la République fédérative socialiste de Yougos-
     lavie, et sont donc restés sans effet » (notification d’adhésion de la
     RFY, exceptions préliminaires de la Serbie, annexe 5).
Il y est enfin indiqué que
     « il est maintenant établi que la République fédérale de Yougo-
     slavie n’a pas succédé le 27 avril 1992, ni à aucune autre date ulté-
     rieure, à la République fédérative socialiste de Yougoslavie en sa
     qualité de partie à la convention pour la prévention et la répression
     du crime de génocide et dans ses droits et obligations découlant de
     cette convention conformément au postulat selon lequel elle lui suc-
     cédait en qualité de Membre de l’Organisation des Nations Unies et
     assurait la continuité de l’Etat et de la personnalité juridique et poli-
     tique internationale de la République fédérative socialiste de You-
     goslavie » (ibid.).
   Quelques observations semblent s’imposer in concreto :
   Premièrement, cette explication fait partie intégrante de la notification
d’adhésion de la RFY à la convention sur le génocide, car elle est logi-
quement et juridiquement liée à la déclaration d’adhésion ;
   Deuxièmement, cette explication correspond en substance à la position
juridique objective de la RFY telle qu’établie par l’admission de celle-ci à
l’Organisation des Nations Unies le 1er novembre 2000 ;
   Troisièmement, cette explication correspond en substance à la décision
prise par le Secrétaire général de l’Organisation des Nations Unies en sa
qualité de dépositaire des traités multilatéraux ;
   Quatrièmement, la notification d’adhésion de la RFY est généralement
acceptée par les parties contractantes à la convention sur le génocide, à
trois exceptions près (objections de la Croatie, de la Suède et de la
Bosnie-Herzégovine) : elle a été acceptée dans son ensemble, avec l’expli-
cation fournie.
   182. L’adhésion est un moyen valide pour un Etat d’exprimer son
consentement à être lié par un traité au regard du droit des traités, et elle
est en outre expressément prévue à l’article XI de la convention sur le
génocide.
   Etant donné que la succession automatique aux traités ne fait pas par-
tie du droit international positif, les Etats successeurs sont libres, agissant
en leur nom propre en ce qui concerne les traités multilatéraux des Etats
prédécesseurs, de choisir parmi les moyens prévus par un traité comment
exprimer leur consentement à être liés par ce traité. Cela étant, il n’y a pas
de différence quant au fond entre l’adhésion et la notification de succes-
sion telle que celle-ci s’est constituée dans la pratique des Etats succes-
seurs. Car, agissant en son nom propre, l’Etat successeur, dans sa notifi-
cation de succession, décide également de la date à compter de laquelle il
se considère comme lié par le traité en cause, une date qui ne doit pas
nécessairement correspondre à celle de la succession (par. 148 ci-dessus).

                                                                           221

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              630

  183. L’article XI de la convention sur le génocide dispose que :
     « [l]a présente convention sera ouverte jusqu’au 31 décembre 1949 à
     la signature au nom de tout Membre de l’Organisation des Nations
     Unies et de tout Etat non membre à qui l’Assemblée générale aura
     adressé une invitation à cet effet.
        La présente convention sera ratifiée et les instruments de ratifica-
     tion seront déposés auprès du Secrétaire général de l’Organisation
     des Nations Unies.
        A partir du 1er janvier 1950, il pourra être adhéré à la présente
     convention au nom de tout Membre de l’Organisation des Nations
     Unies et de tout Etat non membre qui aura reçu l’invitation sus-
     mentionnée.
        Les instruments d’adhésion seront déposés auprès du Secrétaire
     général de l’Organisation des Nations Unies. » (Nations Unies,
     Recueil des traités, vol. 78, 1951 ; notes de bas de page omises.)
Il semble que l’adhésion ne soit pas seulement établie comme moyen
d’expression du consentement à être lié par la Convention, mais que c’est
un moyen spécifiquement conçu pour les Etats qui n’étaient pas parmi les
parties contractantes originaires, c’est-à-dire pour ceux qui consentent à
être liés par la Convention après le 1er janvier 1950.
   184. Demeure donc la question de savoir si les dispositions de l’ar-
ticle XI de la Convention sont également applicables aux Etats succes-
seurs. L’article XI ne contient aucune indication, et encore moins une
disposition expresse, à l’effet que l’adhésion, comme moyen d’exprimer
son consentement à être lié par la Convention, n’est pas ouverte aux
Etats successeurs. Il n’existe pas de limitation correspondante dans le
droit de la succession en matière de traités non plus. De plus, les règles
pertinentes du droit de la succession semblent indiquer tout à fait le
contraire, en accordant à l’Etat successeur un droit d’option à cet égard.
Car, si un Etat successeur a, selon l’article 17 de la Convention, le droit
de choisir de devenir partie à des traités multilatéraux « indépendamment
du consentement des autres parties aux traités et en faisant absolument
abstraction des clauses finales du traité » (Annuaire de la Commission du
droit international, 1974, vol. II (première partie), p. 215, par. 2 ; les ita-
liques sont de moi), ce droit appartient a fortiori à un Etat successeur s’il
est prévu dans le traité.
   185. Il n’a été tenu aucun compte de la réserve de la RFY à l’article IX
de la Convention, alors qu’elle revêt, au regard des règles pertinentes du
droit des traités, une importance considérable en ce qui concerne la com-
pétence de la Cour en l’espèce. La RFY a adressé une notification
d’adhésion au Secrétaire général de l’Organisation des Nations Unies en
sa qualité de dépositaire le 6 mars 2001, qui contient une réserve à l’ar-
ticle IX de la Convention ainsi libellée :
       « La RFY ne se considère pas liée par l’article IX de la convention
     pour la prévention et la répression du crime de génocide : c’est pour-

                                                                           222

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             631

    quoi, pour qu’un différend auquel la RFY est partie puisse être
    valablement soumis à la Cour internationale de Justice en vertu
    dudit article, le consentement spécifique et exprès de la RFY est néces-
    saire dans chaque cas. » (Nations Unies, doc. C.N.945.2006.
    TREATIES-2 (notification dépositaire).)
Dans une note datée du 21 mars 2001, le Secrétaire général a notamment
indiqué « qu’il a été dûment pris note de la réserve figurant dans l’instru-
ment » (ibid.).
  Le 18 mai 2001, le représentant permanent de la Croatie a adressé au
Secrétaire général une communication dans laquelle il déclarait notam-
ment :
       « Le Gouvernement de la République de Croatie formule une
    objection contre le dépôt de l’instrument d’adhésion de la Répu-
    blique fédérale de Yougoslavie à la convention pour la prévention
    et la répression du crime de génocide au motif que la République
    fédérale de Yougoslavie est déjà liée par la Convention depuis
    qu’elle est devenue l’un des cinq Etats successeurs égaux de l’ex-
    République socialiste fédérative de Yougoslavie.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Le Gouvernement de la République de Croatie fait en outre une
    objection à la réserve formulée par la République fédérale de You-
    goslavie à l’égard de l’article IX de la convention pour la prévention
    et la répression du crime de génocide et considère que cette
    réserve est incompatible avec l’objet et le but de la Convention. Le
    Gouvernement de la République de Croatie considère que la
    convention pour la prévention et la répression du crime de géno-
    cide est pleinement en vigueur et applicable entre la République
    de Croatie et la République fédérale de Yougoslavie, y compris
    son article IX. » (Traités multilatéraux déposés auprès du Secré-
    taire général, état au 31 décembre 2002, Nations Unies, doc. ST/LEG/
    SER.E/21, p. 129.)
  186. Ainsi, l’objection de la Croatie est double en ce qu’elle vise :
 i) l’adhésion comme moyen d’exprimer le consentement de la RFY à
    être liée par la convention sur le génocide ; et
ii) la réserve de la RFY à l’article IX de la Convention.

  In concreto, l’objection à la réserve concernant l’article IX est intéres-
sante, si l’on songe que la Croatie considère que « la convention pour la
prévention et la répression du crime de génocide est pleinement en
vigueur et applicable entre la République de Croatie et la République
fédérale de Yougoslavie, y compris son article IX ».
  A cet égard, il semble clair que l’objection à l’article IX, étayée
par le fait que la Croatie n’est pas opposée à l’entrée en vigueur de
la Convention entre elle-même et le défendeur, rend le paragraphe 3

                                                                          223

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            632

de l’article 21 de la convention sur le droit des traités automatiquement
applicable :
       « Lorsqu’un Etat qui a formulé une objection à une réserve ne s’est
    pas opposé à l’entrée en vigueur du traité entre lui-même et l’Etat
    auteur de la réserve, les dispositions sur lesquelles porte la réserve ne
    s’appliquent pas entre les deux Etats, dans la mesure prévue par la
    réserve. »
   187. Les mesures prises par le Secrétaire général par l’intermédiaire du
conseiller juridique en ce qui concerne les traités multilatéraux dont il est
le dépositaire, y compris la convention sur le génocide, sont de nature
essentiellement administrative ; elles constituent en quelque sorte un rap-
pel des conséquences nécessaires découlant du fait que, par son admis-
sion, la RFY était en même temps acceptée et reconnue, implicitement et
expressément, comme une nouvelle personnalité tant par l’Organisation
elle-même que par ses Etats Membres (par. 167-173 ci-dessus), et ce à
l’échelle de l’Organisation dans son ensemble. Cette action correspond
donc parfaitement à la fonction de dépositaire au sens de l’alinéa e) du
paragraphe 1 de l’article 77 de la convention de Vienne sur le droit des
traités, qui consiste à « [i]nformer les parties au traité et les Etats ayant
qualité pour le devenir des actes, notifications et communications relatifs
au traité » (Nations Unies, Recueil des traités, vol. 1155).

         3. Exception préliminaire à la compétence de la Cour
                 et à la recevabilité ratione temporis
   188. Cette exception du défendeur est considérée par la majorité « à la
fois comme une exception d’incompétence et comme une exception d’irre-
cevabilité des demandes » (arrêt, par. 120), donc comme soulevant, « en la
présente affaire, deux questions indissociables » (ibid., par. 129).
   L’innovation que représente un tel traitement des questions d’étendue
de la compétence de la Cour ratione temporis et de recevabilité des
demandes s’accompagne d’un raisonnement contradictoire. En effet, si la
caractéristique d’une exception à la compétence est que, « lorsqu’elle est
retenue, [elle] a pour effet de mettre fin à la procédure en ce qui concerne
la demande visée » (ibid., par. 120) et si une exception à la recevabilité,
comme la Cour le relève en renvoyant à l’affaire des Plates-formes pétro-
lières, « [n]ormalement, ... consiste à affirmer que, quand bien même la
Cour serait compétente et les faits exposés par l’Etat demandeur seraient
tenus pour exacts » (ibid.), elle refuse néanmoins de connaître de l’affaire,
on voit mal comment ces deux exceptions peuvent être considérées comme
indissociables. Car, si l’exception à la compétence concerne l’existence de
la compétence de la Cour en l’espèce, l’exception à la recevabilité, telle
qu’acceptée par la majorité, a trait à l’exercice de la compétence qui est
établie.
   189. Il est exact que le défendeur a formulé cette exception au sens où
« les demandes fondées sur les agissements et les omissions antérieurs au

                                                                         224

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            633

27 avril 1992 ne relèvent pas de la compétence de la Cour et sont irrece-
vables » (CR 2008/12, p. 68). Il est toutefois également exact que c’est à
une partie au différend, en l’espèce au défendeur, de présenter son ou ses
exceptions à la compétence, et que c’est à la Cour de statuer sur la base
des conclusions finales et, si nécessaire, d’autres éléments pertinents, sur
le sens véritable de l’exception à sa compétence. Il ne s’agit pas d’une
question liée au pouvoir de la Cour de « « se substituer [aux Parties] pour
en formuler de nouvelles sur la base des seules thèses avancées et faits
allégués » (C.P.J.I. série A no 7, p. 35) » (Essais nucléaires (Nouvelle-
Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 466, par. 30), mais
d’une question juridique qui doit être tranchée objectivement.
   Il semble, d’après le libellé de cette exception de la RFY, de même que
d’après les raisons avancées par celle-ci, qu’il s’agit plutôt d’une excep-
tion à l’étendue de la compétence ratione temporis, tandis que celle qui
concerne la recevabilité pourrait être une exception subsidiaire.
   190. Il apparaît que la majorité ne tient pas dûment compte de ce fait,
auquel tout raisonnement juridique devrait déférer, étant donné qu’il
exprime la loi d’airain de la logique et le bon sens lui-même, à savoir que
toute personne juridique, y compris un Etat, peut voir sa responsabilité
engagée ou faire l’objet d’une procédure judiciaire uniquement s’il existe
et pendant qu’il existe. In concreto, il semble évident que la Cour a peut-
être compétence à partir du 27 avril 1992 seulement, la date à laquelle le
défendeur a été constitué en personne juridique au regard du droit inter-
national — pour les actes ou omissions qui peuvent lui être attribués.
   Dans les articles de la Commission du droit international sur la res-
ponsabilité de l’Etat pour fait internationalement illicite (annexés à la
résolution 56/83 de l’Assemblée générale en date du 12 décembre 2001), le
terme « Etat » a un sens clair et précis. Il ne s’agit assurément pas d’un
Etat au sens abstrait ou métaphysique, mais d’un Etat réel, un Etat qui
existe. Seul un Etat qui existe et est lié par une obligation internationale
peut commettre un fait internationalement illicite qui engage sa respon-
sabilité internationale. Il en va de même, mutatis mutandi, du terme
« Etat » ou « partie » utilisé dans le Statut et le Règlement de la Cour. La
compétence de la Cour, que ce soit stricto ou lato sensu, ne peut être éta-
blie à l’égard d’un Etat inexistant.
   191. Dans le droit de la responsabilité de l’Etat, la seule exception à
cette règle de la logique est le mécanisme de succession en matière de trai-
tés relatifs à la responsabilité délictuelle. Le demandeur renvoie à la règle
énoncée au paragraphe 2 de l’article 10 des articles de la CDI sur la res-
ponsabilité de l’Etat, selon laquelle « [l]e comportement d’un mouvement
insurrectionnel ou autre qui parvient à créer un nouvel Etat ... est consi-
déré comme un fait de ce nouvel Etat d’après le droit international »
(arrêt, par. 125).
   192. Deux observations semblent pertinentes à cet égard :
   Premièrement, le mécanisme de succession en matière de responsabilité
délictuelle ne fait pas partie de la lex lata ;
   Deuxièmement, cette affirmation particulière du demandeur semble

                                                                         225

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)              634

manifestement absurde car totalement contraire au sens commun et à des
considérations juridiques extrêmement convaincantes. L’affirmation selon
laquelle la RFY — laquelle est, en fait, la partie de la RSFY qui a sub-
sisté après les sécessions successives des quatre ex-entités fédérales, y com-
pris la Croatie, et dont la situation juridique du point de vue de l’identité
juridique et de la continuité avec la RSFY a fait l’objet de très vifs débats
politiques et juridiques au sein de la communauté internationale — a vu
le jour parce qu’un mouvement insurrectionnel est parvenu à créer un
Etat ne peut guère être qualifiée autrement. Par ailleurs, ce « mouve-
ment insurrectionnel » est devenu le plus jeune Etat successeur sur le
territoire de l’ex-RSFY, à la suite des quatre sécessions successives des
ex-républiques yougoslaves, mettant fin au processus de dissolution.
   Il semble que cette affirmation relève de la stratégie judiciaire du
demandeur. Selon la majorité, pour trancher les questions que soulève
l’affirmation du demandeur relative au caractère insurrectionnel de la
RFY, il faudrait « se livrer à un examen des points de fait relatifs aux
événements qui ont conduit à la dissolution de la RSFY et à la création
de la RFY » (arrêt, par. 127). Il semble toutefois que l’examen des ques-
tions de fait pertinentes in concreto ne suffit pas pour décider que cette
exception particulière du défendeur n’a pas exclusivement un caractère
préliminaire.
   193. La question de la dissolution de la RSFY est une question mélan-
gée, à la fois une questio juris et une questio facti, puisqu’elle concerne les
principes du droit international servant à définir les conditions dans les-
quelles une entité constitue un Etat ou disparaît en tant qu’Etat. En ce
qui concerne l’aspect factuel de la dissolution de la RSFY, les faits per-
tinents ont été clairement établis par la Commission d’arbitrage et accep-
tés par la communauté internationale ainsi que par les Etats successeurs
de la RSFY.
   Selon l’avis no 1 de la Commission d’arbitrage (International Legal
Materials, vol. 31, novembre 1992, p. 1496), lorsque « la volonté d’indé-
pendance des républiques [plus précisément la Slovénie, la Croatie, la
Bosnie-Herzégovine et la Macédoine] s’est exprimée », la « composition et
le fonctionnement des organes essentiels de la Fédération ... ne satisfont
plus aux exigences de participation et de représentativité inhérentes à un
Etat fédéral » et, en conséquence, « la République socialiste fédérative de
Yougoslavie est engagée dans un processus de dissolution ». Ce processus
s’est achevé — comme l’a constaté la Commission dans son avis no 8
(ibid., p. 1523), adopté sur la question posée le 18 mai 1992 par lord Car-
rington — avec la création de la République fédérale de Yougoslavie en
tant que nouvel Etat qui, le 27 avril 1992, a adopté une nouvelle Consti-
tution (92 International Law Reports (ILR) 167). Ainsi, ces faits étaient
établis et acceptés, aucun examen spécial n’était même nécessaire et il fal-
lait simplement en tenir compte ou en prendre acte.
   Enfin, même si ces faits auraient dû faire l’objet d’un examen, à l’évi-
dence ils n’étaient pas de nature à constituer un obstacle. En tant que
telles, ces questions « ne [peuvent] être dissociées du fond. Il arrive sou-

                                                                           226

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             635

vent qu’une décision sur la compétence doive aborder le fond ou du
moins comporter un certain examen au fond. » (Appel concernant la com-
pétence du Conseil de l’OACI, arrêt, C.I.J. Recueil 1972, p. 56, par. 18 c).)
On pourrait dire qu’elles touchent
    « à un point de fond, mais ... à titre provisoire et dans la mesure
    nécessaire pour décider la question soulevée par l’exception. Toute
    déclaration sur le point de fond constitue donc simplement un motif
    de la décision sur l’exception et non l’objet de celle-ci. » (Sud-Ouest
    africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud),
    deuxième phase, arrêt, C.I.J. Recueil 1966, p. 37, par. 59.)

   194. L’extension du champ de la compétence de la Cour ratione tem-
poris aux événements qui se sont produits avant le 27 avril 1992 a radi-
calement modifié la qualification de l’affaire du point de vue de la res-
ponsabilité. Comme avant le 27 avril 1992 le défendeur n’existait pas en
tant qu’Etat, l’extension du champ de la compétence de la Cour ratione
temporis peut signifier deux choses :
 i) que l’action en responsabilité visait un Etat défunt, inexistant ; ou

ii) que, même à supposer qu’il existe une règle de droit international
    positif concernant la succession en matière de responsabilité délic-
    tuelle, l’action en responsabilité du demandeur, outre l’aspect de la
    question touchant la compétence, représente en fait une action en res-
    ponsabilité solidaire et conjointe visant la Serbie et le Monténégro,
    auxquels il faudrait ajouter, selon le moment où se sont produits les
    événements allégués par le demandeur dans son mémoire, la Bosnie-
    Herzégovine et la Macédoine ou la Macédoine seule, en leur qualité
    d’Etats successeurs présents dans le territoire réduit qui constituait la
    RSFY à l’époque.

        4. Exception préliminaire à la recevabilité des demandes
        relatives à la traduction de certaines personnes en justice,
      la communication de renseignements sur les citoyens croates
            portés disparus et la restitution de biens culturels
   195. Etant donné la conception inhabituelle de la compétence de la
Cour ratione personae et materiae (par. 18-20 ci-dessus), cette exception
particulière demeure simplement une « exception préliminaire » et est trai-
tée comme telle.
   En fait, les trois questions visées dans cette exception sont par excel-
lence des questions touchant à la compétence ratione materiae de la Cour,
qu’il conviendrait d’apprécier en cherchant à établir s’il existe entre les
parties un différend relevant du champ d’application de l’article IX de la
convention sur le génocide. Cet article se lit comme suit :
       « Les différends entre les Parties contractantes relatifs à l’interpré-
    tation, l’application ou l’exécution de la présente convention, y com-

                                                                          227

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             636

    pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
    ou de l’un quelconque des autres actes énumérés à l’article III, seront
    soumis à la Cour internationale de Justice, à la requête d’une partie
    au différend. »

   196. En ce qui concerne la traduction de certaines personnes en justice,
il est évidemment essentiel que certaines conditions soient remplies pour
que le différend sur ce point puisse être considéré comme relevant de
l’article IX de la Convention. Premièrement, il faut que les personnes
accusées de génocide ou de tous autres actes visés à l’article III de la
Convention aient été précisément identifiées selon la procédure régulière
prévue par le droit du TPIY. De plus, il faut qu’il soit établi que les per-
sonnes accusées par le procureur du TPIY d’actes de génocide commis en
Croatie se trouvent sur le territoire du défendeur ou sur un territoire sous
son contrôle. Enfin, il faut que le demandeur n’ait pas pris de mesures
effectives pour remettre ces personnes au TPIY, qui a qualité de « cour
criminelle internationale ... compétente » au sens de l’article VI de la
Convention. Il semble qu’aucune de ces conditions n’ait été satisfaite.
   197. Il est de notoriété publique que pas un seul national du défendeur
n’a été accusé de génocide ni d’autres actes visés à l’article III de la
Convention, commis sur le territoire de la Croatie. (S’agissant de la partie
de la conclusion concernant l’ancien président Milosević, elle est non seu-
lement caduque mais elle implique sous sa forme actuelle l’existence
d’une sorte d’actio popularis, ce qui manifestement est tout à fait erroné
(voir Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
du Sud), deuxième phase, arrêt, C.I.J. Recueil 1966, p. 47, par. 88).)

   C’est dans ce sens que le demandeur a invoqué la convention sur le
génocide, puisqu’il vise la traduction en justice « devant l’autorité judi-
ciaire compétente » (mémoire, conclusion 2 a)) et non la « cour criminelle
internationale » aux termes de l’article VI de la Convention.
   Ainsi, c’est uniquement en cas d’accumulation de certains éléments du
différend en ce qui concerne la « traduction de certaines personnes en jus-
tice » au sens de la convention sur le génocide que la Cour serait compé-
tente ratione materiae.
   Le demandeur songeait probablement à la traduction en justice devant
ses tribunaux pénaux nationaux de certaines personnes accusées de géno-
cide par ses organes, des accusations qui ne sont pas confirmées par le
procureur du TPIY ni par celui-ci. Si tel est le cas, la conclusion du
demandeur concerne davantage l’application des règles conventionnelles
en vigueur entre la Croatie et la Serbie sur l’entraide judiciaire en matière
pénale.
   198. Il est toutefois exact que lors de la procédure orale le conseil de la
Croatie a, entre autres, également mentionné le TPIY lorsqu’il a déclaré :
« les personnes, en Serbie, sur lesquelles pèse de manière certaine une
présomption d’avoir commis des actes de génocide en Croatie peuvent
néanmoins être traduites en justice devant le TPIY — il s’agit là d’un tri-

                                                                          228

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             637

bunal —, et la Serbie aurait toujours, dans de telles circonstances, des
obligations à honorer » (CR 2008/13, p. 35 (Crawford) ; les italiques
sont de moi). En fait, le défendeur supposait qu’un certain nombre de
personnes ainsi accusées se trouvaient en Serbie (CR 2008/10, p. 15
(Šimonović)).
   Par cette mention qui est faite du TPIY, un lien est présomptivement
établi entre la question et la convention sur le génocide. Ce lien a tou-
tefois une nature hypothétique et, en tant que tel, ne relève pas de
la compétence de la Cour. Sur ce point particulier, en fait, il n’existe pas
de différend réel et effectif, condition préalable à l’exercice de la fonction
judiciaire de la Cour, mais un différend hypothétique.
   En effet, le différend entre les parties est une chose, le différend devant
la Cour en est une autre. Qu’affirme donc le requérant ? D’une part, qu’il
existe une présomption que les personnes accusées d’actes de génocide par
les autorités croates résident en Serbie et, de l’autre, que ces personnes,
qui résident peut-être en Serbie, pourraient peut-être être accusées dans le
cadre d’une procédure régulière devant le TPIY, qui a qualité de cour cri-
minelle internationale compétente, ce qui pourrait activer l’obligation de
la Serbie de coopérer avec le TPIY. Le défendeur rejette cette prétention,
avançant des arguments qui semblent pertinents.
   199. Il est donc incontestable qu’il y a des opinions clairement oppo-
sées, un désaccord au sujet de la conclusion de la Croatie. Mais un tel
désaccord ne suffit pas pour faire du différend porté devant la Cour un
différend qui relève de la compétence de celle-ci in casu.
   Ce différend est en effet de nature abstraite et hypothétique, car la
conclusion du demandeur est assujettie aux trois conditions suivantes :
a) que les personnes accusées de génocide par les autorités croates rési-
   dent sur le territoire de la Serbie ;
b) que le TPIY mette ces personnes en accusation ; et
c) que la Serbie, expressément ou tacitement, refuse de coopérer avec le
   TPIY.
  200. Il apparaît ainsi qu’en fait il n’y a pas de différend entre les
Parties au sens de la définition bien connue formulée dans l’affaire des
Concessions Mavrommatis en Palestine. Selon cette définition, un diffé-
rend est « un désaccord sur un point de droit ou de fait, ou une contra-
diction, une opposition de thèses juridiques ou d’intérêts entre deux per-
sonnes » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11).
  Fondamentalement, les Parties ne s’opposent pas sur un point de droit,
parce que le défendeur ne nie pas l’obligation de coopérer avec le TPIY
au sens de l’article VI de la Convention. Pour sa part, le demandeur
ne nie pas qu’aucun national du défendeur n’a été accusé par le
TPIY du crime de génocide qui aurait été commis sur le territoire de la
Croatie.
  C’est pourquoi ce qui demeure un sujet possible de désaccord devant la
Cour est un désaccord sur un point de fait. Toutefois, in concreto, il n’y
a pas en l’occurrence de « fait », c’est-à-dire une chose qui arrive ou qui

                                                                          229

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)                 638

est arrivée. Ce à quoi la Cour est en réalité confrontée n’est pas un « fait »
mais un fait présumé ou hypothétique. Or il ne relève pas de la fonction
judiciaire de la Cour, pour des raisons juridiques puissantes, de connaître
de faits présumés ou hypothétiques. Ainsi que la Cour l’a déclaré dans
l’affaire concernant le Cameroun septentrional :
        « La fonction de la Cour est de dire le droit, mais elle ne peut
     rendre des arrêts qu’à l’occasion de cas concrets dans lesquels il
     existe, au moment du jugement, un litige réel impliquant un conflit
     d’intérêts juridiques entre les parties. L’arrêt de la Cour doit avoir
     des conséquences pratiques en ce sens qu’il doit pouvoir affecter les
     droits ou obligations juridiques existants des parties, dissipant
     ainsi toute incertitude dans leurs relations juridiques. » (Cameroun
     septentrional (Cameroun c. Royaume-Uni), exceptions prélimi-
     naires, arrêt, C.I.J. Recueil 1963, p. 33-34.)
Il serait incompatible avec la fonction judiciaire de la Cour que celle-ci
rende des arrêts dépendant de l’existence de faits ou de situations invo-
qués par une partie.
   201. La conclusion de la majorité concernant l’obligation de pour-
suivre et de punir, selon laquelle « ces questions relèvent clairement de l’inter-
prétation ou de l’application de la convention sur le génocide » (arrêt,
par. 136), semble correcte mais abstraite, car elle n’est pas suivie par une
conclusio appropriée. La convention sur le génocide n’énonce pas le prin-
cipe de la répression universelle. Les Etats sont « tenus de punir les per-
sonnes accusées d’avoir commis des actes relevant de la Convention pour
autant que ces actes aient été commis sur leur territoire » (N. Robinson,
The Genocide Convention, its Origins and Interpretation, 1949, p. 31).
   Dans son arrêt dans l’affaire de la Bosnie, la Cour a clairement déclaré
ce qui suit :
        « Quand bien même le droit interne de la Serbie attribuerait com-
     pétence aux tribunaux répressifs de cet Etat pour juger les personnes
     concernées, et même dans la mesure où un tel jugement serait com-
     patible avec les autres obligations internationales de la Serbie, notam-
     ment son obligation de coopération avec le TPIY, sur laquelle la
     Cour reviendra ci-après, on ne saurait déduire de l’article VI précité
     une obligation de traduire devant les tribunaux de la Serbie les
     auteurs du génocide de Srebrenica. L’article VI n’oblige les Etats
     contractants qu’à instituer et exercer une compétence pénale territo-
     riale ; s’il n’interdit certes pas aux Etats de conférer à leurs tribunaux
     pénaux, en matière de génocide, une compétence fondée sur d’autres
     critères que le lieu de commission du crime compatibles avec le droit
     international, en particulier la nationalité de l’accusé, il ne leur impose
     pas d’agir ainsi. » (Application de la convention pour la prévention et
     la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
     Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 226-227, par. 442.)
  L’idée qui sous-tend la conclusion de la majorité semble être que, si

                                                                              230

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)            639

une personne accusée par un Etat A d’actes de génocide commis sur son
territoire est découverte sur le territoire d’un Etat B partie à la conven-
tion sur le génocide, ce dernier sera tenu de coopérer à l’arrestation et
l’extradition de la personne en cause. Cette interprétation semble erronée
pour deux raisons principales :
   Premièrement, l’obligation de coopérer énoncée dans la Convention est
limitée à la coopération avec les cours criminelles internationales (art. VI
de la Convention) ;
   Deuxièmement, elle va à l’encontre du principe général du droit pénal
international à cet égard — aut dedere, aut punire. L’obligation d’extra-
der ne peut être établie que sur la base d’un traité, bilatéral ou multi-
latéral, d’entraide judiciaire en matière pénale !
   202. On ne voit absolument pas comment le différend sur l’informa-
tion relative aux personnes disparues relève de la compétence de la Cour
ratione materiae en vertu de la convention sur le génocide. La Conven-
tion n’envisage pas de coopération à cet égard entre les parties contrac-
tantes. Dans le cas concret qui nous occupe, ce sont les instruments
conventionnels bilatéraux qui sont en cause, et il s’agit donc d’un diffé-
rend relatif à leur respect.
   203. Le raisonnement de la majorité en ce qui concerne la restitution
de biens culturels (conclusion 2 c)) n’est pas semble-t-il en harmonie avec
sa conclusio. Si la majorité « ne voit pas de raison de s’écarter de la
conclusion qu’elle a précédemment formulée quant à la question générale
d’interprétation de la Convention sur ce point » (arrêt, par. 141), on voit
mal comment elle en arrive à sa conclusion selon laquelle l’exception sou-
levée par la Serbie n’a pas un caractère exclusivement préliminaire.
   Dans l’affaire de la Bosnie, la Cour a notamment jugé que la destruc-
tion délibérée du patrimoine historique, culturel et religieux « ne peut pas
être considérée comme un acte de génocide au sens de l’article II de la
convention sur le génocide » (Application de la convention pour la préven-
tion et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-
et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 185-186, par. 344).
Cette conclusion est a fortiori valide en ce qui concerne la saisie de biens
culturels. S’il en est ainsi, le différend concernant la restitution de biens
culturels ne peut être considéré comme relevant de la compétence
ratione materiae de la Cour sur la base de l’article IX de la Convention,
qui conçoit le génocide comme la destruction physique ou biologique du
groupe considéré.
   204. L’observation de la majorité selon laquelle la demande de la
Croatie porte sur « les éléments de fait en litige » (arrêt, par. 143) semble
dénuée de pertinence puisqu’en droit le génocide dit « culturel » ne relève
pas du champ d’application de la convention sur le génocide.
   La majorité juge que les deux exceptions du défendeur n’ont pas un
caractère exclusivement préliminaire au motif qu’elles soulèvent des ques-
tions de fait en litige qu’il serait inapproprié d’examiner lors de la pré-
sente phase de la procédure.
   A cet égard, il semble évident que les questions de fait en litige qui se

                                                                         231

         APPLICATION DE CONVENTION GÉNOCIDE (OP. DISS. KREC
                                                          uA)             640

posaient dans des affaires étroitement liées à la présente espèce ont été
traitées différemment. Je songe au traitement réservé aux faits contestés
dans l’ordonnance du 8 avril 1993 (Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), mesures conservatoires, C.I.J. Recueil 1993, p. 25),
suivie par l’ordonnance du 13 septembre 1993 (ibid., p. 349-350), ainsi
que par les ordonnances du 2 juin 1999 dans les dix affaires relatives à
la Licéité de l’emploi de la force ((Yougoslavie c. Belgique), mesures conser-
vatoires, C.I.J. Recueil 1999 (I), p. 138, par. 39) en ce qui concerne
des faits impliquant une manifestation suffisamment claire de l’intention
de commettre un génocide, une question beaucoup plus exigeante que
celle qui se pose dans la présente espèce.

                                               (Signé) Milenko KREC
                                                                  uA.




                                                                          232

